Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 1 of 159



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA

     SECURITIES AND EXCHANGE                                              )
     COMMISSION,                                                          )
                                                                          )
                                              Plaintiff,                  )
                                                                          )
             v.                                                           )
                                                                          )
     JUSTIN W. KEENER D/B/A JMJ FINANCIAL,                                )           No. 20-cv-21254
                                                                          )
                                              Defendant.                  )           Hon. Beth Bloom
                                                                          )
                                                                          )

                               PLAINTIFF’S REPLY IN SUPPORT OF
                              ITS STATEMENT OF MATERIAL FACTS

           Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Rule 56.1 of the Local

   Rules, Plaintiff Securities and Exchange Commission (“SEC”) hereby submits its Reply in support

   of its Statement of Material Facts (DE 67) in connection with its contemporaneously-filed Plaintiff

   Securities and Exchange Commission’s Reply to Defendant’s Opposition to Its Motion for

   Summary Judgment.

           Defendant Justin W. Keener’s Opposition to Plaintiff Securities and Exchange

   Commission’s Statement of Material Facts states that: “Mr. Keener notes that the SEC simply

   appended its exhibits to its motion, rather than to a declaration attesting to their authenticity as true

   and correct copies. For that reason alone, the SEC’s assertions of fact should be rejected, and the

   SEC’s Motion for Summary Judgment should be denied.” DE 91 at 1. The SEC notes that

   Defendant is simply mistaken. The requirement to authenticate exhibits to a motion for summary

   judgment ceased to exist in December 2010 after amendments to FRCP 56. See Maximiliano v Simm

   Associates, Inc., Case No. 17-cv-80341-BLOOM/Valle, 2018 WL 783104, at *1 n. 2 (Feb. 8, 2018)

   (“While the Court recognizes that Federal Rule of Civil Procedure 56(e) previously required that

   documents be authenticated by and attached to an affidavit, that is no longer required under the
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 2 of 159



   current version of Rule 56.”).

           The SEC notes that citations below are to the docket entries (“DE”) in ECF and the page

   numbers that ECF assigned to those documents, except for: (1) deposition testimony (where the

   page and line number cites are those in the transcripts); (2) expert reports, plaintiff’s summary

   declaration, and Defendant’s Answer to the Complaint (where cites are to paragraph numbers or

   exhibits); and (3) interrogatory responses (where cites are to specific interrogatory responses by

   number).

                A. SEC’s Reply to Defendant’s Counterstatement of Disputed Facts

           6. The SEC refers the Court to DE 88-1 at 2-3 (excerpt from Defendant’s accounting

   database showing that he terminated 6 employees in 2016). Defendant testified that he had between

   20-25 employees working for him during the relevant period. DE 67-1 at 47:13-21 (Keener Tr.).

   He also had among his “20+ employees with offices in Miami and San Diego and opening a New

   York office this year [2016]”, a full management team, including a Chief Financial Officer, Executive

   Vice President, General Counsel, and Investment Directors. DE 67-24 at 4, 6 (presentation for

   “Broker and Finder Seminar” on April 8, 2016). Defendant testified that as of June 6, 2019, JMJ

   had eight employees, including himself. DE 67-1 at 43:10-23 (Keener Tr.). He did not refer to any

   of them as “assistants.”

           8. The SEC refers the Court to Defendant’s Answer (DE 30) at ¶ 2 (“Defendant further

   admits that he converted more than 100 such notes from more than 100 different microcap issuers

   during the Relevant Period.”). The SEC also notes, in regard to Dr. Taveras’s Summary

   Declaration, that the SEC is under no obligation to provide summary materials prepared by a

   summary witness until 30 days before trial. Fed. R. Civ. P. 26(a)(3)(B). Dr. Taveras summarized

   only Defendant’s own data, which is easily accessible to him. See DE 67-11 at ¶ 4 (“The first part

   of my assignment was to summarize JMJ’s net income from March 24, 2014 through January 31,

   2018 (‘the Period’). For this purpose I was provided two Microsoft Excel files produced by the
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 3 of 159



   Defendant.”).

           10. Defendant provided no documents to support his statement that “many of Mr. Keener’s

   investments had different features” in disputing the general description of convertible notes in No.

   10 of the SEC’s Statement of Material Facts, and therefore it is admitted. The SEC also refers the

   Court to DE 67-16 at 18-20 (convertible note term sheet and template note in “Partner Seminar”

   presentation (August 14, 2015)).

           11. The SEC refers the Court to DE 67-16 at 15, a presentation given at the “Partner

   Seminar,” which stated under the heading “QL History”: (1) “Developed internally to meet deal

   flow & demand in late 2011,” and (2) “Beta test started March 2012.” DE 67-16 at 10 also states:

   “$30 M cash deployed into QuickLoans, additional $20M cash committed.” The SEC also refers the

   Court to DE 67-24 at 14, a presentation given at the “Broker and Finder Seminar,” which states

   under the heading “QL History”: “Invented the Quickloan concept in 2011!”

           12. The bridge loans cited by Defendant each had conversion features, except for the note

   with Connekt Media, Inc., a private company that Defendant owned. DE 72-3 at 23:2-3 (Keener Tr.) (“I

   own a technology company called Connekt.”). The SEC refers the Court to: (1) DE 91-4 at 20

   (paragraph 2 of Promissory Note with ACAR stated: “In the event the Issuer fails to repay the

   balance due under this Note on its Maturity Date [which was no more than ten weeks later], the Investor

   [Defendant] has the right, at any time, at its election, to convert all or part of the outstanding and

   unpaid Principal Sum and accrued interest (and any other fees) into shares of fully paid and non-

   assessable shares of common stock of the Issuer” at a discount of 40%); (2) DE 91-5 at 3

   (“$350,000 Convertible Note” with BLSP stated in paragraph 2 that Defendant had the right to

   convert to stock at any time after the effective date at a 37% discount); (3) DE 91-5 at 48 (second

   note with BLSP stated in paragraph 2 that Defendant had the right to convert to stock at a 40%

   discount in the event that BLSP had not repaid the note by the maturity date in 6 months); (4) DE

   91-6 at 31 (promissory note with DUOT stated in paragraph 2 that Defendant had the right to
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 4 of 159



   convert to stock at a 40% discount in the event that DUOT had not repaid the note by the maturity

   date, which was less than 5 months away).

           13. The SEC refers the Court to DE 72-4 at 120 (“JMJ Income Statement – Notes” for the

   years 2013 through March 21, 2018 states that Defendant had “Income from Stock Sales” of more

   than $50 million, compared to cash profits of no more than $10 million from interest,

   fees/penalties, and a fee called the OID). The SEC also refers the Court to Nagel’s testimony that

   he was the CFO of JMJ Financial, not just an “accountant.” DE 67-4 at 15:17-19 (CFO Nagel Tr.).

           14/15. The SEC refers the Court to DE 91-9 at 3 (term sheet for ALLM note states that the

   note is “[c]onvertible at a 25% discount to the lowest trade price in 10 days previous to the

   conversion”). Regarding Defendant’s reference to a “PBIO convertible note with a fixed price,” the

   SEC notes that: (1) Defendant’s citation is to Amendments #2 and #3 to a convertible note that

   may have had a conversion discount, but Defendant did not provide the underlying note to the

   Court [see DE 91-10 at 3-5]; and (2) Defendant does not mention that there was an amendment to

   another convertible note with PBIO with a conversion discount of at least 40%. See DE 91-10 at 2,

   ¶ 3.

           17. The SEC refers the Court to DE 67-16 at 19 (template convertible note in “Partner

   Seminar” presentation stated: “Unless otherwise agreed in writing by both parties, at no time will the

   Investor convert any amount of the Note into common stock that would result in the Investor

   owning more than 4.99% of the common stock outstanding.”).

           18. The SEC refers the Court to DE 67-11 at Ex. 4 (Declaration of Dr. Taveras), which

   provides the signing date, the date of the first stock sale, and the date of the last stock sale for 272

   convertible notes. Comparing the dates will allow the Court to judge for itself how long Defendant

   held notes before converting them. Please bear in mind that Defendant made additional payments

   to the issuers after the notes were signed, and each of these payments would be subject to a 6 month

   holding period. Therefore, the date of last stock sale may be significantly later than the date on
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 5 of 159



   which the note was signed.

            19. The SEC refers the Court to DE 66-2 at Ex. 3, pages 23-27 (Rebuttal Expert Report of

   Dr. Taveras), which provides data on price declines experienced by issuers that sold convertible

   notes to Defendant. Dr. Taveras summarized this data (id . at ¶ 29) by saying that “93% [of] issuers

   had stock price declines between Defendant’s first and last sales.”

            21. The SEC refers the Court to DE 67-16 at 27 (“Partner Seminar” presentation stated, in

   regard to Quickloans, that “Most that are over one year old have 5-7 payments.” There is no reason

   why Defendant’s own marketing materials would misstate facts of this nature, despite Defendant’s

   claim.

            22. The fact that Defendant can cite one case in which an issuer sold him warrants without a

   convertible note does not mean that his CFO’s testimony is not accurate. See DE 67-4 at 71:8-11

   (CFO Nagel Tr.) (“Q. And has JMJ entered into agreements to purchase warrants from issuers

   without also having a convertible note associated with those warrants? A. Not that I’m aware of.”).

            23. Defendant stated: “Disputed that that [sic] this software was exclusively intended for

   convertible note investments,” but he provides no evidence for this assertion. He therefore admits

   the fact as stated by the SEC.

            26. Defendant asserts: “Disputed that Mr. Keener in fact had ‘over 50% market share’ as the

   cited evidence is a marketing claim, not actual evidence related to market share.” Defendant cites no

   evidence to the contrary, and thus the fact as alleged by the SEC is admitted.

            27. The SEC refers the Court to DE 90 at 34 (Def. Opp. MSJ) in which Defendant stated:

   “The SEC’s own statement of facts shows that there were many other such transactions. See, e.g.,

   CSOF ¶ 8 (citing transactions dating back to July 2010).” Defendant thus admits that he was

   conducting convertible note transactions in 2010. Moreover, Defendant cites only his general

   objection to Dr. Taveras’s summary declaration. If the Court determines that that objection is not

   proper, Defendant has failed to dispute the facts that the SEC asserted in No. 27 with any evidence,
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 6 of 159



   and they are thus admitted.

           28. Defendant selectively cites to the deposition of Dawn AuCoin, DE 72-34 at 180:24-25,

   in which she said “the spreadsheet ‘doesn’t include expenses. It’s before expenses.’” The

   spreadsheet that she referenced was Plaintiff’s Exhibit 1, which was labeled “JMJ Income Statement-

   Notes” at JMJ-SEC-008-000380. See DE 72-34 at 164:1-5; see also id . at ECF page number 322

   (copy of “JMJ Income Statement-Notes”). AuCoin also testified that the JMJ Income Statement-

   Notes spreadsheet: (1) was “accurate” (DE 72-34 at 181:9-10); (2) comprised “all of the stock

   proceeds sold for JMJ, subtracting out the cost by tax basis, adding in any OID interest and fees and

   penalties that we collected and subtracting off any notes sold, any bad debt, adding in bad debt

   recovered, subtracting off any expenses, and getting a net income” (id . at 182:3-12); (3) reflected

   income for 2014 that was all note-related except for two transactions out of “many hundreds of

   transactions in the year” (id . at 254:12 - 258:25); and (4) reflected only note-related income for 2015

   and 2016 “except for roughly $800” (id. at 231:16-21, 233:21-234:10). For purposes of her summary

   declaration, Dr. Taveras also used the JMJ Income Statement-Notes document, which AuCoin said

   was “accurate” and reflected virtually only note-related income for 2014-2016, and the Excel version

   of Defendant’s accounting database (JMJ-LIT-008-000001). DE 67-11 at ¶¶ 5-6.

           29. Defendant cites only its general objection to Dr. Taveras’s summary declaration. If the

   Court determines that the objection is not proper, Defendant has failed to dispute the facts that the

   SEC asserted in No. 29 with any evidence and they are thus admitted.

           30. Defendant cites only its general objection to Dr. Taveras’s summary declaration. If the

   Court determines that that objection is not proper, Defendant has failed to dispute the facts that the

   SEC asserted in No. 30 with any evidence and they are thus admitted.

           31. Dr. Taveras did not render an opinion about “net proceeds.” She simply used the term

   as a label for proceeds from stock sales minus cost from stock sales, as taken from JMJ Income

   Statement-Notes document. See DE 67-11 at Ex. 1. She did not intend there to be any accounting
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 7 of 159



   significance to the term.

           32. The SEC incorporates its reply to No. 31 here.

           33. Dr. Taveras did not render an opinion about “net income.” She simply used the term as

   a label for net proceeds from stock sales plus OID, interest, and penalties minus write-offs and

   other losses, as taken from JMJ Income Statement-Notes document (which uses the term “net

   income” for these calculations as well). See DE 67-11 at Ex. 1. She did not intend there to be any

   accounting significance to the term.

           36. The SEC refers the Court to the DE 91-14 at 36-37 (Blink Charging Co. Form 10-k for

   2018), which states that Defendant entered into a convertible note, a warrant agreement and a

   “Lockup, Conversion and Additional Investment Agreement” with Blink Charging. Defendant

   settled these agreements with Blink Charging by agreeing to receive shares of the company’s stock in

   2018. Id . Defendant states that DE 67-19 constitutes “inadmissible evidence.” The SEC thus

   attaches hereto, as Exhibits 1 and 2, Defendant’s account statements related to sales of Blink

   Charging stock in 2019 and 2020.

           37. Defendant does not dispute that he used the means and instruments of communication

   in interstate commerce and of the mails to conduct his business as JMJ Financial. Moreover, the

   record is unambiguous that Defendant employed people for the purpose of soliciting issuers. See

   e.g., DE 72-10 at 92:10-17 (Weisman Tr.) (Executive Vice President of JMJ testified that: “I think

   there were emails that salespeople used for soliciting. … Some salespeople would alter [template

   emails] and occasionally somebody would use their own to solicit business.”). It is also clearly

   established that the JMJ website was used to “extol the virtues of JMJ” and to “attract clients.” See

   id . at 110:7-11.

           38. Defendant does not dispute that “stock converted from notes was not publicly traded

   until he ‘introduce[d] it to the market.” See DE 67-1 at 120:15 – 121:8 (Keener Tr.).

           39. Defendant offers no evidence to support his dispute and thus admits the facts alleged in
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 8 of 159



   No. 39.

             42. The cited testimony does not support Defendant’s “dispute[] that the ‘Marketing

   Initiatives for 2016” were ever implemented as described.” The testimony of Defendant at DE 67-1

   (at 162:16 - 163:6) was that he was unaware of JMJ using a “web lead.” His testimony at DE 67-1

   (at 165:2-20), regarding mail campaigns, was “I can’t tell you whether we did this.” His testimony at

   DE 67-1 (at 178:2-20) was that his employees had a marketing budget that was not unlimited, but

   rather dictated by commonsense. The testimony of Sandy Weisman, DE 67-3 (at 110:5 - 111:14),

   did not address the “Marketing Initiatives for 2016” document. In short, none of this testimony

   contradicted the SEC’s factual allegations about the “Marketing Initiatives for 2016” document.

             44. Defendant states: “Also disputed that Mr. Keener made all the types of investments

   listed,” but offers no evidence to support his dispute and thus admits the factual allegations of No.

   44.

             46. The SEC’s factual allegations in No. 46 concerned JMJ Financial’s Twitter account.

   Defendant disputed them “for the same reasons set forth in response to Paragraph 37.” But

   Paragraph 37 did not concern Twitter; it dealt with JMJ Financial’s website. Therefore, Defendant

   has failed to cite any evidence to support his dispute of the SEC’s factual allegations in No. 46 and

   thus admits them.

             47. The SEC refers the Court to the following testimony of Defendant: “Q. Have you ever

   found an investment that resulted in a convertible note through a cold call? A. Yes, yes.” DE 67-1

   at 167:6-8. The SEC also refers the Court to the following testimony of Defendant: “Q. How many

   calls do you think was appropriate for your people to be making per day? A. I think it would

   depend what year we’re talking about, how aggressive I was on market conditions and how – you

   know, how much money I was trying to put to work, but you know, looking back on myself, if I

   could connect with one or two companies a couple days a week, I was happy with that, where I

   could actually have a conversation. And that might take ten or fifteen calls a day. Sometimes to the
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 9 of 159



   same – same CEOs or CFOs, you know? Because you’ve got to work to – to put money to work in

   this – in this type of investment.” Id . at 170:7-18. The SEC also refers the Court to DE 67-28 at 3-

   6, which discusses how Defendant’s employees could receive bonuses and commissions based on

   the convertible note deals that they “closed.”

           48. The SEC refers the Court to the following testimony: DE 67-1 at 45:16-22 (Keener Tr.)

   (John Casiano “was, at one time, more or less a cold caller of – companies I was interested in

   investing in”); id . at 50:5-16 (David Halfen and Chris Mayo essentially had the same job as Eilon

   Natan, which was “[b]usiness development for deploying capital and administering it”); id . at 174:9

   – 175:1 (describing the duties of Shawn Ellis and Jim Abbott which included calling companies to

   tell them about JMJ Financial, communicate offers to them from Defendant, and working to

   administer any resulting deal).

           49. In disputing this factual allegation, Defendant cites no evidence and thus admits the

   facts alleged by the SEC in No. 49. Defendant’s incorrectly characterizes the evidence that the SEC

   cited. The list of commissions paid to Mr. Natan detailed the issuers to which the commissions

   related. See DE 67-25 at 3.

           56. Defendant disputes that he “remembered buying securities such as a convertible note

   with the assistance of at least one attendee at the Nobu dinner.” The SEC refers the Court to

   Defendant’s testimony in which he was reviewing the guest list for the Nobu dinner (at DE 67-30 at

   2) and discussed an individual on the list named Jason Goldstein: “Jason Goldstein was invested in a

   company that needed money and he had me take a look at it, and I believe that I did end up

   investing some money in that company. I don’t remember the issuer, though.” DE 67-1 at 156:19-

   23 (Keener Tr.).

           57. The SEC refers the Court to DE 67-4 at 85:16-20 (CFO of JMJ Financial, Conrad Nagel,

   testified as follows: “Q. … Has JMJ paid a commission to anyone not working for it, in other words,

   a non-employee who helped JMJ find a convertible note? A. Yes. … Q. Well, what can you tell me?
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 10 of 159



   Just tell me whatever you know. A. They were -- in -- some cases, they were -- they were paid to

   maybe a law firm, in some cases, I think. In some cases, they were paid to people in the business of

   -- they had -- were in the business of basically locating money for companies, that was their

   business, and they would go out to companies like us. Q. Brokers, is that what you mean? A.

   Yeah, I think so. I’m, I’m not sure what the title on them would be, but maybe brokers.”). The

   SEC notes that as CFO for JMJ, Mr. Nagel was in a position to know about payments made to third

   parties. See id . at 15:17-22 (Nagel’s role was CFO and that involved “maintaining accounting

   records” for JMJ Financial).

           64. The SEC notes that Defendant has cited no evidence to support his dispute of No. 64—

   “Mr. Keener did not ‘solicit[]’ potential ‘issuer clients’”—and therefore it is admitted.

           65. The SEC notes that Defendant has cited no evidence to support his dispute of No. 65—

   “Mr. Keener did not ‘solicit[]’ issuers ‘to sell’ him convertible notes”—and therefore it is admitted.

           66. The SEC notes that Defendant has cited no evidence to support his dispute of No. 66—

   “‘potential issuers’ were not ‘clients’”—and therefore it is admitted.

       B. Plaintiff’s Reply to Defendant’s Additional Facts

       The SEC objects to Defendant’s practice of combining multiple facts in each item, which

   complicates the process of responding to them.

   1. Disputed to the extent that the second sentence implies that Defendant purchased convertible

       notes only during the time period of “January 2015 through 2017.” Defendant started

       purchasing convertible notes as early as 2009, when he obtained a note from a company called

       mPhase Technologies. See DE 88-1 at 4 (last entry in table of convertible notes to be sold to

       River North Equity). On December 22, 2014, Defendant entered into a contract to sell 44 non-

       performing convertible notes to River North Equity. Id . at 2. In the contract, Defendant

       represented that: “JMJ Financial … is an active manager of investments in convertible notes

       with over 220 convertible notes in its portfolio.” Id . Defendant also represented that he had
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 11 of 159



      purchased those notes between December 18, 2009 (mPhase Technologies) and May 22, 2014

      (Bill the Butcher). Id . at 4 (table of convertible notes). The total balance owed on those notes

      at the time of sale exceeded $5.4 million. Id . (sum of dollar figures in column “Current Balance

      at 12/22/14”). The SEC disputes the first sentence as misleadingly and selectively quoted, but it

      is undisputed that in the actual quote, Defendant “describes himself as ‘an investor’ who has a

      ‘long-term view’ of his investments.”

   2. Undisputed.

   3. Disputed to the extent that Defendant asserts that he frequently waited longer than a year to sell

      stock from a convertible note. Between July 2010 and April 2018, Defendant had 272

      convertible notes. DE 67-11 at Ex. 4, at 13-19 (Taveras Declaration). There were stock sales

      associated with 249 of these notes. Id . Approximately 80% of time, his first sale occurred

      within 9 months of acquiring the note. Id . Only 17 of the 249 notes took longer than a year for

      Defendant to initiate his first sale of the resulting stock. Id .

   4. Undisputed.

   5. Disputed. The quotation omits the words “I made more money, ultimately, than I – than I

      lost.” DE 72-2 at 54:25-55:1 (Keener Tr.). Disputed also as to the assertion that the quoted

      testimony was about “losses on convertible notes.” See id . at 54:17-21. The question was

      actually: “So it sounds like from the answer you just gave that you haven’t done as many

      convertible notes recently as you had in the past. Could you elaborate on your answer?” Id .

   6. Undisputed.

   7. Undisputed.

   8. Disputed. Defendant has sold convertible notes to River North Equity. DE 88-1 at 2, 4

      (contract to sell convertible notes to River North Equity).

   9. Undisputed.

   10. Undisputed.
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 12 of 159



   11. Disputed. First Sentence: Defendant’s open offer to purchase up to $20 million in convertible

      notes in 2015 and 2016, which he advertised in press releases and at conferences as well as his

      sales of convertible notes to River North Equity showed that he made a market in convertible

      notes from penny stock issuers. See DE 67-16 at 23-24; DE 67-23 at 4, 7; DE 67-24 at 10, 32;

      DE 88-1 at 2, 4 (contract to sell convertible notes to River North Equity). Second Sentence:

      Defendant quotes the buy side for convertible notes when issuers inquire as to how much

      money he will pay for them. DE 67-24 at 13 (Defendant told “brokers and finders” that issuers

      would receive “[g]enerally $50,000 to $250,000 at closing [of the convertible note].”). Defendant

      quotes the sell side for convertible notes when he sells them to third-parties such as River North

      Equity. DE 88-1 at 2, 4 (contract to sell convertible notes to River North Equity). Third

      Sentence: Defendant quoted prices for securities, as he described in a presentation at his

      “Broker and Finder Seminar” on April 8, 2016: “Generally $50,000 to $250,000 at closing [of the

      convertible note].” DE 67-24 at 13. Fourth Sentence: The SEC is not aware of Defendant

      participating in a selling group.

   12. Disputed as to the words “other investors” in the second and third sentences. Defendant is a

      dealer under the Exchange Act. See 15 U.S.C. § 78c(a)(5).

   13. Disputed. First Sentence: The only authority that Defendant cites for the proposition that he

      does not buy or sell securities to retail investors is the SEC’s response to Defendant’s

      Interrogatory No. 14. See DE 73-7, at 7. In that interrogatory response, the SEC objected to

      the request for evidence that Defendant sought on the grounds that it was “overbroad, unduly

      burdensome, and not proportional to the needs of the case.” The SEC also objected that the

      request called for a legal conclusion. Defendant never challenged these objections and he

      cannot now cite them as authority for the proposition stated above. Second Sentence:

      Defendant’s expert, Dr. Mayhew, submitted a report in which he stated “it is likely that the

      counterparties for Mr. Keener’s sales would have been OTC market makers.” DE 72-17 at ¶
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 13 of 159



      41. He also testified that market makers trade for themselves. DE 72-26 at 135:10-21 (Mayhew

      Dep.) (market makers trading on a “proprietary” basis trade for themselves)). Thus, Defendant

      did business with “institutional investors.” The SEC also notes that Defendant’s citation to DE

      73-7 at 7-8 (SEC Resp. to Interrogatory No. 15) is incorrect. That interrogatory asked the SEC

      to explain its basis for denying a request for admission that Defendant did not do “business with

      the institutional public,” which may be different than “institutional investors.”

   14. Disputed. First Sentence: Whether Defendant is an “underwriter” and/or a “dealer” are legal

      conclusions. Defendant cites three opinion letters of attorneys, which render the legal opinion

      that Defendant is not an underwriter or dealer for purposes of the Securities Act of 1933

      (“Securities Act”). Legal opinions cannot establish facts. Second Sentence: Whether

      Defendant is an underwriter is a legal question and citing attorney opinion letters cannot

      establish any “facts” in this regard.

   15. Undisputed.

   16. Undisputed that Defendant represented to brokerage firms that he was a retail customer, despite

      operating a medium size business.

   17. Undisputed.

   18. Undisputed.

   19. Undisputed.

   20. Undisputed.

   21. Undisputed.

   22. Undisputed.

   23. Disputed. The attorney letters opining that Defendant was not an “underwriter” or “engaged in

      the business of dealing” did not apply to Section 15(a)(1) of the Exchange Act (they applied to

      the Securities Act).
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 14 of 159



   24. Disputed. The three interrogatory responses that Defendant cites (DE 73-7, at 5-7 (SEC Resp.

      to Interrogatory Nos. 11-13)) do not support his contentions. The SEC objected to each of the

      three interrogatories on numerous grounds, including that they called for irrelevant information

      and were not proportional to the needs of the case. Defendant never challenged the SEC’s

      objections and cannot now cite them as evidence of anything.

   25. Undisputed.
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 15 of 159




                           Exhibit 1
                                 Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 16 of 159
Scottsdale Capital Advisors
7170 E. McDonald Road, Suite 6
Scottsdale, AZ 85253
                                                                                                                                            ACCOUNT NUMBER:          2017
                                                                                                                                            STATEMENT PERIOD:   June 1 - 30, 2020



                                   ACCOUNT STATEMENT




                                                                                                                                            JUSTIN KEENER
                                                                                                                                            DBA: JMJ FINANCIAL
                                                                                                                                            1445 16TH ST APT 605
                                                                                                                                            MIAMI BEACH, FL 33139




                                                                                                                     > Asset Allocation
                                                                                                                                                                                            Allocation
                                                                                                                                                                    Total Assets            Percentage
  Total Portfolio $10,843,981.89                                                                                      Cash & Cash Equivalents                             $7,924.01           0.07%
                                                                                                                      Equities                                       $10,836,057.88          99.93%
> Account Value Summary                                                                                               Total Portfolio                                $10,843,981.89         100.00%
  Beginning Value as of May 31 .................................................... $3,232,260.45
                                                                                                                      Cash & Cash Equivalents 0.07%
  Net Withdrawals ....................................................................................... (225.00)
  Change In Investment Value ........................................................... 7,611,946.44
  Ending Value as of June 30 ...................................................... $10,843,981.89

> Income Summary
                    Description                                   Current                   Year to Date



                                                                                                                                                                          Equities 99.93%




www.scottsdalecapital.com                                                                                                                                                                      Page 2 of 11
                                 Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 17 of 159

                                                                                                                  ACCOUNT NUMBER:          2017
Scottsdale Capital Advisors                                                               > Justin Keener         STATEMENT PERIOD:   June 1 - 30, 2020




> Account Activity Summary

 Other income/Expense ............................................................................... ($225.00)




> Cash Management Summary
                                                                    Current                Year to Date
    Withdrawals                                                         ($225.00)              ($3,140.00)
 Net Subtractions From Cash                                             ($225.00)              ($3,140.00)
 Total Cash / Funds on June 30                                          ($225.00)              ($3,140.00)




www.scottsdalecapital.com                                                                                                                                 Page 3 of 11
                            Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 18 of 159

                                                                                                         ACCOUNT NUMBER:              2017
Scottsdale Capital Advisors                                       > Justin Keener                        STATEMENT PERIOD:       June 1 - 30, 2020

> Cash & Cash Equivalents 0.07%
                                                                          Market                                  Adjusted Cost /                    Current  Estimated
                        Description                    Quantity                       Market Value
                                                                          Price                                    Original Cost                      Yield Annual Income
  Cash
    US Dollar                                           7,924.01             1.00         7,924.01                     7,924.01                        0.00            0.00
  Total Cash & Cash Equivalents                                                          $7,924.01                    $7,924.01                                       $0.00




> Equities 99.93 %
                                                                        Market                                                       Unrealized        Div     Estimated
    Symbol                  Description           Quantity                            Market Value   Unit Cost      Cost Basis
                                                                        Price                                                        Gain (Loss)     Yield % Annual Income
 BLNK             Blink Charging Co              1,907,756               5.68        10,836,054.08    N/A             N/A              N/A
 NEXS             Nexus Biopharma Inc            3,800,000               0.000001             3.80    N/A             N/A              N/A
                  Total Equities                                                    $10,836,057.88                          $0.00         $0.00                       $0.00




> Pending Settlements
      Transaction                                                                                    Settlement
                               Quantity                            Description                                                           Price                Amount
         Type                                                                                           date
      Sell                    (500,000)   Blink Charging Co                                          07/02/20                                5.659            2,730,578.07
                                          50-1 R/S Frm 14074y206 8/17
      Sell                    (750,000)   Blink Charging Co                                          07/02/20                                5.741            4,111,938.38
                                          50-1 R/S Frm 14074y206 8/17




www.scottsdalecapital.com                                                                                                                                          Page 4 of 11
                            Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 19 of 159

                                                                                              ACCOUNT NUMBER:           2017
Scottsdale Capital Advisors                            > Justin Keener                        STATEMENT PERIOD:    June 1 - 30, 2020

> Account Activity Details
 Settlement
  Effective
                                                                                                                                         Net Settlement
                                         Description             CUSIP         Type of Activity             Quantity      Market Price
    Date                                                                                                                                    Amount

  Jun 29       Safe Keeping Fee - Nexs                                   Journal                                                                (75.00)
  Jun 30       Aca Fee 06-30-2020                                        Journal                                                               (150.00)




www.scottsdalecapital.com                                                                                                                      Page 5 of 11
                                Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 20 of 159
Revision Date 2/5/2020 - Schedule of Miscellaneous Account and Service Fees - Some of these fees may not apply to all accounts. Some fees may be waived at Firms discretion if annual
production is $10,000 or more annually and, or unless a case for achieving production up to the minimum level is made. Volume discounts may also apply to volume based customers.

 Services Schedule                                               Fee Amount                                                            Fee Frequency
 Monthly Account Fee                                             $100                                                                  Monthly
 Minimum Ticket Charges & OTC Deposit Related Fees Monthly (1)   $3,500                                                                Monthly
 Inactivity Fee                                                  $400                                                                  Monthly
 Dormant Account Fee (2)                                         $1,000                                                                Monthly
 Annual Account Fee                                              $295                                                                  Annually (December)
 Account Opening Fee
 Individual/Joint (Domestic)                                     $250                                                                  Per Request
 Corporate                                                       $450                                                                  Per Request
 Foreign                                                         $500                                                                  Per Request
 FFI (Foreign Financial Institution)                             $1,000                                                                Per Request, including each subFFI
 Returned Check Fee                                              $75                                                                   Per Item
 LOA's
 Movement Between Accounts                                       $195                                                                 Each Sender Receiver Per Request Plus Deposit Fee for Receiver per stock position
 Statements & Confirms
 Electronic Statements and Confirms                              $2                                                                    Per Item
 Paper Statements and Confirms                                   $5                                                                    Per Item
 Document Copies                                                 $50                                                                   Greater of $50 or $100/hr
 Regular Mail                                                    $25 Plus pass through costs                                           per mailed item
 Registered Mail (as mandated by regulators)                     $35 Plus pass through costs                                           per mailed item
 Delivery (Fedex)
 Priority Overnight                                              $75                                                                   Per Request
 International                                                   $100                                                                  Per Request
 Saturday Delivery                                               $100                                                                  Per Request
 Account Transfers (Outgoing)
 Full ACAT subject to other agreements                           $250                                                                  Per Request
 Delivery Orders (non-ACAT system member)                        $100                                                                  Per Item
 Cleared Stock Withdrawal Fee (Materialization)                  4.5% of Value
                                                                                                                                       Per Item
                                                                 Plus pass through costs
 Withdrawal by Transfer (from DTC)
   Regular                                                       $500 Plus Alpine mail fees, DTC TA & any other pass through costs.    Per Request and Per Security
   Rush                                                          $2,000 Plus pass through costs                                        Per Request and Per Security
 Withdrawal by Transfer (from Alpine Vault)                      $250 Plus pass through costs                                          Per Request Per Certificate
 Transfer on Death                                               $500 Plus pass through costs                                          Per Account
 Garnishment/Attachments                                         $5,000 Plus pass through costs                                        Per Account
 Cash Disbursement Services                                                                                                            Fee Amount Fee Frequency
 Payment by Check
 Domestic Check                                                  $75                                                                   Per Issuance
 International Check                                             $550                                                                  Per Issuance
 Cancel Check                                                    $100                                                                  Per Request
 Check Traces                                                    $100                                                                  Per Item
 Wire Transfers
 Domestic                                                        $75                                                                   Per Request
 Third Party                                                     $500                                                                  Subject to approval
 Wire Rejects                                                    $100                                                                  Per Request
 Wire Traces                                                     $100                                                                  Per Request
 Early Payout (Cash Advance of Settlement)                       3% of Principal/$300 min                                              Per Request
 Services Schedule
 Ticket Charges
 Equity Trade                                                    $95                                                                   Per Transaction
 Settlement Fee (stocks under $5/share)                          $.005/share Max $ 1.5%/Min .95%                                       Per Transaction
 Mutual Fund                                                     $95 Plus pass through costs                                           Per Transaction
 Market Making/Execution                                         Aprx.2.5% of the best available price                                 Per Transaction
 Stocks under $.005/share                                        Add an Additional 1% of Principal                                     Per Transaction
 Regulatory Fees (Charges imposed by Regulators)

www.scottsdalecapital.com                                                                                                                                                                                                 Page 6 of 11
                                    Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 21 of 159
 FINRA TAF                                                                    $.000119/share Max $5.95/Trade                                              Per Transaction
 SEC Activity Assessment (sales only)                                         $.0000221 x Principal                                                       Per Transaction
 Other Transaction Charges
 Physical Deliveries (Non-DTC Eligible Securities)                            $100 Plus pass through cost                                                 Per Delivery
                                                                              1%per day of the Illiquidity & Volatility charge assessed to Alpine by
 Illiquidity and Volatility Fee assessed to Alpine by the (NSCC)                                                                                          Per Transaction
                                                                              NSCC min $250
 Tenders                                                                      $250                                                                        Per Item
 Custody Related Fees
 Safekeeping (Items stored in Alpine Vault)                                   $75                                                                         Per Item per month
 DTC Custody Fee (Stock held at DTCC) number of shares, rounded up            $1 per position plus; $.00004 per share up to 25,000,000 shares, above
                                                                                                                                                          Per Item per month
 to a minimum of 100 shares                                                   25,000,000 $.000008
 Deposit Related Fees
 Deposit Review Fee                                                           $1,795                                                                      Per Deposit per security Regardless of Method of Receipt (in advance)
 Deposit Review Fee (follow on conversions)                                   $400                                                                        Per Deposit Nonrefundable
 Deposit Review for 3rd party acquired securities (not direct from issurer)
                                                                              $500                                                                        Per Party Removed from Issuer. Nonrefundable
 in addition to Section5 review fee
 3A10 Review fee                                                              $2,500 or 10% of notional value, whichever is greater                       Per Request
 Requests for more info on Deposit                                            $250                                                                        Per Request
 Rush Fee                                                                     $500                                                                        Per Deposit per security
 Electronic Receipt
 DWAC/DRS Receipt (Inbound)                                                   $295 Plus pass through cost                                                 Per Security
 DWAC/DRS Receipt (Outbound)                                                  $295 Plus pass through cost per initial request, $100 per each additional   Per Security
                                                                              request
 Receipt via ACAT Transfer                                                    $95 Plus pass through costs                                                 Per Item
 Free Delivery (incoming)                                                     $95 Plus pass through costs                                                 Per Item
 Physical Certificate Receipt
 DTC Eligible                                                                 $295 + 120% of T/A Charge                                                   Per Item
 Non-DTC Eligible                                                             $700                                                                        Per Item
 DTC Direct Branch Deposit                                                    $500                                                                        Per Item
 Restricted Legend Removal                                                    $450 + 120% of T/A Charge                                                   Per Item
 Rule 144 Affiliate & Control Securities                                      $600 + 120% of T/A Charge                                                   Per Item
      Legal Fee (3rd Party)                                                   Pass Through                                                                Per Item
 Regulatory Related Fees
 Blue Sheet Requests                                                          $150                                                                   Per Stock per account
 Other Regulatory Related or special Requests or assignments                  Greater of $150 per request or $395 per hour plus 120% of pass through Per Request per account. Additional pass through costs may be added at the company's
                                                                              costs.                                                                 discretion



The fees are subject to change at any time for any reason. Other fees not listed above may apply to your account. Contact your broker for additional information. Any cost or fees incurred by Alpine resulting from any
activity in the account will be charged to, and are the sole responsibility of, the account holder. "Pass Through" fees may apply to any transactions and can vary. Pass Through fees can be substantial, may change
without notice and be passed on to you even if not specified in this Fee Schedule. Pass Through fees include, without limitation, fees charged by DTC, NSCC, CNS, transfer agents, freight carriers, etc. They may also
include special charges for any fund amounts required to clear transactions or calls related to selling or handling the account holder's securities. Any Alpine moneys used to cover Pass Through charges associated
with the clearance, transfer, trading or handling of the account or securities in any manner are billed at the greater of the cost of funds plus 25% or 1% per day in addition. FEES, CHARGES, AND COSTS ARE THE
ACCOUNT HOLDERS LEGAL OBLIGATION CHARGED TO ACCOUNT OR NOT FROM THE TIME THEY BECOME EFFECTIVE. PLEASE ASK YOUR SERVICE REP FOR ANY DETAILS.


(1) Minimum Service Charges and OTC Deposit Related Fees Monthly. If minimums are not reached the balance not met shall be debited to your account unless you received an exception from the firm at the firms
sole discretion: for volume discounts, prior 12 months production, or promise of future acceptable business, or made arrangements to move your account out and pay all outstanding prior fees and costs thereof.
Certain other fees related to transactions may be applied to minimums such as deposit fees.


(2) Dormant will be defined as 12 months or longer. A dormant account has had no activity for a long period of time, other than posting of interest. A statute of limitations usually does not apply to dormant accounts,
meaning that funds can be claimed by the owner or beneficiary at any time.




www.scottsdalecapital.com                                                                                                                                                                                                            Page 7 of 11
                            Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 22 of 159

                                            Scottsdale Capital Advisors
                                                   Commission and Fee Schedule
                                                       Effective 12/1/2019


Base Commission Rate                                                 4½% of principal

Deposit Review Fee                                                   $1795

Follow on Conversion                                                 $400

Rush Review Fee                                                      $500

Third party debt (per third party for initial deposit)               $500

Equity Ticket Charge                                                 $95

3(a)(10) Review Fee                                                  $3500 or 10% Of notional value, whichever is greater




All other fees charged to customer accounts are listed in our clearing firm's Fee Schedule (above).




www.scottsdalecapital.com                                                                                               Page 8 of 11
                                  Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 23 of 159

  YOUR ALPINE SECURITIES BROKERAGE STATEMENT                                                                                 Non-DTC Eligible Securities. Due to their labor-intensive and high-risk nature, Alpine has a unique policy for
  Changes/Discrepancies. You must promptly advise Alpine Securities Corporation (Alpine) in writing of any                   non-DTC eligible securities. First, Alpine charges $1,000 per deposit of non-DTC eligible securities. Second,
  material change in your financial situation and/or investment objectives. Also, promptly report any discrepancies          Alpine charges the customer all transfer, delivery, or other fees that are required to settle trades. Third, Alpine
  between Alpine's records as provided in this account statement and your records to Alpine at (801) 355-5588. If            will not disburse any proceeds from the sale of non- DTC eligible securities until thirty (30) days after the trade
  you do not notify Alpine of a discrepancy within thirty days of your receipt of this statement, you forfeit the right to   settlement day. Fourth, if, for any reason, Alpine fails to deliver and the buyer's firm initiates a buy-in or close-
  correct it. To further protect your rights under the Securities Investor Protection Act (SIPC), reconfirm your oral        out procedure, Alpine will pass on any resulting fees to the account holder. If you have any questions, please
  communication to Alpine in writing at 39 Exchange Place, Salt Lake City, UT 84111.                                         discuss them with your broker and ensure you thoroughly understand this policy before you send Alpine any
                                                                                                                             certificates or initiate any deposits in non-DTC eligible securities.
  Good 'Til Cancel Orders. Please note the list of open orders included in your statement. Should you desire to
  make any change, or if the list of open orders is incorrect, please advise Alpine immediately. The responsibility          Routing. Upon written request and at no additional charge, Alpine will provide to you: a) the venue where your
  for failure to cancel any open order rests upon the customer even if a substitute order has been entered.                  orders for listed securities or NASDAQ stocks were routed for execution; b) whether or not you directed Alpine
  Transactions resulting from execution of any order which you have failed to cancel will be entered in your                 to use that venue, and c) the time of the related transaction's execution(s) for orders placed during the six
  account. Good 'Til Canceled buy orders and sell orders which specify stop or stop limit are reduced for cash               months prior to your request.
  dividends. All orders are reduced proportionately in the event of a stock dividend or stock split.
                                                                                                                             Security Pricing. Prices shown on your statement are based on
  Applicable Rules and Regulations. All transactions are subject to applicable federal law and the rules and                 U.S. month end prices and are provided to us by outside quotation services for the securities currently held by
  regulations of the relevant regulatory agencies. Transactions are also subject to the rules and customs of the             us in your account. Prices of municipal bonds, certain over-the-counter securities, and federal obligations are
  exchange, market or clearing house where the transactions were effected, and to the laws and regulations of the            approximations and are only for guidance purposes. The prices used are based on the last reported
  country and its political subdivisions wherein the transactions are executed.                                              transaction known to the quotation services or of the yields or values that are calculated on the basis of these
                                                                                                                             prices. The actual amount you receive will be reduced by any commissions, fees or similar charges.
  SIPC. Alpine is a member of the Securities Investor Protection Corporation (SIPC). SIPC provides up to
  $500,000 of net equity protection, including $250,000 for claims for cash awaiting reinvestment (coverage). This           SECURITY PRICING FOR PENNY STOCKS. Prices shown on your statement represent estimated
  coverage applies to accounts you hold in a separate account capacity (i.e. as custodian, joint tenant, or sole             values that may be based on a limited number of trades or quotations and may not be current as of the
  owner). Investor information, including a brochure regarding SIPC may be obtained by contacting SIPC at (202)              statement date. You may not be able to sell this security at a price equal or near the estimated value
  371- 8300 and from their web-site at www.sipc.org. <http://www.sipc.org/>                                                  and the actual amount you receive will be reduced by any commissions, fees, or similar charges.
                                                                                                                             Alpine will not refuse to accept your order to sell a security at the estimated value. If an estimated
  FINRA. Alpine is a member of the Financial Industry Regulatory Authority (FINRA). FINRA Investor Brochures                 value is not shown, the value could not be determined based on available information.
  that contain information on the FINRA Public Disclosure Program are available on their website at www.finra.org.
  <http://www.finra.org/> You may also contact FINRA at (800) 289-9999.                                                      Transfers. Any account transferred to another brokerage firm will be charged $100.00 to cover Alpine's costs.
                                                                                                                             Additionally, any stock deposits sent to Alpine in physical form will be returned to the address of record on the
  IRS. Alpine is required to report all cash dividends and registered bond interest credited to your account on              account in physical form. Returning stock in physical form may incur substantial fees; these fees are your
  securities held for you in Alpine's name to the Internal Revenue Service. All dividends and interest credits should        responsibility. Alpine will not return the stock until all of these fees are paid. The process of returning physical
  be included in your income tax return. This statement is not a tax document. You will receive Form 1099 for                certificates might take a substantial amount of time. Alpine is not liable for any loss in market value of the
  annual tax reporting in compliance with IRS requirements.                                                                  security that occurs during that period. Furthermore, if you open an IRA Account with Alpine and later decide
                                                                                                                             to transfer all of the assets to another trustee outside of Alpine, Alpine will automatically close your Alpine IRA
  Statement of Financial Condition and Net Capital. Alpine's statement of Financial Condition, along with                    Account.
  information about Alpine's Net Capital, may be found on our home page at www.alpine- securities.com. You may
  also request a copy to be provided to you at no additional charge by contacting us at (801) 355-5588.                      Trade Confirmations. All trade confirmations are transmitted on the transaction date.

  Free Credit Balance (Rule 15c3-2 & 3). The net free credit balance, if any, is payable on demand in the normal             Hours of Trading Operation. Alpine does not typically engage in after-hours trading outside of regular trading
  course of business operations. These funds may be used in the operation of our business in accordance with                 hours (i.e., the hours of 9:30 a.m. to 4:00 p.m. Eastern Time). Regular trading hours may also change due to
  17C.F.R. 240, 15c3-2 under the Securities Exchange Act of 1934. Any securities held as collateral against any              holidays or other days appointed by regulatory bodies. Alpine may, at any time and without notice, change or
  indebtedness to us will be delivered to you in the normal course of business operations upon full payment of such          modify its hours of operation (including the hours during which it accepts orders outside of regular trading
  indebtedness. Free credit balances invested in money market funds, managed by The Dreyfus Corporation                      hours or where mandated by a regulatory body). If Alpine chooses to make such changes or modifications, the
  ("Dreyfus") are not under Alpine's control. Information regarding the Dreyfus money market funds, dividend rates           Extended Hours Trading Disclosure will apply to the changed or modified hours. Alpine may, at any time
  and a prospectus may be obtained from the Dreyfus website at www.dreyfus.com. The free credit balance in the               and without notice, amend the terms that apply to orders accepted outside of regular trading hours.
  account can be remitted to the customer upon demand. Alpine may receive a fee for services it performs with
  respect to the Dreyfus money market funds.                                                                                 Extended Hours Trading. You should consider the following points before engaging in extended hours
                                                                                                                             trading. "Extended hours trading" means trading outside of "regular trading hours." "Regular trading hours"
  Hypothecation. Alpine may loan, pledge, hypothecate, or rehypothecate all securities carried in this account.              generally means the time between 9:30
  Alpine may buy and sell these securities when Alpine deems it necessary for its protection. Securities carried in          a.m. and 4:00 p.m. Eastern Standard Time.
  this account may be commingled with securities carried for the account of other clients.
                                                                                                                             •Risk of Lower Liquidity. Liquidity refers to the ability of market participants to buy and sell securities.
  Indebtedness. Alpine may pledge the securities in your account (whether individual or joint) as a general lien for         Generally, the more orders that are available in a market, the greater the liquidity. Liquidity is important
  the discharge of all your obligations to Alpine, however arising, and irrespective of the number of accounts you           because with greater liquidity it is easier for investors to buy or sell securities, and as a result, investors are
  have with Alpine. Alpine may also require you to deposit additional collateral in accordance with the rules and            more likely to pay or receive a competitive price for securities purchased or sold. There may be lower liquidity
  regulations of FINRA, the SEC, or other regulatory agencies, or to satisfy your obligations to Alpine. Any                 in extended hours trading as compared to regular trading hours. As a result, your order may only be partially
  securities held as collateral against any obligations to Alpine will be delivered to you in the normal course of           executed, or not at all.
  business operations upon full payment of such obligations. Alpine's consolidated statement of financial condition
  for the previous six months ended March 31, and for the year ended September 30, is available without charge at            •Risk of Higher Volatility. Volatility refers to the changes in price that securities undergo when trading.
  www.alpine- securities.com or you may also receive a copy by calling Alpine at (801) 355- 5588. Alpine's most              Generally, the higher the volatility of a security, the greater its price swings. There may be greater volatility in
  recently filed audited consolidated statement of financial condition is available at Alpine's office located at 39         extended hours trading than in regular trading hours. As a result, your order may only be partially executed, or



www.scottsdalecapital.com                                                                                                                                                                                                          Page 9 of 11
                                 Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 24 of 159
  Exchange Place, Salt Lake City, Utah and at the Denver Regional Office of the Securities and Exchange                   not at all, or you may receive an inferior price when engaging in extended hours trading than you would during
  Commission.Tax Information.                                                                                             regular trading hours.
  •Risk of Changing Prices. The prices of securities traded in extended hours trading may not reflect the prices
  either at the end of regular trading hours, or upon the opening the next morning. As a result, you may receive an       Foreign Financial Transaction Taxes. France, Italy and a few other foreign governments proposed steps to
  inferior price when engaging in extended hours trading than you would during regular trading hours.                     impose a financial transaction tax on any financial services firm that facilitates a trade in certain securities
                                                                                                                          connected with the foreign government assessing the tax. These financial transaction taxes are levied by the
  •Risk of Unlinked Markets. Depending on the extended hours trading system or the time of day, the prices                foreign government and are imposed on investors and/or financial services firms (regardless of where the
  displayed on aparticular extended hours trading system may not reflect the prices in other concurrently operating       investors or firms are located or where they conduct business), and the financial services firms that facilitate
  extended hours trading systems dealing in the same securities. Accordingly, you may receive an inferior price in        transactions (e.g. by accepting or executing trade orders) in securities that are subject to the financial
  one extended hours trading system than you would in another extended hours trading system.                              transaction tax are responsible for remitting the tax to foreign tax authorities. While the various countries
                                                                                                                          adopting financial transaction taxes will define which securities transactions will trigger the tax and the amount
  •Risk of News Announcements. Normally, issuers make news announcements that may affect the price of their               of the tax, it is expected that the financial transaction taxes will apply to trades in an increasing number of
  securities after regular trading hours. Similarly, important financial information is frequently announced outside of   securities of foreign issuers as well as U.S.- issued American Depository Receipts (ADRS) for foreign
  regular trading hours. In extended hours trading, these announcements may occur during trading, and if                  securities. As an investor, it is important that you consider the potential tax implications and other
  combined with lower liquidity and higher volatility, may cause an exaggerated and unsustainable effect on the           considerations associated with investing in foreign securities and ADRs and similar investment vehicles for
  price                                                                                                                   foreign securities prior to investing. Please consult your tax consultant for additional information.
  of a security.
                                                                                                                          Checks Made Payable to Alpine Securities Corporation.
  •Risk of Wider Spreads. The spread refers to the difference in price between what you can buy a security for and        All checks must be made payable to Alpine Securities Corporation. Any checks received that are payable to
  what you can sell it for. Lower liquidity and higher volatility in extended hours trading may result in wider than      another payee will be returned to the customer. This may delay processing of your transactions.
  normal spreads for a particular security.
                                                                                                                          Cash Sweep Program. The money market mutual fund to which the free credit balances have been
  Pie Chart. The pie chart on your statement is an estimate for illustrative purposes only.                               transferred can be liquidated on the customer's demand and held as free credit balances or remitted to the
                                                                                                                          customer. For more information about Alpine's cash sweep program, please refer to the Cash Sweep Program
  Fees/Charges. A current list of fees, charges and other transaction costs can be found at                               Disclosure Statement posted on the website at www.alpine-securities.com.
  www.alpine-securities.com.
                                                                                                                          Fees. Fees assessed by Alpine are on a per transaction basis unless noted otherwise. Certain fees may
  Complaints/Correspondence. If you have any concerns or complaints regarding your account, you may contact               include a profit to Alpine or your broker/dealer. These fees may or may not be based on the costs of handling
  Alpine's Compliance Department directly at (801) 355- 5588.or at HouseAccounts@Alpine- Securities.com Any               a particular transaction. Certain customers may pay lower fees on certain transactions. Refer to the fee
  correspondence should be directed to Alpine Securities, Inc. Attn: Compliance Department, 39 Exchange Place,            schedule located at www.alpine-securities.com for more information.
  Salt Lake City, UT 84111.

  Please retain this statement as it may be helpful in preparing your income tax returns. You may also need this
  statement along with previous statements to verify interest charges in your account.




www.scottsdalecapital.com                                                                                                                                                                                                    Page 10 of 11
                              Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 25 of 159

                                                                                                                                    ACCOUNT NUMBER:                 2017
Scottsdale Capital Advisors                                                     > Justin Keener                                     STATEMENT PERIOD:          June 1 - 30, 2020


                                                                               Important Account Information

Our records show the following information about your account. If any of the information is incomplete, incorrect or needs modifications, please mark corrections and/or provide
missing information and return this Form to the address referenced below. You should also notify us of any future changes to your account record.:
                                                                                             Alpine Securities
                                                                                            39 Exchange Place
                                                                                          Salt Lake City UT 84111

> General Account Information, Primary Owner                                                               > General Account Information, Joint Owner (If applicable)
Account Holder:                JUSTIN KEENER
Name / Address:                DBA: JMJ FINANCIAL
                               1445 16TH ST APT 605
                               MIAMI BEACH, FL 33139


Home Telephone Number:                                         (619) 508-9916                              Home Telephone Number:
Employment Status:                                             No                                          Employment Status:                                              Yes
Employee of FINRA or other Exchange Firm:                      <Please Provide>                            Employee of FINRA or other Exchange Firm:
Occupation:                                                                                                Occupation:                                                     Aus/S Proprietor/Own

> Financial Information (Aggregate if joint account)
Annual Income: Over $200,000                                   Net Worth (excluding primary residence):            <Please Provide>                           Tax Rate:           35% or Higher
Liquid Net Worth: Over $1,000,000                              Liquidity Needs:                                    <Please Provide>                           Liquidity Timeframe:<Please Provide>
Time Horizon:     Under 3 years                                Risk Tolerance:                                     Significant Risk
Account Primary Investment Objective(s):                       Speculation

                               If no investment objective is indicated, please review the descriptions below and insert the objective that best describes your goal for this account.


                                                                           Description of Investment Objectives

Speculative: I am willing to accept maximum risk to my initial principal to aggressively seek              Income (Con't) higher returns, and understand I could lose a portion of the money invested.
maximum returns, and understand I could lose most, or all, of the money invested.                          Tax Advantage: I am willing to accept low risk to my initial principal, including low volatility, to seek
Growth: I am willing to accept high risk to my initial principal, including high volatility, to seek       a modest level of portfolio returns.
higher returns over time, and understand I could lose a substantial amount of the money invested.          Safety of Principal: I want to preserve my initial principal, with minimal risk, even if that means
Income: I am willing to accept some risk to my initial principal and tolerate some volatility to seek      this account does not generate significant income or returns and may not keep pace with inflation.

                                                                    Please promptly notify us of any future changes to this information.




www.scottsdalecapital.com                                                                                                                                                                               Page 11 of 11
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 26 of 159
                                 Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 27 of 159
Scottsdale Capital Advisors
7170 E. McDonald Road, Suite 6
Scottsdale, AZ 85253
                                                                                                                                            ACCOUNT NUMBER:           2017
                                                                                                                                            STATEMENT PERIOD:   July 1 - 31, 2020



                                   ACCOUNT STATEMENT




                                                                                                                                             JUSTIN KEENER
                                                                                                                                             DBA: JMJ FINANCIAL
                                                                                                                                             1445 16TH ST APT 605
                                                                                                                                             MIAMI BEACH, FL 33139




                                                                                                                    > Asset Allocation
                                                                                                                                                                                           Allocation
                                                                                                                                                                     Total Assets          Percentage
  Total Portfolio $1,711.79                                                                                          Cash & Cash Equivalents                                $1,707.99       99.78%
                                                                                                                     Equities                                                   $3.80        0.22%
> Account Value Summary                                                                                              Total Portfolio                                        $1,711.79      100.00%
  Beginning Value as of June 30 ................................................ $10,843,981.89
                                                                                                                                       Equities 0.22%
  Net Additions ................................................................................. 10,480,433.98
  Net Withdrawals .................................................................................... (1,650.00)
  Change In Investment Value ........................................................ (21,321,054.08)
  Ending Value as of July 31 ................................................................ $1,711.79

> Income Summary
                    Description                                  Current                   Year to Date

                                                                                                                                                                         Cash & Cash Equivalents 99.78%




www.scottsdalecapital.com                                                                                                                                                                     Page 1 of 11
                                 Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 28 of 159

                                                                                                                  ACCOUNT NUMBER:           2017
Scottsdale Capital Advisors                                                               > Justin Keener         STATEMENT PERIOD:   July 1 - 31, 2020




> Account Activity Summary

 Assets sold/redeemed ...................................................................... $10,480,433.98
 Other income/Expense ............................................................................. ($1,650.00)
 Withdrawals from your account ....................................................... ($10,485,000.00)




> Cash Management Summary
                                                                    Current                Year to Date
    Securities Sold and Redeemed                               $10,480,433.98            $10,480,433.98
 Net Additions To Cash                                         $10,480,433.98            $10,480,433.98
    Withdrawals                                                      ($1,650.00)               ($4,790.00)
 Net Subtractions From Cash                                          ($1,650.00)               ($4,790.00)
 Total Cash / Funds on July 31                                 $10,478,783.98            $10,475,643.98




www.scottsdalecapital.com                                                                                                                                 Page 2 of 11
                            Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 29 of 159

                                                                                                                   ACCOUNT NUMBER:              2017
Scottsdale Capital Advisors                                              > Justin Keener                           STATEMENT PERIOD:      July 1 - 31, 2020

> Cash & Cash Equivalents 99.78 %
                                                                               Market                                      Adjusted Cost /                  Current  Estimated
                        Description                           Quantity                     Market Value
                                                                               Price                                        Original Cost                    Yield Annual Income
  Cash
    US Dollar                                                  1,707.99           1.00         1,707.99                         1,707.99                      0.00               0.00
  Total Cash & Cash Equivalents                                                               $1,707.99                        $1,707.99                                        $0.00




> Equities 0.22%
                                                                              Market                                                          Unrealized      Div     Estimated
    Symbol                  Description                  Quantity                          Market Value       Unit Cost      Cost Basis
                                                                              Price                                                           Gain (Loss)   Yield % Annual Income
 NEXS             Nexus Biopharma Inc                   3,800,000              0.000001            3.80         N/A             N/A             N/A
                  Total Equities                                                                  $3.80                               $0.00        $0.00                        $0.00




> Account Activity Details
 Settlement
  Effective
                                                                                                                                                                     Net Settlement
                                          Description                              CUSIP            Type of Activity             Quantity         Market Price
    Date                                                                                                                                                                Amount

   Jul 01      Aca Fee 07-01-2020                                                            Journal                                                                        (150.00)
   Jul 02      Wire Fee                                                                      Journal                                                                          (75.00)
   Jul 02      Wire                                                                          Disbursement                                                            (6,850,000.00)
   Jul 02      Aca Fee 07-02-2020                                                            Journal                                                                        (150.00)
   Jul 06      Wire Fee                                                                      Journal                                                                          (75.00)
   Jul 06      Wire                                                                          Disbursement                                                             (420,000.00)
   Jul 06      Aca Fee 07-06-2020                                                            Journal                                                                        (150.00)
   Jul 07      Wire Fee                                                                      Journal                                                                          (75.00)
   Jul 07      Wire                                                                          Disbursement                                                            (1,150,000.00)
   Jul 07      Aca Fee 07-07-2020                                                            Journal                                                                        (150.00)
   Jul 09      Wire Fee                                                                      Journal                                                                          (75.00)
                                                                                                                                                                 Continued on next page




www.scottsdalecapital.com                                                                                                                                                   Page 3 of 11
                            Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 30 of 159

                                                                                                      ACCOUNT NUMBER:            2017
Scottsdale Capital Advisors                                 > Justin Keener                           STATEMENT PERIOD:    July 1 - 31, 2020

> Account Activity Details (Continued from previous page)
 Settlement
  Effective
                                                                                                                                                      Net Settlement
                                         Description                  CUSIP            Type of Activity             Quantity       Market Price
    Date                                                                                                                                                 Amount

   Jul 09      Wire                                                             Disbursement                                                             (660,000.00)
   Jul 13      Wire Fee                                                         Journal                                                                          (75.00)
   Jul 13      Wire                                                             Disbursement                                                             (350,000.00)
   Jul 14      Wire Fee                                                         Journal                                                                          (75.00)
   Jul 14      Wire                                                             Disbursement                                                             (325,000.00)
   Jul 15      Aca Fee 07-15-2020                                               Journal                                                                        (150.00)
   Jul 16      Wire Fee                                                         Journal                                                                          (75.00)
   Jul 16      Wire                                                             Disbursement                                                             (290,000.00)
   Jul 16      Aca Fee 07-16-2020                                               Journal                                                                        (150.00)
   Jul 17      Wire Fee                                                         Journal                                                                          (75.00)
   Jul 17      Wire                                                             Disbursement                                                             (210,000.00)
   Jul 20      Wire Fee                                                         Journal                                                                          (75.00)
   Jul 20      Wire                                                             Disbursement                                                             (230,000.00)
   Jul 30      Safe Keeping Fee - Nexs                                          Journal                                                                          (75.00)
   Jul 02      Blink Charging Co                                    09354A100   Sell                               500,000                 5.6595      2,730,578.07
               50-1 R/S Frm 14074y206 8/17
   Jul 02      Blink Charging Co                                    09354A100   Sell                               750,000                 5.7412      4,111,938.38
               50-1 R/S Frm 14074y206 8/17
   Jul 06      Blink Charging Co                                    09354A100   Sell                               100,000                 4.4487         424,969.76
               50-1 R/S Frm 14074y206 8/17
               Trl#:M||
   Jul 07      Blink Charging Co                                    09354A100   Sell                               230,000                 5.4066      1,168,778.48
               50-1 R/S Frm 14074y206 8/17
   Jul 09      Blink Charging Co                                    09354A100   Sell                                99,000                 7.1427         664,583.08
               50-1 R/S Frm 14074y206 8/17
   Jul 13      Blink Charging Co                                    09354A100   Sell                                50,000                 7.4277         348,992.74
               50-1 R/S Frm 14074y206 8/17
               Trl#:M||
                                                                                                                                                    Continued on next page




www.scottsdalecapital.com                                                                                                                                      Page 4 of 11
                            Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 31 of 159

                                                                                                      ACCOUNT NUMBER:            2017
Scottsdale Capital Advisors                                 > Justin Keener                           STATEMENT PERIOD:    July 1 - 31, 2020

> Account Activity Details (Continued from previous page)
 Settlement
  Effective
                                                                                                                                                    Net Settlement
                                     Description                      CUSIP            Type of Activity             Quantity       Market Price
    Date                                                                                                                                               Amount

   Jul 14      Blink Charging Co                                    09354A100   Sell                                50,000                 6.8971     324,055.12
               50-1 R/S Frm 14074y206 8/17
               Trl#:M||
   Jul 16      Blink Charging Co                                    09354A100   Sell                                50,000                 5.7574     270,490.48
               50-1 R/S Frm 14074y206 8/17
               Trl#:M||
   Jul 17      Blink Charging Co                                    09354A100   Sell                                39,000                 5.6325     211,876.48
               50-1 R/S Frm 14074y206 8/17
               Trl#:M||
   Jul 20      Blink Charging Co                                    09354A100   Sell                                39,756                 5.8459     224,171.39
               50-1 R/S Frm 14074y206 8/17
               Trl#:M||




www.scottsdalecapital.com                                                                                                                                 Page 5 of 11
                                Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 32 of 159
Revision Date 2/5/2020 - Schedule of Miscellaneous Account and Service Fees - Some of these fees may not apply to all accounts. Some fees may be waived at Firms discretion if annual
production is $10,000 or more annually and, or unless a case for achieving production up to the minimum level is made. Volume discounts may also apply to volume based customers.

 Services Schedule                                               Fee Amount                                                            Fee Frequency
 Monthly Account Fee                                             $100                                                                  Monthly
 Minimum Ticket Charges & OTC Deposit Related Fees Monthly (1)   $3,500                                                                Monthly
 Inactivity Fee                                                  $400                                                                  Monthly
 Dormant Account Fee (2)                                         $1,000                                                                Monthly
 Annual Account Fee                                              $295                                                                  Annually (December)
 Account Opening Fee
 Individual/Joint (Domestic)                                     $250                                                                  Per Request
 Corporate                                                       $450                                                                  Per Request
 Foreign                                                         $500                                                                  Per Request
 FFI (Foreign Financial Institution)                             $1,000                                                                Per Request, including each subFFI
 Returned Check Fee                                              $75                                                                   Per Item
 LOA's
 Movement Between Accounts                                       $195                                                                 Each Sender Receiver Per Request Plus Deposit Fee for Receiver per stock position
 Statements & Confirms
 Electronic Statements and Confirms                              $2                                                                    Per Item
 Paper Statements and Confirms                                   $5                                                                    Per Item
 Document Copies                                                 $50                                                                   Greater of $50 or $100/hr
 Regular Mail                                                    $25 Plus pass through costs                                           per mailed item
 Registered Mail (as mandated by regulators)                     $35 Plus pass through costs                                           per mailed item
 Delivery (Fedex)
 Priority Overnight                                              $75                                                                   Per Request
 International                                                   $100                                                                  Per Request
 Saturday Delivery                                               $100                                                                  Per Request
 Account Transfers (Outgoing)
 Full ACAT subject to other agreements                           $250                                                                  Per Request
 Delivery Orders (non-ACAT system member)                        $100                                                                  Per Item
 Cleared Stock Withdrawal Fee (Materialization)                  4.5% of Value
                                                                                                                                       Per Item
                                                                 Plus pass through costs
 Withdrawal by Transfer (from DTC)
   Regular                                                       $500 Plus Alpine mail fees, DTC TA & any other pass through costs.    Per Request and Per Security
   Rush                                                          $2,000 Plus pass through costs                                        Per Request and Per Security
 Withdrawal by Transfer (from Alpine Vault)                      $250 Plus pass through costs                                          Per Request Per Certificate
 Transfer on Death                                               $500 Plus pass through costs                                          Per Account
 Garnishment/Attachments                                         $5,000 Plus pass through costs                                        Per Account
 Cash Disbursement Services                                                                                                            Fee Amount Fee Frequency
 Payment by Check
 Domestic Check                                                  $75                                                                   Per Issuance
 International Check                                             $550                                                                  Per Issuance
 Cancel Check                                                    $100                                                                  Per Request
 Check Traces                                                    $100                                                                  Per Item
 Wire Transfers
 Domestic                                                        $75                                                                   Per Request
 Third Party                                                     $500                                                                  Subject to approval
 Wire Rejects                                                    $100                                                                  Per Request
 Wire Traces                                                     $100                                                                  Per Request
 Early Payout (Cash Advance of Settlement)                       3% of Principal/$300 min                                              Per Request
 Services Schedule
 Ticket Charges
 Equity Trade                                                    $95                                                                   Per Transaction
 Settlement Fee (stocks under $5/share)                          $.005/share Max $ 1.5%/Min .95%                                       Per Transaction
 Mutual Fund                                                     $95 Plus pass through costs                                           Per Transaction
 Market Making/Execution                                         Aprx.2.5% of the best available price                                 Per Transaction
 Stocks under $.005/share                                        Add an Additional 1% of Principal                                     Per Transaction
 Regulatory Fees (Charges imposed by Regulators)

www.scottsdalecapital.com                                                                                                                                                                                                 Page 6 of 11
                                    Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 33 of 159
 FINRA TAF                                                                    $.000119/share Max $5.95/Trade                                              Per Transaction
 SEC Activity Assessment (sales only)                                         $.0000221 x Principal                                                       Per Transaction
 Other Transaction Charges
 Physical Deliveries (Non-DTC Eligible Securities)                            $100 Plus pass through cost                                                 Per Delivery
                                                                              1%per day of the Illiquidity & Volatility charge assessed to Alpine by
 Illiquidity and Volatility Fee assessed to Alpine by the (NSCC)                                                                                          Per Transaction
                                                                              NSCC min $250
 Tenders                                                                      $250                                                                        Per Item
 Custody Related Fees
 Safekeeping (Items stored in Alpine Vault)                                   $75                                                                         Per Item per month
 DTC Custody Fee (Stock held at DTCC) number of shares, rounded up            $1 per position plus; $.00004 per share up to 25,000,000 shares, above
                                                                                                                                                          Per Item per month
 to a minimum of 100 shares                                                   25,000,000 $.000008
 Deposit Related Fees
 Deposit Review Fee                                                           $1,795                                                                      Per Deposit per security Regardless of Method of Receipt (in advance)
 Deposit Review Fee (follow on conversions)                                   $400                                                                        Per Deposit Nonrefundable
 Deposit Review for 3rd party acquired securities (not direct from issurer)
                                                                              $500                                                                        Per Party Removed from Issuer. Nonrefundable
 in addition to Section5 review fee
 3A10 Review fee                                                              $2,500 or 10% of notional value, whichever is greater                       Per Request
 Requests for more info on Deposit                                            $250                                                                        Per Request
 Rush Fee                                                                     $500                                                                        Per Deposit per security
 Electronic Receipt
 DWAC/DRS Receipt (Inbound)                                                   $295 Plus pass through cost                                                 Per Security
 DWAC/DRS Receipt (Outbound)                                                  $295 Plus pass through cost per initial request, $100 per each additional   Per Security
                                                                              request
 Receipt via ACAT Transfer                                                    $95 Plus pass through costs                                                 Per Item
 Free Delivery (incoming)                                                     $95 Plus pass through costs                                                 Per Item
 Physical Certificate Receipt
 DTC Eligible                                                                 $295 + 120% of T/A Charge                                                   Per Item
 Non-DTC Eligible                                                             $700                                                                        Per Item
 DTC Direct Branch Deposit                                                    $500                                                                        Per Item
 Restricted Legend Removal                                                    $450 + 120% of T/A Charge                                                   Per Item
 Rule 144 Affiliate & Control Securities                                      $600 + 120% of T/A Charge                                                   Per Item
      Legal Fee (3rd Party)                                                   Pass Through                                                                Per Item
 Regulatory Related Fees
 Blue Sheet Requests                                                          $150                                                                   Per Stock per account
 Other Regulatory Related or special Requests or assignments                  Greater of $150 per request or $395 per hour plus 120% of pass through Per Request per account. Additional pass through costs may be added at the company's
                                                                              costs.                                                                 discretion



The fees are subject to change at any time for any reason. Other fees not listed above may apply to your account. Contact your broker for additional information. Any cost or fees incurred by Alpine resulting from any
activity in the account will be charged to, and are the sole responsibility of, the account holder. "Pass Through" fees may apply to any transactions and can vary. Pass Through fees can be substantial, may change
without notice and be passed on to you even if not specified in this Fee Schedule. Pass Through fees include, without limitation, fees charged by DTC, NSCC, CNS, transfer agents, freight carriers, etc. They may also
include special charges for any fund amounts required to clear transactions or calls related to selling or handling the account holder's securities. Any Alpine moneys used to cover Pass Through charges associated
with the clearance, transfer, trading or handling of the account or securities in any manner are billed at the greater of the cost of funds plus 25% or 1% per day in addition. FEES, CHARGES, AND COSTS ARE THE
ACCOUNT HOLDERS LEGAL OBLIGATION CHARGED TO ACCOUNT OR NOT FROM THE TIME THEY BECOME EFFECTIVE. PLEASE ASK YOUR SERVICE REP FOR ANY DETAILS.


(1) Minimum Service Charges and OTC Deposit Related Fees Monthly. If minimums are not reached the balance not met shall be debited to your account unless you received an exception from the firm at the firms
sole discretion: for volume discounts, prior 12 months production, or promise of future acceptable business, or made arrangements to move your account out and pay all outstanding prior fees and costs thereof.
Certain other fees related to transactions may be applied to minimums such as deposit fees.


(2) Dormant will be defined as 12 months or longer. A dormant account has had no activity for a long period of time, other than posting of interest. A statute of limitations usually does not apply to dormant accounts,
meaning that funds can be claimed by the owner or beneficiary at any time.




www.scottsdalecapital.com                                                                                                                                                                                                            Page 7 of 11
                            Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 34 of 159

                                            Scottsdale Capital Advisors
                                                   Commission and Fee Schedule
                                                       Effective 12/1/2019


Base Commission Rate                                                 4½% of principal

Deposit Review Fee                                                   $1795

Follow on Conversion                                                 $400

Rush Review Fee                                                      $500

Third party debt (per third party for initial deposit)               $500

Equity Ticket Charge                                                 $95

3(a)(10) Review Fee                                                  $3500 or 10% Of notional value, whichever is greater




All other fees charged to customer accounts are listed in our clearing firm's Fee Schedule (above).




www.scottsdalecapital.com                                                                                               Page 8 of 11
                                  Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 35 of 159

  YOUR ALPINE SECURITIES BROKERAGE STATEMENT                                                                                 Non-DTC Eligible Securities. Due to their labor-intensive and high-risk nature, Alpine has a unique policy for
  Changes/Discrepancies. You must promptly advise Alpine Securities Corporation (Alpine) in writing of any                   non-DTC eligible securities. First, Alpine charges $1,000 per deposit of non-DTC eligible securities. Second,
  material change in your financial situation and/or investment objectives. Also, promptly report any discrepancies          Alpine charges the customer all transfer, delivery, or other fees that are required to settle trades. Third, Alpine
  between Alpine's records as provided in this account statement and your records to Alpine at (801) 355-5588. If            will not disburse any proceeds from the sale of non- DTC eligible securities until thirty (30) days after the trade
  you do not notify Alpine of a discrepancy within thirty days of your receipt of this statement, you forfeit the right to   settlement day. Fourth, if, for any reason, Alpine fails to deliver and the buyer's firm initiates a buy-in or close-
  correct it. To further protect your rights under the Securities Investor Protection Act (SIPC), reconfirm your oral        out procedure, Alpine will pass on any resulting fees to the account holder. If you have any questions, please
  communication to Alpine in writing at 39 Exchange Place, Salt Lake City, UT 84111.                                         discuss them with your broker and ensure you thoroughly understand this policy before you send Alpine any
                                                                                                                             certificates or initiate any deposits in non-DTC eligible securities.
  Good 'Til Cancel Orders. Please note the list of open orders included in your statement. Should you desire to
  make any change, or if the list of open orders is incorrect, please advise Alpine immediately. The responsibility          Routing. Upon written request and at no additional charge, Alpine will provide to you: a) the venue where your
  for failure to cancel any open order rests upon the customer even if a substitute order has been entered.                  orders for listed securities or NASDAQ stocks were routed for execution; b) whether or not you directed Alpine
  Transactions resulting from execution of any order which you have failed to cancel will be entered in your                 to use that venue, and c) the time of the related transaction's execution(s) for orders placed during the six
  account. Good 'Til Canceled buy orders and sell orders which specify stop or stop limit are reduced for cash               months prior to your request.
  dividends. All orders are reduced proportionately in the event of a stock dividend or stock split.
                                                                                                                             Security Pricing. Prices shown on your statement are based on
  Applicable Rules and Regulations. All transactions are subject to applicable federal law and the rules and                 U.S. month end prices and are provided to us by outside quotation services for the securities currently held by
  regulations of the relevant regulatory agencies. Transactions are also subject to the rules and customs of the             us in your account. Prices of municipal bonds, certain over-the-counter securities, and federal obligations are
  exchange, market or clearing house where the transactions were effected, and to the laws and regulations of the            approximations and are only for guidance purposes. The prices used are based on the last reported
  country and its political subdivisions wherein the transactions are executed.                                              transaction known to the quotation services or of the yields or values that are calculated on the basis of these
                                                                                                                             prices. The actual amount you receive will be reduced by any commissions, fees or similar charges.
  SIPC. Alpine is a member of the Securities Investor Protection Corporation (SIPC). SIPC provides up to
  $500,000 of net equity protection, including $250,000 for claims for cash awaiting reinvestment (coverage). This           SECURITY PRICING FOR PENNY STOCKS. Prices shown on your statement represent estimated
  coverage applies to accounts you hold in a separate account capacity (i.e. as custodian, joint tenant, or sole             values that may be based on a limited number of trades or quotations and may not be current as of the
  owner). Investor information, including a brochure regarding SIPC may be obtained by contacting SIPC at (202)              statement date. You may not be able to sell this security at a price equal or near the estimated value
  371- 8300 and from their web-site at www.sipc.org. <http://www.sipc.org/>                                                  and the actual amount you receive will be reduced by any commissions, fees, or similar charges.
                                                                                                                             Alpine will not refuse to accept your order to sell a security at the estimated value. If an estimated
  FINRA. Alpine is a member of the Financial Industry Regulatory Authority (FINRA). FINRA Investor Brochures                 value is not shown, the value could not be determined based on available information.
  that contain information on the FINRA Public Disclosure Program are available on their website at www.finra.org.
  <http://www.finra.org/> You may also contact FINRA at (800) 289-9999.                                                      Transfers. Any account transferred to another brokerage firm will be charged $100.00 to cover Alpine's costs.
                                                                                                                             Additionally, any stock deposits sent to Alpine in physical form will be returned to the address of record on the
  IRS. Alpine is required to report all cash dividends and registered bond interest credited to your account on              account in physical form. Returning stock in physical form may incur substantial fees; these fees are your
  securities held for you in Alpine's name to the Internal Revenue Service. All dividends and interest credits should        responsibility. Alpine will not return the stock until all of these fees are paid. The process of returning physical
  be included in your income tax return. This statement is not a tax document. You will receive Form 1099 for                certificates might take a substantial amount of time. Alpine is not liable for any loss in market value of the
  annual tax reporting in compliance with IRS requirements.                                                                  security that occurs during that period. Furthermore, if you open an IRA Account with Alpine and later decide
                                                                                                                             to transfer all of the assets to another trustee outside of Alpine, Alpine will automatically close your Alpine IRA
  Statement of Financial Condition and Net Capital. Alpine's statement of Financial Condition, along with                    Account.
  information about Alpine's Net Capital, may be found on our home page at www.alpine- securities.com. You may
  also request a copy to be provided to you at no additional charge by contacting us at (801) 355-5588.                      Trade Confirmations. All trade confirmations are transmitted on the transaction date.

  Free Credit Balance (Rule 15c3-2 & 3). The net free credit balance, if any, is payable on demand in the normal             Hours of Trading Operation. Alpine does not typically engage in after-hours trading outside of regular trading
  course of business operations. These funds may be used in the operation of our business in accordance with                 hours (i.e., the hours of 9:30 a.m. to 4:00 p.m. Eastern Time). Regular trading hours may also change due to
  17C.F.R. 240, 15c3-2 under the Securities Exchange Act of 1934. Any securities held as collateral against any              holidays or other days appointed by regulatory bodies. Alpine may, at any time and without notice, change or
  indebtedness to us will be delivered to you in the normal course of business operations upon full payment of such          modify its hours of operation (including the hours during which it accepts orders outside of regular trading
  indebtedness. Free credit balances invested in money market funds, managed by The Dreyfus Corporation                      hours or where mandated by a regulatory body). If Alpine chooses to make such changes or modifications, the
  ("Dreyfus") are not under Alpine's control. Information regarding the Dreyfus money market funds, dividend rates           Extended Hours Trading Disclosure will apply to the changed or modified hours. Alpine may, at any time
  and a prospectus may be obtained from the Dreyfus website at www.dreyfus.com. The free credit balance in the               and without notice, amend the terms that apply to orders accepted outside of regular trading hours.
  account can be remitted to the customer upon demand. Alpine may receive a fee for services it performs with
  respect to the Dreyfus money market funds.                                                                                 Extended Hours Trading. You should consider the following points before engaging in extended hours
                                                                                                                             trading. "Extended hours trading" means trading outside of "regular trading hours." "Regular trading hours"
  Hypothecation. Alpine may loan, pledge, hypothecate, or rehypothecate all securities carried in this account.              generally means the time between 9:30
  Alpine may buy and sell these securities when Alpine deems it necessary for its protection. Securities carried in          a.m. and 4:00 p.m. Eastern Standard Time.
  this account may be commingled with securities carried for the account of other clients.
                                                                                                                             •Risk of Lower Liquidity. Liquidity refers to the ability of market participants to buy and sell securities.
  Indebtedness. Alpine may pledge the securities in your account (whether individual or joint) as a general lien for         Generally, the more orders that are available in a market, the greater the liquidity. Liquidity is important
  the discharge of all your obligations to Alpine, however arising, and irrespective of the number of accounts you           because with greater liquidity it is easier for investors to buy or sell securities, and as a result, investors are
  have with Alpine. Alpine may also require you to deposit additional collateral in accordance with the rules and            more likely to pay or receive a competitive price for securities purchased or sold. There may be lower liquidity
  regulations of FINRA, the SEC, or other regulatory agencies, or to satisfy your obligations to Alpine. Any                 in extended hours trading as compared to regular trading hours. As a result, your order may only be partially
  securities held as collateral against any obligations to Alpine will be delivered to you in the normal course of           executed, or not at all.
  business operations upon full payment of such obligations. Alpine's consolidated statement of financial condition
  for the previous six months ended March 31, and for the year ended September 30, is available without charge at            •Risk of Higher Volatility. Volatility refers to the changes in price that securities undergo when trading.
  www.alpine- securities.com or you may also receive a copy by calling Alpine at (801) 355- 5588. Alpine's most              Generally, the higher the volatility of a security, the greater its price swings. There may be greater volatility in
  recently filed audited consolidated statement of financial condition is available at Alpine's office located at 39         extended hours trading than in regular trading hours. As a result, your order may only be partially executed, or



www.scottsdalecapital.com                                                                                                                                                                                                          Page 9 of 11
                                 Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 36 of 159
  Exchange Place, Salt Lake City, Utah and at the Denver Regional Office of the Securities and Exchange                   not at all, or you may receive an inferior price when engaging in extended hours trading than you would during
  Commission.Tax Information.                                                                                             regular trading hours.
  •Risk of Changing Prices. The prices of securities traded in extended hours trading may not reflect the prices
  either at the end of regular trading hours, or upon the opening the next morning. As a result, you may receive an       Foreign Financial Transaction Taxes. France, Italy and a few other foreign governments proposed steps to
  inferior price when engaging in extended hours trading than you would during regular trading hours.                     impose a financial transaction tax on any financial services firm that facilitates a trade in certain securities
                                                                                                                          connected with the foreign government assessing the tax. These financial transaction taxes are levied by the
  •Risk of Unlinked Markets. Depending on the extended hours trading system or the time of day, the prices                foreign government and are imposed on investors and/or financial services firms (regardless of where the
  displayed on aparticular extended hours trading system may not reflect the prices in other concurrently operating       investors or firms are located or where they conduct business), and the financial services firms that facilitate
  extended hours trading systems dealing in the same securities. Accordingly, you may receive an inferior price in        transactions (e.g. by accepting or executing trade orders) in securities that are subject to the financial
  one extended hours trading system than you would in another extended hours trading system.                              transaction tax are responsible for remitting the tax to foreign tax authorities. While the various countries
                                                                                                                          adopting financial transaction taxes will define which securities transactions will trigger the tax and the amount
  •Risk of News Announcements. Normally, issuers make news announcements that may affect the price of their               of the tax, it is expected that the financial transaction taxes will apply to trades in an increasing number of
  securities after regular trading hours. Similarly, important financial information is frequently announced outside of   securities of foreign issuers as well as U.S.- issued American Depository Receipts (ADRS) for foreign
  regular trading hours. In extended hours trading, these announcements may occur during trading, and if                  securities. As an investor, it is important that you consider the potential tax implications and other
  combined with lower liquidity and higher volatility, may cause an exaggerated and unsustainable effect on the           considerations associated with investing in foreign securities and ADRs and similar investment vehicles for
  price                                                                                                                   foreign securities prior to investing. Please consult your tax consultant for additional information.
  of a security.
                                                                                                                          Checks Made Payable to Alpine Securities Corporation.
  •Risk of Wider Spreads. The spread refers to the difference in price between what you can buy a security for and        All checks must be made payable to Alpine Securities Corporation. Any checks received that are payable to
  what you can sell it for. Lower liquidity and higher volatility in extended hours trading may result in wider than      another payee will be returned to the customer. This may delay processing of your transactions.
  normal spreads for a particular security.
                                                                                                                          Cash Sweep Program. The money market mutual fund to which the free credit balances have been
  Pie Chart. The pie chart on your statement is an estimate for illustrative purposes only.                               transferred can be liquidated on the customer's demand and held as free credit balances or remitted to the
                                                                                                                          customer. For more information about Alpine's cash sweep program, please refer to the Cash Sweep Program
  Fees/Charges. A current list of fees, charges and other transaction costs can be found at                               Disclosure Statement posted on the website at www.alpine-securities.com.
  www.alpine-securities.com.
                                                                                                                          Fees. Fees assessed by Alpine are on a per transaction basis unless noted otherwise. Certain fees may
  Complaints/Correspondence. If you have any concerns or complaints regarding your account, you may contact               include a profit to Alpine or your broker/dealer. These fees may or may not be based on the costs of handling
  Alpine's Compliance Department directly at (801) 355- 5588.or at HouseAccounts@Alpine- Securities.com Any               a particular transaction. Certain customers may pay lower fees on certain transactions. Refer to the fee
  correspondence should be directed to Alpine Securities, Inc. Attn: Compliance Department, 39 Exchange Place,            schedule located at www.alpine-securities.com for more information.
  Salt Lake City, UT 84111.

  Please retain this statement as it may be helpful in preparing your income tax returns. You may also need this
  statement along with previous statements to verify interest charges in your account.




www.scottsdalecapital.com                                                                                                                                                                                                    Page 10 of 11
                              Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 37 of 159

                                                                                                                                    ACCOUNT NUMBER:                  2017
Scottsdale Capital Advisors                                                     > Justin Keener                                     STATEMENT PERIOD:          July 1 - 31, 2020


                                                                               Important Account Information

Our records show the following information about your account. If any of the information is incomplete, incorrect or needs modifications, please mark corrections and/or provide
missing information and return this Form to the address referenced below. You should also notify us of any future changes to your account record.:
                                                                                             Alpine Securities
                                                                                            39 Exchange Place
                                                                                          Salt Lake City UT 84111

> General Account Information, Primary Owner                                                               > General Account Information, Joint Owner (If applicable)
Account Holder:                JUSTIN KEENER
Name / Address:                DBA: JMJ FINANCIAL
                               1445 16TH ST APT 605
                               MIAMI BEACH, FL 33139


Home Telephone Number:                                         (619) 508-9916                              Home Telephone Number:
Employment Status:                                             No                                          Employment Status:                                              Yes
Employee of FINRA or other Exchange Firm:                      <Please Provide>                            Employee of FINRA or other Exchange Firm:
Occupation:                                                                                                Occupation:                                                     Aus/S Proprietor/Own

> Financial Information (Aggregate if joint account)
Annual Income: Over $200,000                                   Net Worth (excluding primary residence):            <Please Provide>                           Tax Rate:           35% or Higher
Liquid Net Worth: Over $1,000,000                              Liquidity Needs:                                    <Please Provide>                           Liquidity Timeframe:<Please Provide>
Time Horizon:     Under 3 years                                Risk Tolerance:                                     Significant Risk
Account Primary Investment Objective(s):                       Speculation

                               If no investment objective is indicated, please review the descriptions below and insert the objective that best describes your goal for this account.


                                                                           Description of Investment Objectives

Speculative: I am willing to accept maximum risk to my initial principal to aggressively seek              Income (Con't) higher returns, and understand I could lose a portion of the money invested.
maximum returns, and understand I could lose most, or all, of the money invested.                          Tax Advantage: I am willing to accept low risk to my initial principal, including low volatility, to seek
Growth: I am willing to accept high risk to my initial principal, including high volatility, to seek       a modest level of portfolio returns.
higher returns over time, and understand I could lose a substantial amount of the money invested.          Safety of Principal: I want to preserve my initial principal, with minimal risk, even if that means
Income: I am willing to accept some risk to my initial principal and tolerate some volatility to seek      this account does not generate significant income or returns and may not keep pace with inflation.

                                                                    Please promptly notify us of any future changes to this information.




www.scottsdalecapital.com                                                                                                                                                                               Page 11 of 11
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 38 of 159
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 39 of 159




                           Exhibit 2
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 40 of 159

                                                                                            PAGE 1 OF 8

    August 1, 2019 - August 31, 2019                   Customer Update:
    Account Number:            2252
    Account Type:        INDIVIDUAL
    Account Status:      Pro Elite




                                                                 JUSTIN KEENER
                                                                 3960 HOWARD HUGHES PKWY
                                                                 STE 500
                                                                 LAS VEGAS NV 89169-5988




    Account At A Glance


       $7,243,947.30
                                $5,849,576.69




          As of 07/31/19        As of 08/31/19

    Net Change:                              $-1,394,370.61




     JUSTIN KEENER
     3960 HOWARD HUGHES PKWY                              Use This Deposit Slip    Acct:         2252
     STE 500
     LAS VEGAS NV 89169-5988


                                                                                       Dollars        Cents
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 41 of 159




                                                                            PAGE 2 OF 8
                           Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 42 of 159




Account Number:         2252                                 Statement Period : August 1, 2019 - August 31, 2019                                       Account Type: INDIVIDUAL

Direct your service and investment questions to:                                        Customer Update:
Elite Client Service
1-888-388-2900




ACCOUNT OVERVIEW                                                                        ASSET ALLOCATION (AS OF 08/31/19)


Last Statement Date:                         July 31, 2019

Beginning Account Value (On 07/31/19):    $ 7,243,947.30
Ending Account Value (On 08/31/19):       $ 5,849,576.69
Net Change:                               $ -1,394,370.61
For current rates, please visit etrade.com/rates




                                                                                                    100.00% - Stocks, Options & ETF (Long)
                                                                                        ACCOUNT VALUE SUMMARY
                                                                                                                           AS OF 08/31/19     AS OF 07/31/19         % CHAN GE


                                                                                           Margin Balance                 $   43,529.45      $   35,116.14              23.96%
                                                                                           Total Cash/Margin Debt         $   43,529.45      $   35,116.14              23.96%

                                                                                           Stocks, Options & ETF (Long)   $5,806,047.24      $7,208,831.16             -19.46%
                                                                                           Total Value of Securities      $5,806,047.24      $7,208,831.16             -19.46%

                                                                                           Net Account Value              $5,849,576.69      $7,243,947.30             -19.25%




                                                                                                                                                                  PAGE 3 OF 8
                                     Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 43 of 159




   Account Number:                2252                                                      Statement Period : August 1, 2019 - August 31, 2019                                  Account Type: INDIVIDUAL



    NET ACCOUNT VALUE BY MONTH END                                                                                                    ACCOUNT TRANSACTION SUMMARY
                                                                                                                                      DESCRIPTION                 THIS PERIOD          YEAR TO DATE

                                                                    250.26%                                                            Securities Purchased   $           0.00     $      -8,887.78
$10,000,000
                                                                                                                                       Securities Sold        $     273,412.13     $   3,744,966.16
 $9,000,000
                                                                              -15.16% -1.59%
                                                                                                                                       Interest Received
 $8,000,000                                                                                                        10.08%
                                                                                                                                       Taxable                $          1.18      $         90.92
 $7,000,000                                                                                               16.57%

                                                                                                -29.80%
                                                                                                                            -19.25%    Margin Interest        $          0.00      $         -15.71
 $6,000,000
                       18.78%
 $5,000,000                     -11.47% -0.07%
                                                 -14.77%
 $4,000,000
                                                           -24.92%
 $3,000,000

 $2,000,000

 $1,000,000

        $0

              AUG-18   SEP-18   OCT-18 NOV-18 DEC-18       JAN-19    FEB-19   MAR-19   APR-19   MAY-19 JUN-19      JUL-19 AUG-19




    TOP 10 ACCOUNT HOLDINGS (AS OF 08/31/19)



                                          0.28% - OTHER




                                                                99.72% - BLNK




                                                                                                                                                                                             PAGE 4 OF 8
                          Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 44 of 159




Account Number:          2252                             Statement Period : August 1, 2019 - August 31, 2019                                                Account Type: INDIVIDUAL




ACCOUNT HOLDINGS
CASH & CASH EQUIVALENTS (0.00% of Holdings)
DESCRIPTION                                                                                                                                            PORTFOLIO %           AMOUNT

TOTAL CASH & CASH EQUIVALENTS YTD INTEREST (CREDIT INTEREST ONLY)                                                                                                               $9.15
STOCKS, OPTIONS & EXCHANGE-TRADED FUNDS (100.00% of Holdings)
DESCRIPTION                     SYMBOL/          ACCT           QUANTITY                   PRICE                TOTAL MKT            PORTFOLIO          EST. ANNUAL      EST. ANNUAL
                                CUSIP            TYPE                                                               VALUE               (%)                  INCOME         YIELD (%)

BLINK CHARGING CO       BLNK                     Margin     2,261,529                     2.5600            5,789,514.24              99.72
COMMON STOCK
***CREDIT SUISSE AG     UGAZ                     Margin          300                     14.7100                  4,413.00             0.08
VELOCITYSHARES 3X
LONG NATRL
GAS ETN LKD S&P GSCI
NTRL GAS
WRAP TECHNOLOGIES INC WRTC                       Margin                                   4.1500                     0.00              0.00
COMMON SHARES
WTS CITIUS              CTXRW                    Cash         60,600                      0.2000                 12,120.00             0.21
PHARMACEUTICALS INC
WARRANT
EXP 08/08/2022
TOTAL STOCKS, OPTIONS & ETF                                                                                $5,806,047.24             100.00%

TOTAL PRICED PORTFOLIO HOLDINGS (ON 08/31/19)                                                              $5,849,576.69


TRANSACTION HISTORY
SECURITIES PURCHASED OR SOLD
TRADE      SETTLEMENT    DESCRIPTION              SYMBOL/                  TRANSACTION         QUANTITY                      PRICE                 AMOUNT                    AMOUNT
DATE          DATE                                CUSIP                    TYPE                                                                  PURCHASED                     SOLD

08/13/19      08/15/19   WRAP TECHNOLOGIES INC    WRTC                     Sold              -5,000                     4.4767                                              22,377.48
15:00                    COMMON SHARES
08/14/19      08/16/19   WRAP TECHNOLOGIES INC    WRTC                     Sold                -100                     4.3350                                                 428.53
15:24                    COMMON SHARES
08/14/19      08/16/19   WRAP TECHNOLOGIES INC    WRTC                     Sold                -100                     4.3342                                                 433.40
15:24                    COMMON SHARES
08/14/19      08/16/19   WRAP TECHNOLOGIES INC    WRTC                     Sold                -600                     4.3341                                               2,600.33
15:24                    COMMON SHARES
08/14/19      08/16/19   WRAP TECHNOLOGIES INC    WRTC                     Sold              -1,600                     4.3210                                               6,913.26
15:24                    COMMON SHARES




                                                                                                                                                                        PAGE 5 OF 8
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 45 of 159




Account Number:         2252                           Statement Period : August 1, 2019 - August 31, 2019                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION             SYMBOL/                TRANSACTION         QUANTITY           PRICE     AMOUNT                    AMOUNT
DATE          DATE                              CUSIP                  TYPE                                           PURCHASED                     SOLD

08/14/19    08/16/19    WRAP TECHNOLOGIES INC   WRTC                   Sold              -2,700              4.3141                              11,647.50
15:24                   COMMON SHARES
08/15/19    08/19/19    WRAP TECHNOLOGIES INC   WRTC                   Sold              -1,314              4.2000                               5,513.57
12:12                   COMMON SHARES
08/15/19    08/19/19    WRAP TECHNOLOGIES INC   WRTC                   Sold              -2,500              4.1804                              10,445.53
15:54                   COMMON SHARES
08/15/19    08/19/19    WRAP TECHNOLOGIES INC   WRTC                   Sold              -2,700              4.1339                              11,156.02
14:20                   COMMON SHARES
08/16/19    08/20/19    WRAP TECHNOLOGIES INC   WRTC                   Sold              -1,186              4.2100                               4,987.86
09:30                   COMMON SHARES
08/16/19    08/20/19    WRAP TECHNOLOGIES INC   WRTC                   Sold              -2,700              4.2100                              11,361.49
11:07                   COMMON SHARES
08/19/19    08/21/19    WRAP TECHNOLOGIES INC   WRTC                   Sold              -2,500              4.5500                              11,369.51
12:36                   COMMON SHARES
08/19/19    08/21/19    WRAP TECHNOLOGIES INC   WRTC                   Sold              -2,600              4.6000                              11,954.49
12:40                   COMMON SHARES
08/19/19    08/21/19    WRAP TECHNOLOGIES INC   WRTC                   Sold              -2,600              4.4000                              11,434.50
11:09                   COMMON SHARES
08/19/19    08/21/19    WRAP TECHNOLOGIES INC   WRTC                   Sold              -2,700              4.3500                              11,739.48
09:58                   COMMON SHARES
08/21/19    08/23/19    WRAP TECHNOLOGIES INC   WRTC                   Sold              -2,500              4.5000                              11,244.51
09:30                   COMMON SHARES
08/21/19    08/23/19    WRAP TECHNOLOGIES INC   WRTC                   Sold              -2,500              4.5800                              11,444.51
12:57                   COMMON SHARES
08/21/19    08/23/19    WRAP TECHNOLOGIES INC   WRTC                   Sold              -2,500              4.6000                              11,494.51
12:58                   COMMON SHARES
08/22/19    08/26/19    WRAP TECHNOLOGIES INC   WRTC                   Sold                -300              4.1800                               1,253.93
15:47                   COMMON SHARES
08/22/19    08/26/19    WRAP TECHNOLOGIES INC   WRTC                   Sold                -500              4.1810                               2,090.39
15:47                   COMMON SHARES
08/22/19    08/26/19    WRAP TECHNOLOGIES INC   WRTC                   Sold                -600              4.1801                               2,507.93
15:47                   COMMON SHARES
08/22/19    08/26/19    WRAP TECHNOLOGIES INC   WRTC                   Sold              -1,200              4.1950                               5,028.80
15:47                   COMMON SHARES
08/23/19    08/27/19    BLINK CHARGING CO       BLNK                   Sold                -867              2.5800                               2,231.76
13:36                   COMMON STOCK
08/23/19    08/27/19    BLINK CHARGING CO       BLNK                   Sold              -2,133              2.5300                               5,391.17
15:08                   COMMON STOCK
08/23/19    08/27/19    WRAP TECHNOLOGIES INC   WRTC                   Sold                -400              4.1100                               1,638.96
14:53                   COMMON SHARES
08/23/19    08/27/19    WRAP TECHNOLOGIES INC   WRTC                   Sold              -2,400              4.1000                               9,839.50
14:53                   COMMON SHARES




                                                                                                                                             PAGE 6 OF 8
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 46 of 159




Account Number:         2252                            Statement Period : August 1, 2019 - August 31, 2019                         Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION              SYMBOL/                TRANSACTION         QUANTITY            PRICE     AMOUNT                    AMOUNT
DATE          DATE                               CUSIP                  TYPE                                            PURCHASED                     SOLD

08/26/19 08/28/19   BLINK CHARGING CO            BLNK                   Sold              -2,972              2.7500                                8,167.53
10:38               COMMON STOCK
08/26/19 08/28/19   WRAP TECHNOLOGIES INC        WRTC                   Sold              -3,200              4.0000                               12,794.40
12:03               COMMON SHARES
08/27/19 08/29/19   BLINK CHARGING CO            BLNK                   Sold              -3,028              2.5200                                7,625.09
15:08               COMMON STOCK
08/27/19 08/29/19   WRAP TECHNOLOGIES INC        WRTC                   Sold                -200              3.8800                                  771.01
13:48               COMMON SHARES
08/27/19 08/29/19   WRAP TECHNOLOGIES INC        WRTC                   Sold                -284              3.8900                                1,099.75
15:47               COMMON SHARES
08/27/19 08/29/19   WRAP TECHNOLOGIES INC        WRTC                   Sold                -500               3.8845                               1,942.14
15:47               COMMON SHARES
08/27/19 08/29/19   WRAP TECHNOLOGIES INC        WRTC                   Sold                -700               3.8600                               2,701.86
13:48               COMMON SHARES
08/27/19 08/29/19   WRAP TECHNOLOGIES INC        WRTC                   Sold              -1,716               3.8842                               6,664.95
15:47               COMMON SHARES
08/27/19 08/29/19   WRAP TECHNOLOGIES INC        WRTC                   Sold              -1,900               3.8500                               7,314.61
13:48               COMMON SHARES
08/28/19 08/30/19   BLINK CHARGING CO            BLNK                   Sold              -3,000               2.5400                               7,614.53
14:15               COMMON STOCK
08/28/19 08/30/19   WRAP TECHNOLOGIES INC        WRTC                   Sold              -4,700               3.8709                              18,187.34
15:38               COMMON SHARES
TOTAL SECURITIES ACTIVITY                                                                                                                        $273,412.13
UNSETTLED TRADES
TRADE      SETTLEMENT   DESCRIPTION              SYMBOL/                TRANSACTION         QUANTITY            PRICE     AMOUNT                    AMOUNT
DATE          DATE                               CUSIP                  TYPE                                            PURCHASED                     SOLD

08/29/19                BLINK CHARGING CO        BLNK                   Sold               3,000              2.5800                                7,734.52
                        COMMON STOCK
08/30/19                BLINK CHARGING CO        BLNK                   Sold               3,000              2.5500                                7,644.53
                        COMMON STOCK
08/30/19                ***CREDIT SUISSE AG      UGAZ                   Sold                300               15.0700                               4,515.91
                        VELOCITYSHARES 3X LONG
                        NATRL
                        GAS ETN LKD S&P GSCI
                        NTRL GAS




                                                                                                                                               PAGE 7 OF 8
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 47 of 159




Account Number:        2252                            Statement Period : August 1, 2019 - August 31, 2019                  Account Type: INDIVIDUAL


DIVIDENDS & INTEREST ACTIVITY
DATE     TRANSACTION      DESCRIPTION                        SYMBOL/                                             AMOUNT                    AMOUNT
         TYPE                                                CUSIP                                                DEBITED                  CREDITED

08/26/19 Interest         INTEREST ON CASH BALANCE           00099A109                                                                          0.62
                          AT 0.069% 07/26 THRU 08/06
                          APY 0.0699%
08/26/19 Interest         INTEREST ON CASH BALANCE           00099A109                                                                          0.56
                          AT 0.039% 08/07 THRU 08/25
                          APY 0.0399%
TOTAL DIVIDENDS & INTEREST ACTIVITY                                                                                                            $1.18
NET DIVIDENDS & INTEREST ACTIVITY                                                                                                              $1.18
WITHDRAWALS & DEPOSITS
DATE     TRANSACTION      DESCRIPTION                                                                        WITHDRAWALS                   DEPOSITS
         TYPE

08/08/19 Transfer         ACH WITHDRAWL                                                                         25,000.00
                          REFID:27723747482;
08/09/19 Other            TRANSFER BAL FROM CASH                                                                                           25,000.00

08/09/19 Other            TRANSFER BAL TO MARGIN                                                                25,000.00

08/16/19 Transfer         ACH WITHDRAWL                                                                         50,000.00
                          REFID:28141187482;
08/19/19 Other            TRANSFER BAL FROM CASH                                                                                           50,000.00

08/19/19 Other            TRANSFER BAL TO MARGIN                                                                50,000.00

08/22/19 Transfer         ACH WITHDRAWL                                                                         90,000.00
                          REFID:28427124482;
08/23/19 Other            TRANSFER BAL FROM CASH                                                                                           90,000.00

08/23/19 Other            TRANSFER BAL TO MARGIN                                                                90,000.00

08/27/19 Other            TRANSFER BAL FROM CASH                                                                     1.18

08/27/19 Other            TRANSFER BAL TO MARGIN                                                                                                1.18

08/29/19 Transfer         ACH WITHDRAWL                                                                        100,000.00
                          REFID:28807710482;
08/30/19 Other            TRANSFER BAL FROM CASH                                                                                          100,000.00

08/30/19 Other            TRANSFER BAL TO MARGIN                                                               100,000.00

NET WITHDRAWALS & DEPOSITS                                                                                    $265,000.00




                                                                                                                                       PAGE 8 OF 8
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 48 of 159

                                                                                              PAGE 1 OF 8

    September 1, 2019 - September 30, 2019               Customer Update:
    Account Number:           2252
    Account Type:        INDIVIDUAL




                                                                   JUSTIN KEENER
                                                                   3960 HOWARD HUGHES PKWY
                                                                   STE 500
                                                                   LAS VEGAS NV 89169-5988




    Account At A Glance


       $5,849,576.69            $5,788,931.01




          As of 08/31/19         As of 09/30/19

    Net Change:                                   $-60,645.68




     JUSTIN KEENER
     3960 HOWARD HUGHES PKWY                                Use This Deposit Slip    Acct:         2252
     STE 500
     LAS VEGAS NV 89169-5988


                                                                                         Dollars        Cents
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 49 of 159




                                                                            PAGE 2 OF 8
                           Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 50 of 159




Account Number:         2252                                    Statement Period : September 1, 2019 - September 30, 2019                                Account Type: INDIVIDUAL

Direct your service and investment questions to:                                          Customer Update:
RAYMOND HARRISION
Platinum Client Group
800-503-9260




ACCOUNT OVERVIEW                                                                          ASSET ALLOCATION (AS OF 09/30/19)


Last Statement Date:                          August 31, 2019

Beginning Account Value (On 08/31/19):    $   5,849,576.69
Ending Account Value (On 09/30/19):       $   5,788,931.01
Net Change:                               $     -60,645.68
For current rates, please visit etrade.com/rates




                                                                                                      100.00% - Stocks, Options & ETF (Long)
                                                                                          ACCOUNT VALUE SUMMARY
                                                                                                                             AS OF 09/30/19     AS OF 08/31/19         % CHAN GE


                                                                                             Margin Balance                 $   18,309.59      $   43,529.45             -57.94%
                                                                                             Total Cash/Margin Debt         $   18,309.59      $   43,529.45             -57.94%

                                                                                             Stocks, Options & ETF (Long)   $5,770,621.42      $5,806,047.24              -0.61%
                                                                                             Total Value of Securities      $5,770,621.42      $5,806,047.24              -0.61%

                                                                                             Net Account Value              $5,788,931.01      $5,849,576.69              -1.04%




                                                                                                                                                                    PAGE 3 OF 8
                                     Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 51 of 159




   Account Number:               2252                                                    Statement Period : September 1, 2019 - September 30, 2019                          Account Type: INDIVIDUAL



    NET ACCOUNT VALUE BY MONTH END                                                                                               ACCOUNT TRANSACTION SUMMARY
                                                                                                                                 DESCRIPTION                 THIS PERIOD          YEAR TO DATE

                                                        250.26%                                                                   Securities Purchased   $           0.00     $      -8,887.78
$10,000,000
                                                                                                                                  Securities Sold        $     204,779.30     $   3,949,745.46
 $9,000,000
                                                                  -15.16% -1.59%
                                                                                                                                  Interest Received
 $8,000,000                                                                                            10.08%
                                                                                                                                  Taxable                $          0.84      $         91.76
 $7,000,000                                                                                   16.57%

                                                                                    -29.80%
                                                                                                                -19.25% -1.04%    Margin Interest        $          0.00      $         -15.71
 $6,000,000
              18.78%
 $5,000,000            -11.47% -0.07%
                                        -14.77%
 $4,000,000
                                                  -24.92%
 $3,000,000

 $2,000,000

 $1,000,000

        $0

              SEP-18   OCT-18   NOV-18 DEC-18 JAN-19    FEB-19    MAR-19   APR-19   MAY-19    JUN-19 JUL-19     AUG-19 SEP-19




    TOP 10 ACCOUNT HOLDINGS (AS OF 09/30/19)



                                         1.44% - OTHER




                                                                 98.56% - BLNK




                                                                                                                                                                                        PAGE 4 OF 8
                          Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 52 of 159




Account Number:          2252                              Statement Period : September 1, 2019 - September 30, 2019                                      Account Type: INDIVIDUAL




ACCOUNT HOLDINGS
CASH & CASH EQUIVALENTS (0.00% of Holdings)
DESCRIPTION                                                                                                                                         PORTFOLIO %           AMOUNT

TOTAL CASH & CASH EQUIVALENTS YTD INTEREST (CREDIT INTEREST ONLY)                                                                                                            $9.99
STOCKS, OPTIONS & EXCHANGE-TRADED FUNDS (100.00% of Holdings)
DESCRIPTION                     SYMBOL/           ACCT           QUANTITY                   PRICE            TOTAL MKT            PORTFOLIO          EST. ANNUAL      EST. ANNUAL
                                CUSIP             TYPE                                                           VALUE               (%)                  INCOME         YIELD (%)

BLINK CHARGING CO       BLNK                      Margin     2,187,529                     2.6000           5,687,575.40           98.56
COMMON STOCK
***CREDIT SUISSE AG     UGAZ                      Margin                                  14.5900                  0.00             0.00
VELOCITYSHARES 3X
LONG NATRL
GAS ETN LKD S&P GSCI
NTRL GAS
MRI INTERVENTIONS INC   MRIC                      Cash         14,017                      5.0600             70,926.02             1.23
COMMON STOCK $0.01
PAR VALUE
PER SHARE
WTS CITIUS              CTXRW                     Cash         60,600                      0.2000             12,120.00             0.21
PHARMACEUTICALS INC
WARRANT
EXP 08/08/2022
TOTAL STOCKS, OPTIONS & ETF                                                                                $5,770,621.42          100.00%

TOTAL PRICED PORTFOLIO HOLDINGS (ON 09/30/19)                                                              $5,788,931.01


TRANSACTION HISTORY
SECURITIES PURCHASED OR SOLD
TRADE      SETTLEMENT    DESCRIPTION               SYMBOL/                  TRANSACTION         QUANTITY                  PRICE                 AMOUNT                    AMOUNT
DATE          DATE                                 CUSIP                    TYPE                                                              PURCHASED                     SOLD

08/29/19      09/03/19   BLINK CHARGING CO         BLNK                     Sold              -3,000                   2.5800                                             7,734.52
13:23                    COMMON STOCK
08/30/19      09/04/19   BLINK CHARGING CO         BLNK                     Sold              -3,000                   2.5500                                             7,644.53
15:11                    COMMON STOCK
08/30/19      09/04/19   ***CREDIT SUISSE AG       UGAZ                     Sold                -300                   15.0700                                            4,515.91
09:46                    VELOCITYSHARES 3X LONG
                         NATRL
                         GAS ETN LKD S&P GSCI
                         NTRL GAS


                                                                                                                                                                     PAGE 5 OF 8
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 53 of 159




Account Number:         2252                       Statement Period : September 1, 2019 - September 30, 2019                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/               TRANSACTION         QUANTITY                  PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                 TYPE                                                  PURCHASED                     SOLD

09/03/19    09/05/19    BLINK CHARGING CO   BLNK                  Sold              -3,000                     2.5000                               7,494.53
12:00                   COMMON STOCK
09/04/19    09/06/19    BLINK CHARGING CO   BLNK                  Sold              -2,473                     2.5200                               6,226.59
09:30                   COMMON STOCK
09/05/19    09/09/19    BLINK CHARGING CO   BLNK                  Sold              -3,527                     2.4400                               8,600.33
12:09                   COMMON STOCK
09/06/19    09/10/19    BLINK CHARGING CO   BLNK                  Sold              -3,000                     2.4700                               7,404.53
09:44                   COMMON STOCK
09/09/19    09/11/19    BLINK CHARGING CO   BLNK                  Sold              -3,000                     2.5500                               7,644.53
09:30                   COMMON STOCK
09/10/19    09/12/19    BLINK CHARGING CO   BLNK                  Sold                -600                     2.5126                               1,507.45
15:37                   COMMON STOCK
09/10/19    09/12/19    BLINK CHARGING CO   BLNK                  Sold                -600                     2.5139                               1,508.23
15:37                   COMMON STOCK
09/10/19    09/12/19    BLINK CHARGING CO   BLNK                  Sold              -1,800                     2.5010                               4,496.54
15:37                   COMMON STOCK
09/11/19    09/13/19    BLINK CHARGING CO   BLNK                  Sold              -3,000                     2.5500                               7,644.53
09:39                   COMMON STOCK
09/11/19    09/13/19    BLINK CHARGING CO   BLNK                  Sold              -3,000                     2.6500                               7,944.52
11:03                   COMMON STOCK
09/13/19    09/17/19    BLINK CHARGING CO   BLNK                  Sold                -300                     2.8500                                 849.99
15:58                   COMMON STOCK
09/13/19    09/17/19    BLINK CHARGING CO   BLNK                  Sold              -3,000                     2.7500                               8,244.51
11:21                   COMMON STOCK
09/16/19    09/18/19    BLINK CHARGING CO   BLNK                  Sold              -2,700                     2.8500                               7,689.57
09:30                   COMMON STOCK
09/17/19    09/19/19    BLINK CHARGING CO   BLNK                  Sold              -3,000                     2.9500                               8,844.50
09:47                   COMMON STOCK
09/18/19    09/20/19    BLINK CHARGING CO   BLNK                  Sold              -3,000                     2.9300                               8,784.50
09:58                   COMMON STOCK
09/19/19    09/23/19    BLINK CHARGING CO   BLNK                  Sold              -5,000                     2.9900                              14,944.14
10:41                   COMMON STOCK
09/19/19    09/23/19    BLINK CHARGING CO   BLNK                  Sold              -2,000                     2.9500                               5,894.68
09:30                   COMMON STOCK
09/20/19    09/24/19    BLINK CHARGING CO   BLNK                  Sold              -5,000                     2.9700                              14,844.14
09:30                   COMMON STOCK
09/23/19    09/25/19    BLINK CHARGING CO   BLNK                  Sold              -4,900                     2.9000                              14,204.17
09:30                   COMMON STOCK
09/24/19    09/26/19    BLINK CHARGING CO   BLNK                  Sold              -5,100                     2.6778                              13,650.93
15:35                   COMMON STOCK
09/25/19    09/27/19    BLINK CHARGING CO   BLNK                  Sold                 -81                     2.6543                                 214.98
15:41                   COMMON STOCK




                                                                                                                                               PAGE 6 OF 8
                          Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 54 of 159




Account Number:          2252                             Statement Period : September 1, 2019 - September 30, 2019                         Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT    DESCRIPTION               SYMBOL/                TRANSACTION        QUANTITY                  PRICE     AMOUNT                     AMOUNT
DATE          DATE                                 CUSIP                  TYPE                                                 PURCHASED                      SOLD

09/25/19 09/27/19   BLINK CHARGING CO              BLNK                   Sold               -207                     2.6538                                  549.30
15:41               COMMON STOCK
09/25/19 09/27/19   BLINK CHARGING CO              BLNK                   Sold               -412                     2.6544                                1,093.53
15:41               COMMON STOCK
09/25/19 09/27/19   BLINK CHARGING CO              BLNK                   Sold             -2,000                     2.6549                                5,304.50
15:41               COMMON STOCK
09/25/19 09/27/19   BLINK CHARGING CO              BLNK                   Sold             -2,300                     2.6545                                6,104.95
15:41               COMMON STOCK
09/26/19 09/30/19   BLINK CHARGING CO              BLNK                   Sold             -5,000                     2.6400                               13,194.17
12:18               COMMON STOCK
TOTAL SECURITIES ACTIVITY                                                                                                                                $204,779.30
UNSETTLED TRADES
TRADE      SETTLEMENT    DESCRIPTION               SYMBOL/                TRANSACTION        QUANTITY                  PRICE     AMOUNT                     AMOUNT
DATE          DATE                                 CUSIP                  TYPE                                                 PURCHASED                      SOLD

09/27/19                 BLINK CHARGING CO         BLNK                   Sold               100                      2.5817                                  253.20
                         COMMON STOCK
09/27/19                 BLINK CHARGING CO         BLNK                   Sold               100                      2.5825                                  258.23
                         COMMON STOCK
09/27/19                 BLINK CHARGING CO         BLNK                   Sold               400                      2.5827                                1,033.00
                         COMMON STOCK
09/27/19                 BLINK CHARGING CO         BLNK                   Sold               900                      2.5822                                2,323.82
                         COMMON STOCK
09/27/19                 BLINK CHARGING CO         BLNK                   Sold              1,375                     2.5835                                3,552.07
                         COMMON STOCK
09/27/19                 BLINK CHARGING CO         BLNK                   Sold              2,125                     2.6400                                5,604.68
                         COMMON STOCK
09/30/19                 BLINK CHARGING CO         BLNK                   Sold               196                      2.6300                                  510.49
                         COMMON STOCK
09/30/19                 BLINK CHARGING CO         BLNK                   Sold              2,651                     2.6000                                6,887.18
                         COMMON STOCK
DIVIDENDS & INTEREST ACTIVITY
DATE       TRANSACTION      DESCRIPTION                         SYMBOL/                                                          AMOUNT                    AMOUNT
           TYPE                                                 CUSIP                                                             DEBITED                  CREDITED

09/26/19 Interest           INTEREST ON CASH BALANCE            00099A109                                                                                       0.73
                            AT 0.039% 08/26 THRU 09/18
                            APY 0.0399%
09/26/19 Interest           INTEREST ON CASH BALANCE            00099A109                                                                                       0.11
                            AT 0.019% 09/19 THRU 09/25
                            APY 0.0199%




                                                                                                                                                       PAGE 7 OF 8
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 55 of 159




Account Number:        2252                           Statement Period : September 1, 2019 - September 30, 2019                          Account Type: INDIVIDUAL


DIVIDENDS & INTEREST ACTIVITY (Continued)
DATE     TRANSACTION      DESCRIPTION                       SYMBOL/                                                           AMOUNT                    AMOUNT
         TYPE                                               CUSIP                                                              DEBITED                  CREDITED

TOTAL DIVIDENDS & INTEREST ACTIVITY                                                                                                                         $0.84
NET DIVIDENDS & INTEREST ACTIVITY                                                                                                                           $0.84
WITHDRAWALS & DEPOSITS
DATE     TRANSACTION      DESCRIPTION                                                                                     WITHDRAWALS                   DEPOSITS
         TYPE

09/05/19 Transfer         ACH WITHDRAWL                                                                                      70,000.00
                          REFID:29149497482;
09/06/19 Other            TRANSFER BAL FROM CASH                                                                                                        70,000.00

09/06/19 Other            TRANSFER BAL TO MARGIN                                                                             70,000.00

09/13/19 Transfer         ACH WITHDRAWL                                                                                      50,000.00
                          REFID:29580112482;
09/16/19 Other            TRANSFER BAL FROM CASH                                                                                                        50,000.00

09/16/19 Other            TRANSFER BAL TO MARGIN                                                                             50,000.00

09/20/19 Transfer         ACH WITHDRAWL                                                                                      35,000.00
                          REFID:29958782482;
09/23/19 Other            TRANSFER BAL FROM CASH                                                                                                        35,000.00

09/23/19 Other            TRANSFER BAL TO MARGIN                                                                             35,000.00

09/27/19 Transfer         ACH WITHDRAWL                                                                                      75,000.00
                          REFID:30281841482;
09/27/19 Other            TRANSFER BAL FROM CASH                                                                                  0.84

09/27/19 Other            TRANSFER BAL TO MARGIN                                                                                                             0.84

09/30/19 Other            TRANSFER BAL FROM CASH                                                                                                        75,000.00

09/30/19 Other            TRANSFER BAL TO MARGIN                                                                             75,000.00

NET WITHDRAWALS & DEPOSITS                                                                                                 $230,000.00
OTHER ACTIVITY
DATE     DESCRIPTION                           SYMBOL/                TRANSACTION        QUANTITY                 PRICE       AMOUNT                    AMOUNT
                                               CUSIP                  TYPE                                                     DEBITED                  CREDITED

09/30/19 MRI INTERVENTIONS INC                 MRIC                   Adjustment       14,017
         COMMON STOCK $0.01 PAR VALUE
         PER SHARE
         SHARES RECEIVED




                                                                                                                                                    PAGE 8 OF 8
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 56 of 159

                                                                                              PAGE 1 OF 12

    October 1, 2019 - October 31, 2019                   Customer Update:
    Account Number:            2252
    Account Type:         INDIVIDUAL




                                                                   JUSTIN KEENER
                                                                   3960 HOWARD HUGHES PKWY
                                                                   STE 500
                                                                   LAS VEGAS NV 89169-5988




    Account At A Glance


       $5,788,931.01
                                  $4,434,095.45




          As of 09/30/19          As of 10/31/19

    Net Change:                                $-1,354,835.56




     JUSTIN KEENER
     3960 HOWARD HUGHES PKWY                                Use This Deposit Slip    Acct:         2252
     STE 500
     LAS VEGAS NV 89169-5988


                                                                                         Dollars        Cents
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 57 of 159




                                                                            PAGE 2 OF 12
                           Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 58 of 159




Account Number:         2252                                      Statement Period : October 1, 2019 - October 31, 2019                                      Account Type: INDIVIDUAL

Direct your service and investment questions to:                                             Customer Update:
RAYMOND HARRISION
Platinum Client Group
800-503-9260




ACCOUNT OVERVIEW                                                                             ASSET ALLOCATION (AS OF 10/31/19)


Last Statement Date:                         September 30, 2019

Beginning Account Value (On 09/30/19):    $ 5,788,931.01
Ending Account Value (On 10/31/19):       $ 4,434,095.45
Net Change:                               $ -1,354,835.56
For current rates, please visit etrade.com/rates




                                                                                                          100.00% - Stocks, Options & ETF (Long)
                                                                                             ACCOUNT VALUE SUMMARY
                                                                                                                                 AS OF 10/31/19     AS OF 09/30/19         % CHAN GE


                                                                                                Margin Balance                  $   50,030.06      $   18,309.59             173.25%
                                                                                                Total Cash/Margin Debt          $   50,030.06      $   18,309.59             173.25%

                                                                                                Stocks, Options & ETF (Long)    $4,384,065.39      $5,770,621.42             -24.03%
                                                                                                Total Value of Securities       $4,384,065.39      $5,770,621.42             -24.03%

                                                                                                Net Account Value               $4,434,095.45      $5,788,931.01             -23.40%




                                                                                                                                                                        PAGE 3 OF 12
                                     Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 59 of 159




   Account Number:                2252                                                    Statement Period : October 1, 2019 - October 31, 2019                              Account Type: INDIVIDUAL



    NET ACCOUNT VALUE BY MONTH END                                                                                                ACCOUNT TRANSACTION SUMMARY
                                                                                                                                  DESCRIPTION                 THIS PERIOD          YEAR TO DATE

                                                250.26%                                                                            Securities Purchased   $           0.00     $      -8,887.78
$10,000,000
                                                                                                                                   Securities Sold        $     336,719.94     $   4,286,465.40
 $9,000,000
                                                          -15.16% -1.59%
                                                                                                                                   Interest Received
 $8,000,000                                                                                   10.08%
                                                                                                                                   Taxable                $          0.53      $         92.29
 $7,000,000                                                                          16.57%

                                                                           -29.80%
                                                                                                       -19.25% -1.04%              Margin Interest        $          0.00      $         -15.71
 $6,000,000

 $5,000,000   -11.47% -0.07%                                                                                            -23.40%

                                -14.77%
 $4,000,000
                                          -24.92%
 $3,000,000

 $2,000,000

 $1,000,000

        $0

              OCT-18   NOV-18    DEC-18 JAN-19 FEB-19   MAR-19   APR-19    MAY-19    JUN-19   JUL-19 AUG-19   SEP-19 OCT-19




    TOP 10 ACCOUNT HOLDINGS (AS OF 10/31/19)



                                            0.25% - OTHER




                                                              99.75% - BLNK




                                                                                                                                                                                         PAGE 4 OF 12
                          Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 60 of 159




Account Number:          2252                          Statement Period : October 1, 2019 - October 31, 2019                                               Account Type: INDIVIDUAL




ACCOUNT HOLDINGS
CASH & CASH EQUIVALENTS (0.00% of Holdings)
DESCRIPTION                                                                                                                                          PORTFOLIO %           AMOUNT

TOTAL CASH & CASH EQUIVALENTS YTD INTEREST (CREDIT INTEREST ONLY)                                                                                                            $10.52
STOCKS, OPTIONS & EXCHANGE-TRADED FUNDS (100.00% of Holdings)
DESCRIPTION                     SYMBOL/      ACCT             QUANTITY                  PRICE             TOTAL MKT                PORTFOLIO          EST. ANNUAL      EST. ANNUAL
                                CUSIP        TYPE                                                             VALUE                   (%)                  INCOME         YIELD (%)

BLINK CHARGING CO       BLNK                 Margin       2,072,529                    2.1100            4,373,036.19               99.75
COMMON STOCK
MRI INTERVENTIONS INC   MRIC                 Cash                                      3.9300                      0.00              0.00
COMMON STOCK $0.01
PAR VALUE
PER SHARE
WTS CITIUS              CTXRW                Cash           60,600                     0.1820                  11,029.20             0.25
PHARMACEUTICALS INC
WARRANT
EXP 08/08/2022
TOTAL STOCKS, OPTIONS & ETF                                                                             $4,384,065.39              100.00%

TOTAL PRICED PORTFOLIO HOLDINGS (ON 10/31/19)                                                           $4,434,095.45


TRANSACTION HISTORY
SECURITIES PURCHASED OR SOLD
TRADE      SETTLEMENT    DESCRIPTION            SYMBOL/                  TRANSACTION        QUANTITY                       PRICE                 AMOUNT                    AMOUNT
DATE          DATE                              CUSIP                    TYPE                                                                  PURCHASED                     SOLD

09/27/19      10/01/19   BLINK CHARGING CO      BLNK                     Sold               -100                      2.5817                                                253.20
15:57                    COMMON STOCK
09/27/19      10/01/19   BLINK CHARGING CO      BLNK                     Sold               -100                      2.5825                                                258.23
15:57                    COMMON STOCK
09/27/19      10/01/19   BLINK CHARGING CO      BLNK                     Sold               -400                      2.5827                                               1,033.00
15:57                    COMMON STOCK
09/27/19      10/01/19   BLINK CHARGING CO      BLNK                     Sold               -900                      2.5822                                               2,323.82
15:57                    COMMON STOCK
09/27/19      10/01/19   BLINK CHARGING CO      BLNK                     Sold             -1,375                      2.5835                                               3,552.07
15:57                    COMMON STOCK
09/27/19      10/01/19   BLINK CHARGING CO      BLNK                     Sold             -2,125                      2.6400                                               5,604.68
11:13                    COMMON STOCK
09/30/19      10/02/19   BLINK CHARGING CO      BLNK                     Sold               -196                      2.6300                                                510.49
12:57                    COMMON STOCK


                                                                                                                                                                      PAGE 5 OF 12
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 61 of 159




Account Number:         2252                            Statement Period : October 1, 2019 - October 31, 2019                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION              SYMBOL/                TRANSACTION         QUANTITY             PRICE     AMOUNT                    AMOUNT
DATE          DATE                               CUSIP                  TYPE                                             PURCHASED                     SOLD

09/30/19    10/02/19    BLINK CHARGING CO        BLNK                   Sold              -2,651                2.6000                               6,887.18
14:58                   COMMON STOCK
10/01/19    10/03/19    MRI INTERVENTIONS INC    MRIC                   Sold                -396                5.0770                               2,005.44
09:59                   COMMON STOCK $0.01 PAR
                        VALUE
                        PER SHARE
10/01/19    10/03/19    MRI INTERVENTIONS INC    MRIC                   Sold              -1,000                4.5900                               4,584.83
15:35                   COMMON STOCK $0.01 PAR
                        VALUE
                        PER SHARE
10/01/19    10/03/19    MRI INTERVENTIONS INC    MRIC                   Sold              -1,500                4.5373                               6,800.67
15:54                   COMMON STOCK $0.01 PAR
                        VALUE
                        PER SHARE
10/01/19    10/03/19    BLINK CHARGING CO        BLNK                   Sold              -7,153                2.6400                              18,877.72
09:30                   COMMON STOCK
10/02/19    10/04/19    MRI INTERVENTIONS INC    MRIC                   Sold                -991                4.6000                               4,553.43
10:42                   COMMON STOCK $0.01 PAR
                        VALUE
                        PER SHARE
10/02/19    10/04/19    MRI INTERVENTIONS INC    MRIC                   Sold              -1,588                4.4600                               7,077.19
12:46                   COMMON STOCK $0.01 PAR
                        VALUE
                        PER SHARE
10/02/19    10/04/19    MRI INTERVENTIONS INC    MRIC                   Sold              -2,000                4.4200                               8,834.62
14:05                   COMMON STOCK $0.01 PAR
                        VALUE
                        PER SHARE
10/02/19    10/04/19    BLINK CHARGING CO        BLNK                   Sold                 -99                2.4950                                242.04
14:13                   COMMON STOCK
10/02/19    10/04/19    BLINK CHARGING CO        BLNK                   Sold                -601                2.4901                               1,496.44
14:13                   COMMON STOCK
10/02/19    10/04/19    BLINK CHARGING CO        BLNK                   Sold              -4,300                2.4900                              10,706.26
14:13                   COMMON STOCK
10/03/19    10/07/19    BLINK CHARGING CO        BLNK                   Sold                -100                2.4750                                247.48
11:18                   COMMON STOCK
10/03/19    10/07/19    BLINK CHARGING CO        BLNK                   Sold              -4,900                2.4700                              12,097.21
11:10                   COMMON STOCK
10/03/19    10/07/19    MRI INTERVENTIONS INC    MRIC                   Sold                  -6                4.1400                                  19.88
12:30                   COMMON STOCK $0.01 PAR
                        VALUE
                        PER SHARE




                                                                                                                                                PAGE 6 OF 12
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 62 of 159




Account Number:         2252                            Statement Period : October 1, 2019 - October 31, 2019                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION              SYMBOL/                TRANSACTION         QUANTITY             PRICE     AMOUNT                    AMOUNT
DATE          DATE                               CUSIP                  TYPE                                             PURCHASED                     SOLD

10/03/19    10/07/19    MRI INTERVENTIONS INC    MRIC                   Sold              -2,000                4.2000                               8,394.63
14:12                   COMMON STOCK $0.01 PAR
                        VALUE
                        PER SHARE
10/03/19    10/07/19    MRI INTERVENTIONS INC    MRIC                   Sold              -2,527                4.1308                              10,438.01
12:30                   COMMON STOCK $0.01 PAR
                        VALUE
                        PER SHARE
10/04/19    10/08/19    BLINK CHARGING CO        BLNK                   Sold              -5,000                2.4800                              12,394.19
11:10                   COMMON STOCK
10/04/19    10/08/19    MRI INTERVENTIONS INC    MRIC                   Sold              -2,009                4.3500                               8,733.77
10:05                   COMMON STOCK $0.01 PAR
                        VALUE
                        PER SHARE
10/07/19    10/09/19    BLINK CHARGING CO        BLNK                   Sold                -100                2.4900                                248.98
12:42                   COMMON STOCK
10/07/19    10/09/19    BLINK CHARGING CO        BLNK                   Sold                -500                2.4801                               1,239.96
12:42                   COMMON STOCK
10/07/19    10/09/19    BLINK CHARGING CO        BLNK                   Sold              -4,400                2.4800                              10,911.25
12:42                   COMMON STOCK
10/08/19    10/10/19    BLINK CHARGING CO        BLNK                   Sold                 -86                2.4888                                214.02
14:33                   COMMON STOCK
10/08/19    10/10/19    BLINK CHARGING CO        BLNK                   Sold              -4,914                2.4800                              12,185.88
11:43                   COMMON STOCK
10/09/19    10/11/19    BLINK CHARGING CO        BLNK                   Sold                 -46                2.4600                                113.14
15:59                   COMMON STOCK
10/09/19    10/11/19    BLINK CHARGING CO        BLNK                   Sold              -4,234                2.4800                              10,499.60
11:03                   COMMON STOCK
10/10/19    10/15/19    BLINK CHARGING CO        BLNK                   Sold                 -95                2.3936                                227.37
15:50                   COMMON STOCK
10/10/19    10/15/19    BLINK CHARGING CO        BLNK                   Sold                -100                2.3952                                239.50
15:50                   COMMON STOCK
10/10/19    10/15/19    BLINK CHARGING CO        BLNK                   Sold                -100                2.3950                                239.48
15:50                   COMMON STOCK
10/10/19    10/15/19    BLINK CHARGING CO        BLNK                   Sold                -100                2.3940                                239.38
15:50                   COMMON STOCK
10/10/19    10/15/19    BLINK CHARGING CO        BLNK                   Sold                -100                2.3930                                 239.28
15:50                   COMMON STOCK
10/10/19    10/15/19    BLINK CHARGING CO        BLNK                   Sold                -152                2.4700                                 375.41
09:30                   COMMON STOCK
10/10/19    10/15/19    BLINK CHARGING CO        BLNK                   Sold                -200                2.3843                                 476.83
15:51                   COMMON STOCK




                                                                                                                                                PAGE 7 OF 12
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 63 of 159




Account Number:         2252                       Statement Period : October 1, 2019 - October 31, 2019                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY             PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                  TYPE                                             PURCHASED                     SOLD

10/10/19    10/15/19    BLINK CHARGING CO   BLNK                   Sold                -440                2.3917                               1,052.27
15:50                   COMMON STOCK
10/10/19    10/15/19    BLINK CHARGING CO   BLNK                   Sold                -700                2.3900                               1,672.88
15:50                   COMMON STOCK
10/10/19    10/15/19    BLINK CHARGING CO   BLNK                   Sold              -1,421                2.3844                               3,387.98
15:51                   COMMON STOCK
10/10/19    10/15/19    BLINK CHARGING CO   BLNK                   Sold              -1,500                2.3911                               3,586.39
15:50                   COMMON STOCK
10/10/19    10/15/19    BLINK CHARGING CO   BLNK                   Sold                 -12                2.4000                                  28.79
14:50                   COMMON STOCK
10/10/19    10/15/19    BLINK CHARGING CO   BLNK                   Sold                -800                2.4500                               1,959.85
11:05                   COMMON STOCK
10/11/19    10/16/19    BLINK CHARGING CO   BLNK                   Sold              -5,000                2.4200                              12,099.14
09:30                   COMMON STOCK
10/14/19    10/16/19    BLINK CHARGING CO   BLNK                   Sold              -5,000                2.4500                              12,249.14
09:30                   COMMON STOCK
10/15/19    10/17/19    BLINK CHARGING CO   BLNK                   Sold                -100                2.4800                                247.98
14:57                   COMMON STOCK
10/15/19    10/17/19    BLINK CHARGING CO   BLNK                   Sold              -2,273                2.4500                               5,568.46
15:48                   COMMON STOCK
10/15/19    10/17/19    BLINK CHARGING CO   BLNK                   Sold              -2,627                2.5000                               6,567.05
09:30                   COMMON STOCK
10/16/19    10/18/19    BLINK CHARGING CO   BLNK                   Sold                -100                2.3967                                239.65
11:51                   COMMON STOCK
10/16/19    10/18/19    BLINK CHARGING CO   BLNK                   Sold                -200                2.4500                                489.96
09:30                   COMMON STOCK
10/16/19    10/18/19    BLINK CHARGING CO   BLNK                   Sold                -200                2.3946                                 478.89
11:51                   COMMON STOCK
10/16/19    10/18/19    BLINK CHARGING CO   BLNK                   Sold                -300                2.3925                                 717.69
11:51                   COMMON STOCK
10/16/19    10/18/19    BLINK CHARGING CO   BLNK                   Sold                -600                2.3919                               1,435.04
11:51                   COMMON STOCK
10/16/19    10/18/19    BLINK CHARGING CO   BLNK                   Sold              -1,500                2.3918                               3,587.44
11:51                   COMMON STOCK
10/16/19    10/18/19    BLINK CHARGING CO   BLNK                   Sold              -2,100                2.3915                               5,021.79
11:51                   COMMON STOCK
10/17/19    10/21/19    BLINK CHARGING CO   BLNK                   Sold                -254                2.4300                                 617.17
09:30                   COMMON STOCK
10/17/19    10/21/19    BLINK CHARGING CO   BLNK                   Sold                -286                2.3300                                 666.33
15:44                   COMMON STOCK
10/17/19    10/21/19    BLINK CHARGING CO   BLNK                   Sold                -426                2.3250                                 990.37
15:59                   COMMON STOCK




                                                                                                                                           PAGE 8 OF 12
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 64 of 159




Account Number:         2252                       Statement Period : October 1, 2019 - October 31, 2019                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY             PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                  TYPE                                             PURCHASED                     SOLD

10/17/19    10/21/19    BLINK CHARGING CO   BLNK                   Sold              -4,034                2.3200                               9,358.20
15:59                   COMMON STOCK
10/18/19    10/22/19    BLINK CHARGING CO   BLNK                   Sold                 -20                2.2809                                  45.61
12:44                   COMMON STOCK
10/18/19    10/22/19    BLINK CHARGING CO   BLNK                   Sold                 -66                2.2820                                150.59
12:44                   COMMON STOCK
10/18/19    10/22/19    BLINK CHARGING CO   BLNK                   Sold                -808                2.2822                               1,843.88
12:44                   COMMON STOCK
10/18/19    10/22/19    BLINK CHARGING CO   BLNK                   Sold              -1,606                2.2800                               3,661.41
12:44                   COMMON STOCK
10/18/19    10/22/19    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.3000                               5,749.58
15:25                   COMMON STOCK
10/21/19    10/23/19    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.3200                               5,799.57
09:30                   COMMON STOCK
10/21/19    10/23/19    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.3500                               5,874.57
14:23                   COMMON STOCK
10/22/19    10/24/19    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.2800                               5,699.58
15:27                   COMMON STOCK
10/22/19    10/24/19    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.3000                               5,749.58
14:46                   COMMON STOCK
10/23/19    10/25/19    BLINK CHARGING CO   BLNK                   Sold                -100                2.1813                                218.11
15:53                   COMMON STOCK
10/23/19    10/25/19    BLINK CHARGING CO   BLNK                   Sold                -171                2.1901                                 374.48
15:16                   COMMON STOCK
10/23/19    10/25/19    BLINK CHARGING CO   BLNK                   Sold                -400                2.1950                                 877.93
15:16                   COMMON STOCK
10/23/19    10/25/19    BLINK CHARGING CO   BLNK                   Sold                -853                2.1900                               1,867.93
15:18                   COMMON STOCK
10/23/19    10/25/19    BLINK CHARGING CO   BLNK                   Sold              -2,400                2.1823                               5,237.12
15:53                   COMMON STOCK
10/24/19    10/28/19    BLINK CHARGING CO   BLNK                   Sold                 -82                2.1900                                 179.56
09:33                   COMMON STOCK
10/24/19    10/28/19    BLINK CHARGING CO   BLNK                   Sold                -994                2.1534                               2,140.31
15:10                   COMMON STOCK
10/24/19    10/28/19    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.1500                               5,374.58
10:26                   COMMON STOCK
10/24/19    10/28/19    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.1600                               5,399.58
12:46                   COMMON STOCK
10/25/19    10/29/19    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.1800                               5,449.58
10:08                   COMMON STOCK
10/25/19    10/29/19    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.2000                               5,499.58
10:51                   COMMON STOCK




                                                                                                                                           PAGE 9 OF 12
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 65 of 159




Account Number:         2252                       Statement Period : October 1, 2019 - October 31, 2019                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY             PRICE     AMOUNT                   AMOUNT
DATE          DATE                          CUSIP                  TYPE                                             PURCHASED                    SOLD

10/28/19 10/30/19   BLINK CHARGING CO       BLNK                   Sold                -100                2.1950                                219.48
14:25               COMMON STOCK
10/28/19 10/30/19   BLINK CHARGING CO       BLNK                   Sold                -200                2.1900                                437.97
14:25               COMMON STOCK
10/28/19 10/30/19   BLINK CHARGING CO       BLNK                   Sold              -2,200                2.1918                               4,821.60
14:25               COMMON STOCK
10/28/19 10/30/19   BLINK CHARGING CO       BLNK                   Sold              -2,500                2.2200                               5,549.58
15:16               COMMON STOCK
10/29/19 10/31/19   BLINK CHARGING CO       BLNK                   Sold              -2,500                2.2400                               5,599.58
09:30               COMMON STOCK
10/29/19 10/31/19   BLINK CHARGING CO       BLNK                   Sold              -2,500                2.2000                               5,499.58
15:39               COMMON STOCK
TOTAL SECURITIES ACTIVITY                                                                                                                    $336,719.94
UNSETTLED TRADES
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY             PRICE     AMOUNT                   AMOUNT
DATE          DATE                          CUSIP                  TYPE                                             PURCHASED                    SOLD

10/30/19                BLINK CHARGING CO   BLNK                   Sold                 113                2.1800                                246.32
                        COMMON STOCK
10/30/19                BLINK CHARGING CO   BLNK                   Sold               2,500                2.2200                               5,549.58
                        COMMON STOCK
10/31/19                BLINK CHARGING CO   BLNK                   Sold                 100                2.1213                                212.11
                        COMMON STOCK
10/31/19                BLINK CHARGING CO   BLNK                   Sold                 100                2.1211                                212.09
                        COMMON STOCK
10/31/19                BLINK CHARGING CO   BLNK                   Sold                 100                2.1216                                212.14
                        COMMON STOCK
10/31/19                BLINK CHARGING CO   BLNK                   Sold                 115                2.1212                                243.92
                        COMMON STOCK
10/31/19                BLINK CHARGING CO   BLNK                   Sold               1,972                2.1217                               4,183.67
                        COMMON STOCK
10/31/19                BLINK CHARGING CO   BLNK                   Sold               2,500                2.1164                               5,290.59
                        COMMON STOCK
10/31/19                BLINK CHARGING CO   BLNK                   Sold               2,500                2.1600                               5,399.58
                        COMMON STOCK




                                                                                                                                           PAGE 10 OF 12
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 66 of 159




Account Number:        2252                            Statement Period : October 1, 2019 - October 31, 2019                  Account Type: INDIVIDUAL


DIVIDENDS & INTEREST ACTIVITY
DATE     TRANSACTION      DESCRIPTION                         SYMBOL/                                              AMOUNT                    AMOUNT
         TYPE                                                 CUSIP                                                 DEBITED                  CREDITED

10/28/19 Interest         INTEREST ON CASH BALANCE            00099A109                                                                           0.53
                          AT 0.019% 09/26 THRU 10/25
                          APY 0.0199%
TOTAL DIVIDENDS & INTEREST ACTIVITY                                                                                                              $0.53
NET DIVIDENDS & INTEREST ACTIVITY                                                                                                                $0.53
WITHDRAWALS & DEPOSITS
DATE     TRANSACTION      DESCRIPTION                                                                          WITHDRAWALS                   DEPOSITS
         TYPE

10/04/19 Transfer         ACH WITHDRAWL                                                                           70,000.00
                          REFID:30649820482;
10/04/19 Other            TRANSFER BAL FROM CASH                                                                  13,390.94

10/04/19 Other            TRANSFER BAL TO MARGIN                                                                                             13,390.94

10/07/19 Other            TRANSFER BAL FROM CASH                                                                                             49,534.76

10/07/19 Other            TRANSFER BAL TO MARGIN                                                                  49,534.76

10/09/19 Transfer         ACH WITHDRAWL                                                                           95,000.00
                          REFID:30887102482;
10/10/19 Other            TRANSFER BAL FROM CASH                                                                                             95,000.00

10/10/19 Other            TRANSFER BAL TO MARGIN                                                                  95,000.00

10/18/19 Transfer         ACH WITHDRAWL                                                                           85,000.00
                          REFID:31354030482;
10/21/19 Other            TRANSFER BAL FROM CASH                                                                                             85,000.00

10/21/19 Other            TRANSFER BAL TO MARGIN                                                                  85,000.00

10/25/19 Transfer         ACH WITHDRAWL                                                                           55,000.00
                          REFID:31723134482;
10/28/19 Other            TRANSFER BAL FROM CASH                                                                                             55,000.00

10/28/19 Other            TRANSFER BAL TO MARGIN                                                                  55,000.00

10/29/19 Other            TRANSFER BAL FROM CASH                                                                       0.53

10/29/19 Other            TRANSFER BAL TO MARGIN                                                                                                  0.53

NET WITHDRAWALS & DEPOSITS                                                                                      $305,000.00




                                                                                                                                         PAGE 11 OF 12
                       Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 67 of 159




Account Number:       2252                     Statement Period : October 1, 2019 - October 31, 2019                      Account Type: INDIVIDUAL


OTHER ACTIVITY
DATE    DESCRIPTION                     SYMBOL/                TRANSACTION         QUANTITY            PRICE   AMOUNT                    AMOUNT
                                        CUSIP                  TYPE                                             DEBITED                  CREDITED

10/02/19 MRI INTERVENTIONS INC          MRIC                   Journal          -11,121
         COMMON STOCK $0.01 PAR VALUE
         PER SHARE
         SYSTEMATIC JOURNAL
10/02/19 MRI INTERVENTIONS INC          MRIC                   Journal           11,121
         COMMON STOCK $0.01 PAR VALUE
         PER SHARE
         SYSTEMATIC JOURNAL
10/03/19 MRI INTERVENTIONS INC          MRIC                   Journal            4,579
         COMMON STOCK $0.01 PAR VALUE
         PER SHARE
         TFR FROM TYPE 2
10/03/19 MRI INTERVENTIONS INC          MRIC                   Journal           -4,579
         COMMON STOCK $0.01 PAR VALUE
         PER SHARE
         TFR TO TYPE 1




                                                                                                                                     PAGE 12 OF 12
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 68 of 159

                                                                                              PAGE 1 OF 12

    November 1, 2019 - November 30, 2019                 Customer Update:
    Account Number:          2252
    Account Type:       INDIVIDUAL




                                                                   JUSTIN KEENER
                                                                   3960 HOWARD HUGHES PKWY
                                                                   STE 500
                                                                   LAS VEGAS NV 89169-5988




    Account At A Glance


       $4,434,095.45
                                $3,624,707.29




         As of 10/31/19         As of 11/30/19

    Net Change:                                  $-809,388.16




     JUSTIN KEENER
     3960 HOWARD HUGHES PKWY                                Use This Deposit Slip    Acct:         2252
     STE 500
     LAS VEGAS NV 89169-5988


                                                                                         Dollars        Cents
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 69 of 159




                                                                            PAGE 2 OF 12
                           Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 70 of 159




Account Number:         2252                                     Statement Period : November 1, 2019 - November 30, 2019                                  Account Type: INDIVIDUAL

Direct your service and investment questions to:                                           Customer Update:
RAYMOND HARRISION
Platinum Client Group
800-503-9260




ACCOUNT OVERVIEW                                                                           ASSET ALLOCATION (AS OF 11/30/19)


Last Statement Date:                          October 31, 2019

Beginning Account Value (On 10/31/19):    $   4,434,095.45
Ending Account Value (On 11/30/19):       $   3,624,707.29
Net Change:                               $    -809,388.16
For current rates, please visit etrade.com/rates




                                                                                                       100.00% - Stocks, Options & ETF (Long)
                                                                                           ACCOUNT VALUE SUMMARY
                                                                                                                              AS OF 11/30/19     AS OF 10/31/19         % CHAN GE


                                                                                             Cash & Equivalents              $ -100,000.00      $        0.00                  --
                                                                                             Margin Balance                  $ 109,646.99       $   50,030.06             119.16%
                                                                                             Total Cash/Margin Debt          $    9,646.99      $   50,030.06              -80.72%

                                                                                             Stocks, Options & ETF (Long)    $3,615,060.30      $4,384,065.39             -17.54%
                                                                                             Total Value of Securities       $3,615,060.30      $4,384,065.39             -17.54%

                                                                                             Net Account Value               $3,624,707.29      $4,434,095.45             -18.25%




                                                                                                                                                                     PAGE 3 OF 12
                                      Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 71 of 159




   Account Number:                 2252                                                   Statement Period : November 1, 2019 - November 30, 2019                             Account Type: INDIVIDUAL



    NET ACCOUNT VALUE BY MONTH END                                                                                                 ACCOUNT TRANSACTION SUMMARY
                                                                                                                                   DESCRIPTION                 THIS PERIOD          YEAR TO DATE

                                        250.26%                                                                                     Securities Purchased   $           0.00     $      -8,887.78
$10,000,000
                                                                                                                                    Securities Sold        $     269,616.80     $   4,556,082.20
 $9,000,000
                                                -15.16% -1.59%
                                                                                                                                    Interest Received
 $8,000,000                                                                          10.08%
                                                                                                                                    Taxable                $          0.13      $         92.42
 $7,000,000                                                                 16.57%

                                                                  -29.80%
                                                                                              -19.25% -1.04%                        Margin Interest        $          0.00      $         -15.71
 $6,000,000

 $5,000,000   -0.07%                                                                                           -23.40%

                       -14.77%                                                                                           -18.25%
 $4,000,000
                                 -24.92%
 $3,000,000

 $2,000,000

 $1,000,000

        $0

              NOV-18   DEC-18     JAN-19 FEB-19 MAR-19   APR-19   MAY-19    JUN-19   JUL-19   AUG-19 SEP-19    OCT-19 NOV-19




    TOP 10 ACCOUNT HOLDINGS (AS OF 11/30/19)



                                           0.29% - OTHER




                                                              99.71% - BLNK




                                                                                                                                                                                          PAGE 4 OF 12
                          Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 72 of 159




Account Number:          2252                          Statement Period : November 1, 2019 - November 30, 2019                                       Account Type: INDIVIDUAL




ACCOUNT HOLDINGS
CASH & CASH EQUIVALENTS (0.00% of Holdings)
DESCRIPTION                                                                                                                                    PORTFOLIO %           AMOUNT


CASH BALANCE
 Opening Balance                                                                                                                                                         0.00
 Closing Balance                                                                                                                                0.00              -100,000.00
TOTAL CASH & CASH EQUIVALENTS                                                                                                                   0.00%            $-100,000.00
TOTAL CASH & CASH EQUIVALENTS YTD INTEREST (CREDIT INTEREST ONLY)                                                                                                      $10.65

STOCKS, OPTIONS & EXCHANGE-TRADED FUNDS (100.00% of Holdings)
DESCRIPTION                     SYMBOL/      ACCT             QUANTITY                  PRICE           TOTAL MKT            PORTFOLIO          EST. ANNUAL      EST. ANNUAL
                                CUSIP        TYPE                                                           VALUE               (%)                  INCOME         YIELD (%)

BLINK CHARGING CO       BLNK                 Margin       1,927,500                    1.8700          3,604,425.00           99.71
COMMON STOCK
WTS CITIUS              CTXRW                Cash           60,600                     0.1755            10,635.30             0.29
PHARMACEUTICALS INC
WARRANT
EXP 08/08/2022
TOTAL STOCKS, OPTIONS & ETF                                                                            3,615,060.30          100.00%

TOTAL PRICED PORTFOLIO HOLDINGS (ON 11/30/19)                                                          3,624,707.29


TRANSACTION HISTORY
SECURITIES PURCHASED OR SOLD
TRADE      SETTLEMENT    DESCRIPTION            SYMBOL/                  TRANSACTION        QUANTITY                 PRICE                 AMOUNT                    AMOUNT
DATE          DATE                              CUSIP                    TYPE                                                            PURCHASED                     SOLD

10/30/19      11/01/19   BLINK CHARGING CO      BLNK                     Sold               -113                 2.1800                                               246.32
15:43                    COMMON STOCK
10/30/19      11/01/19   BLINK CHARGING CO      BLNK                     Sold             -2,500                 2.2200                                              5,549.58
10:30                    COMMON STOCK
10/31/19      11/04/19   BLINK CHARGING CO      BLNK                     Sold               -100                 2.1213                                               212.11
15:12                    COMMON STOCK
10/31/19      11/04/19   BLINK CHARGING CO      BLNK                     Sold               -100                 2.1211                                               212.09
15:12                    COMMON STOCK
10/31/19      11/04/19   BLINK CHARGING CO      BLNK                     Sold               -100                 2.1216                                               212.14
15:12                    COMMON STOCK
10/31/19      11/04/19   BLINK CHARGING CO      BLNK                     Sold               -115                 2.1212                                               243.92
15:12                    COMMON STOCK



                                                                                                                                                                PAGE 5 OF 12
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 73 of 159




Account Number:         2252                       Statement Period : November 1, 2019 - November 30, 2019                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/               TRANSACTION        QUANTITY                 PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                 TYPE                                                PURCHASED                     SOLD

10/31/19    11/04/19    BLINK CHARGING CO   BLNK                  Sold              -1,972                   2.1217                               4,183.67
15:12                   COMMON STOCK
10/31/19    11/04/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   2.1164                               5,290.59
15:56                   COMMON STOCK
10/31/19    11/04/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   2.1600                               5,399.58
10:43                   COMMON STOCK
11/01/19    11/05/19    BLINK CHARGING CO   BLNK                  Sold                -44                    2.1400                                  94.14
15:59                   COMMON STOCK
11/01/19    11/05/19    BLINK CHARGING CO   BLNK                  Sold               -100                    2.0912                                209.10
11:45                   COMMON STOCK
11/01/19    11/05/19    BLINK CHARGING CO   BLNK                  Sold               -106                    2.1500                                227.88
09:42                   COMMON STOCK
11/01/19    11/05/19    BLINK CHARGING CO   BLNK                  Sold               -300                    2.0950                                628.44
11:45                   COMMON STOCK
11/01/19    11/05/19    BLINK CHARGING CO   BLNK                  Sold               -400                    2.0901                                835.97
11:45                   COMMON STOCK
11/01/19    11/05/19    BLINK CHARGING CO   BLNK                  Sold              -1,700                   2.0900                               3,552.72
11:45                   COMMON STOCK
11/01/19    11/05/19    BLINK CHARGING CO   BLNK                  Sold              -2,394                   2.0800                               4,979.13
11:46                   COMMON STOCK
11/04/19    11/06/19    BLINK CHARGING CO   BLNK                  Sold               -200                    2.0801                                415.99
14:48                   COMMON STOCK
11/04/19    11/06/19    BLINK CHARGING CO   BLNK                  Sold              -2,300                   2.0800                               4,783.63
14:48                   COMMON STOCK
11/04/19    11/06/19    BLINK CHARGING CO   BLNK                  Sold              -2,456                   2.1500                               5,280.00
09:30                   COMMON STOCK
11/05/19    11/07/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   2.1000                               5,249.59
11:26                   COMMON STOCK
11/05/19    11/07/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   2.1200                               5,299.59
11:47                   COMMON STOCK
11/06/19    11/08/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   2.0300                               5,074.59
13:26                   COMMON STOCK
11/07/19    11/12/19    BLINK CHARGING CO   BLNK                  Sold               -895                    1.9115                               1,710.64
15:44                   COMMON STOCK
11/07/19    11/12/19    BLINK CHARGING CO   BLNK                  Sold              -1,605                   2.0300                               3,257.89
09:30                   COMMON STOCK
11/07/19    11/12/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.9414                               4,853.09
12:09                   COMMON STOCK
11/07/19    11/12/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.9301                               4,824.85
13:57                   COMMON STOCK
11/08/19    11/13/19    BLINK CHARGING CO   BLNK                  Sold               -100                    1.8225                                 182.23
13:09                   COMMON STOCK




                                                                                                                                             PAGE 6 OF 12
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 74 of 159




Account Number:         2252                       Statement Period : November 1, 2019 - November 30, 2019                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/               TRANSACTION        QUANTITY                 PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                 TYPE                                                PURCHASED                     SOLD

11/08/19    11/13/19    BLINK CHARGING CO   BLNK                  Sold               -100                    1.8209                                182.07
13:09                   COMMON STOCK
11/08/19    11/13/19    BLINK CHARGING CO   BLNK                  Sold               -104                    1.8203                                189.29
13:09                   COMMON STOCK
11/08/19    11/13/19    BLINK CHARGING CO   BLNK                  Sold               -200                    1.8283                                365.63
13:09                   COMMON STOCK
11/08/19    11/13/19    BLINK CHARGING CO   BLNK                  Sold               -300                    1.8226                                546.72
13:09                   COMMON STOCK
11/08/19    11/13/19    BLINK CHARGING CO   BLNK                  Sold              -1,957                   1.8200                               3,561.43
13:09                   COMMON STOCK
11/08/19    11/13/19    BLINK CHARGING CO   BLNK                  Sold              -2,268                   1.8259                               4,140.78
13:09                   COMMON STOCK
11/11/19    11/13/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.7900                               4,474.60
11:29                   COMMON STOCK
11/11/19    11/13/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.8100                               4,524.60
12:42                   COMMON STOCK
11/12/19    11/14/19    BLINK CHARGING CO   BLNK                  Sold               -140                    1.7216                                240.99
15:46                   COMMON STOCK
11/12/19    11/14/19    BLINK CHARGING CO   BLNK                  Sold               -434                    1.8000                                781.13
13:39                   COMMON STOCK
11/12/19    11/14/19    BLINK CHARGING CO   BLNK                  Sold               -925                    1.8300                               1,692.60
09:38                   COMMON STOCK
11/12/19    11/14/19    BLINK CHARGING CO   BLNK                  Sold              -1,435                   1.7130                               2,457.93
15:46                   COMMON STOCK
11/12/19    11/14/19    BLINK CHARGING CO   BLNK                  Sold              -2,066                   1.7155                               3,543.89
15:47                   COMMON STOCK
11/13/19    11/15/19    BLINK CHARGING CO   BLNK                  Sold               -400                    1.5848                                 633.85
09:58                   COMMON STOCK
11/13/19    11/15/19    BLINK CHARGING CO   BLNK                  Sold              -2,100                   1.5846                               3,327.34
09:58                   COMMON STOCK
11/13/19    11/15/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.7500                               4,374.60
15:06                   COMMON STOCK
11/13/19    11/15/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.8500                               4,624.60
15:07                   COMMON STOCK
11/13/19    11/15/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.6000                               3,999.61
11:37                   COMMON STOCK
11/13/19    11/15/19    BLINK CHARGING CO   BLNK                  Sold               -574                    1.9500                               1,119.20
15:34                   COMMON STOCK
11/13/19    11/15/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.6500                               4,124.61
12:31                   COMMON STOCK
11/15/19    11/19/19    BLINK CHARGING CO   BLNK                  Sold               -846                    1.8500                               1,564.96
09:30                   COMMON STOCK




                                                                                                                                             PAGE 7 OF 12
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 75 of 159




Account Number:         2252                       Statement Period : November 1, 2019 - November 30, 2019                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/               TRANSACTION        QUANTITY                 PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                 TYPE                                                PURCHASED                     SOLD

11/15/19    11/19/19    BLINK CHARGING CO   BLNK                  Sold              -1,080                   1.7651                               1,906.14
15:24                   COMMON STOCK
11/18/19    11/20/19    BLINK CHARGING CO   BLNK                  Sold                -87                    1.6523                                143.73
13:39                   COMMON STOCK
11/18/19    11/20/19    BLINK CHARGING CO   BLNK                  Sold               -100                    1.6506                                165.04
13:39                   COMMON STOCK
11/18/19    11/20/19    BLINK CHARGING CO   BLNK                  Sold               -300                    1.6508                                495.18
13:39                   COMMON STOCK
11/18/19    11/20/19    BLINK CHARGING CO   BLNK                  Sold               -813                    1.6509                               1,342.05
13:39                   COMMON STOCK
11/18/19    11/20/19    BLINK CHARGING CO   BLNK                  Sold              -1,200                   1.6511                               1,981.13
13:39                   COMMON STOCK
11/18/19    11/20/19    BLINK CHARGING CO   BLNK                  Sold              -2,400                   1.6400                               3,935.62
15:20                   COMMON STOCK
11/18/19    11/20/19    BLINK CHARGING CO   BLNK                  Sold               -100                    1.6800                                167.98
13:05                   COMMON STOCK
11/19/19    11/21/19    BLINK CHARGING CO   BLNK                  Sold              -1,814                   1.6430                               2,980.11
12:19                   COMMON STOCK
11/19/19    11/21/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.6420                               4,104.61
12:19                   COMMON STOCK
11/19/19    11/21/19    BLINK CHARGING CO   BLNK                  Sold               -686                    1.7000                               1,166.09
09:30                   COMMON STOCK
11/20/19    11/22/19    BLINK CHARGING CO   BLNK                  Sold               -622                    1.6250                               1,010.65
12:22                   COMMON STOCK
11/20/19    11/22/19    BLINK CHARGING CO   BLNK                  Sold              -1,878                   1.6200                               3,042.07
12:22                   COMMON STOCK
11/20/19    11/22/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.6700                               4,174.61
13:22                   COMMON STOCK
11/20/19    11/22/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.7500                               4,374.60
15:09                   COMMON STOCK
11/20/19    11/22/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.6216                               4,053.61
11:34                   COMMON STOCK
11/20/19    11/22/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.7000                               4,249.61
14:28                   COMMON STOCK
11/22/19    11/26/19    BLINK CHARGING CO   BLNK                  Sold              -2,025                   1.7000                               3,442.18
13:22                   COMMON STOCK
11/25/19    11/27/19    BLINK CHARGING CO   BLNK                  Sold                -50                    1.7000                                  84.98
09:34                   COMMON STOCK
11/25/19    11/27/19    BLINK CHARGING CO   BLNK                  Sold               -400                    1.5850                                 633.93
15:04                   COMMON STOCK
11/25/19    11/27/19    BLINK CHARGING CO   BLNK                  Sold              -1,100                   1.6736                               1,840.79
10:53                   COMMON STOCK




                                                                                                                                             PAGE 8 OF 12
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 76 of 159




Account Number:         2252                       Statement Period : November 1, 2019 - November 30, 2019                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/               TRANSACTION        QUANTITY                 PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                 TYPE                                                PURCHASED                     SOLD

11/25/19    11/27/19    BLINK CHARGING CO   BLNK                  Sold              -1,400                   1.6701                               2,337.92
10:53                   COMMON STOCK
11/25/19    11/27/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.7000                               4,249.61
15:29                   COMMON STOCK
11/25/19    11/27/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.7500                               4,374.60
15:31                   COMMON STOCK
11/25/19    11/27/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.8000                               4,499.60
15:32                   COMMON STOCK
11/25/19    11/27/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.8500                               4,624.60
15:33                   COMMON STOCK
11/25/19    11/27/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.9000                               4,749.60
15:41                   COMMON STOCK
11/25/19    11/27/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.9500                               4,874.59
15:44                   COMMON STOCK
11/25/19    11/27/19    BLINK CHARGING CO   BLNK                  Sold              -2,525                   1.5801                               3,989.36
15:04                   COMMON STOCK
11/26/19    11/29/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.9500                               4,874.59
11:49                   COMMON STOCK
11/26/19    11/29/19    BLINK CHARGING CO   BLNK                  Sold                  -6                   1.8600                                  11.15
10:17                   COMMON STOCK
11/26/19    11/29/19    BLINK CHARGING CO   BLNK                  Sold               -200                    1.9350                                386.97
12:32                   COMMON STOCK
11/26/19    11/29/19    BLINK CHARGING CO   BLNK                  Sold               -443                    1.9001                                 841.67
10:14                   COMMON STOCK
11/26/19    11/29/19    BLINK CHARGING CO   BLNK                  Sold               -523                    1.9101                                 998.89
10:13                   COMMON STOCK
11/26/19    11/29/19    BLINK CHARGING CO   BLNK                  Sold              -1,340                   1.9301                               2,586.11
12:32                   COMMON STOCK
11/26/19    11/29/19    BLINK CHARGING CO   BLNK                  Sold              -1,977                   1.9100                               3,775.75
11:03                   COMMON STOCK
11/26/19    11/29/19    BLINK CHARGING CO   BLNK                  Sold              -2,057                   1.8900                               3,887.40
10:15                   COMMON STOCK
11/26/19    11/29/19    BLINK CHARGING CO   BLNK                  Sold              -2,494                   1.8500                               4,613.50
10:17                   COMMON STOCK
11/26/19    11/29/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.9500                               4,874.59
15:05                   COMMON STOCK
11/26/19    11/29/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.8900                               4,724.60
11:03                   COMMON STOCK
11/26/19    11/29/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.9100                               4,774.60
11:15                   COMMON STOCK
11/26/19    11/29/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   1.9300                               4,824.60
11:27                   COMMON STOCK




                                                                                                                                             PAGE 9 OF 12
                          Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 77 of 159




Account Number:          2252                           Statement Period : November 1, 2019 - November 30, 2019                           Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT    DESCRIPTION             SYMBOL/                TRANSACTION       QUANTITY                 PRICE       AMOUNT                    AMOUNT
DATE          DATE                               CUSIP                  TYPE                                                 PURCHASED                     SOLD

11/26/19 11/29/19   BLINK CHARGING CO            BLNK                   Sold             -2,500                   1.9500                                  4,874.59
11:30               COMMON STOCK
11/26/19 11/29/19   BLINK CHARGING CO            BLNK                   Sold             -2,500                   1.9301                                  4,824.85
12:22               COMMON STOCK
11/26/19 11/29/19   BLINK CHARGING CO            BLNK                   Sold             -3,460                   1.9300                                  6,677.25
12:32               COMMON STOCK
11/26/19 11/29/19   BLINK CHARGING CO            BLNK                   Sold             -5,000                   1.9184                                  9,591.20
10:12               COMMON STOCK
TOTAL SECURITIES ACTIVITY                                                                                                                              $269,616.80
UNSETTLED TRADES
TRADE      SETTLEMENT    DESCRIPTION             SYMBOL/                TRANSACTION       QUANTITY                 PRICE       AMOUNT                    AMOUNT
DATE          DATE                               CUSIP                  TYPE                                                 PURCHASED                     SOLD

11/27/19                 BLINK CHARGING CO       BLNK                   Sold               249                    1.9100                                   475.55
                         COMMON STOCK
11/27/19                 BLINK CHARGING CO       BLNK                   Sold             4,744                    1.9000                                  9,012.85
                         COMMON STOCK
11/27/19                 BLINK CHARGING CO       BLNK                   Sold             5,000                    1.8802                                  9,400.20
                         COMMON STOCK
11/27/19                 BLINK CHARGING CO       BLNK                   Sold                 7                    1.9200                                     13.43
                         COMMON STOCK
11/29/19                 BLINK CHARGING CO       BLNK                   Sold             5,000                    1.8701                                  9,349.70
                         COMMON STOCK
DIVIDENDS & INTEREST ACTIVITY
DATE       TRANSACTION      DESCRIPTION                       SYMBOL/                                                          AMOUNT                    AMOUNT
           TYPE                                               CUSIP                                                             DEBITED                  CREDITED

11/26/19 Interest      INTEREST ON CASH BALANCE               00099A109                                                                                       0.13
                       AT 0.009% 10/26 THRU 11/25
                       APY 0.0099%
TOTAL DIVIDENDS & INTEREST ACTIVITY                                                                                                                          $0.13
NET DIVIDENDS & INTEREST ACTIVITY                                                                                                                            $0.13
WITHDRAWALS & DEPOSITS
DATE       TRANSACTION      DESCRIPTION                                                                                    WITHDRAWALS                   DEPOSITS
           TYPE

11/01/19 Transfer           ACH WITHDRAWL                                                                                     55,000.00
                            REFID:32055527482;
11/04/19 Other              TRANSFER BAL FROM CASH                                                                                                       55,000.00

11/04/19 Other              TRANSFER BAL TO MARGIN                                                                            55,000.00




                                                                                                                                                     PAGE 10 OF 12
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 78 of 159




Account Number:        2252                        Statement Period : November 1, 2019 - November 30, 2019                  Account Type: INDIVIDUAL


WITHDRAWALS & DEPOSITS (Continued)
DATE     TRANSACTION      DESCRIPTION                                                                        WITHDRAWALS                   DEPOSITS
         TYPE

11/08/19 Transfer         ACH WITHDRAWL                                                                         50,000.00
                          REFID:32457338482;
11/11/19 Other            TRANSFER BAL FROM CASH                                                                                           50,000.00

11/11/19 Other            TRANSFER BAL TO MARGIN                                                                50,000.00

11/15/19 Transfer         ACH WITHDRAWL                                                                         60,000.00
                          REFID:32803652482;
11/18/19 Other            TRANSFER BAL FROM CASH                                                                                           60,000.00

11/18/19 Other            TRANSFER BAL TO MARGIN                                                                60,000.00

11/22/19 Transfer         ACH WITHDRAWL                                                                         45,000.00
                          REFID:33196641482;
11/25/19 Other            TRANSFER BAL FROM CASH                                                                                           45,000.00

11/25/19 Other            TRANSFER BAL TO MARGIN                                                                45,000.00

11/27/19 Other            TRANSFER BAL FROM CASH                                                                    0.13

11/27/19 Other            TRANSFER BAL TO MARGIN                                                                                                0.13

11/29/19 Transfer         ACH WITHDRAWL                                                                        100,000.00
                          REFID:33507090482;
NET WITHDRAWALS & DEPOSITS                                                                                    $310,000.00




                                                                                                                                       PAGE 11 OF 12
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 79 of 159




                      THIS PAGE INTENTIONALLY LEFT BLANK




                                                                                      PAGE 12 OF 12
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 80 of 159

                                                                                              PAGE 1 OF 12

    December 1, 2019 - December 31, 2019                 Customer Update:
    Account Number:           2252
    Account Type:        INDIVIDUAL




                                                                   JUSTIN KEENER
                                                                   3960 HOWARD HUGHES PKWY
                                                                   STE 500
                                                                   LAS VEGAS NV 89169-5988




    Account At A Glance


       $3,624,707.29            $3,417,457.43




         As of 11/30/19         As of 12/31/19

    Net Change:                                  $-207,249.86




     JUSTIN KEENER
     3960 HOWARD HUGHES PKWY                                Use This Deposit Slip    Acct:         2252
     STE 500
     LAS VEGAS NV 89169-5988


                                                                                         Dollars        Cents
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 81 of 159




                                                                            PAGE 2 OF 12
                           Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 82 of 159




Account Number:         2252                                      Statement Period : December 1, 2019 - December 31, 2019                                  Account Type: INDIVIDUAL

Direct your service and investment questions to:                                            Customer Update:
RAYMOND HARRISION
Platinum Client Group
800-503-9260




ACCOUNT OVERVIEW                                                                            ASSET ALLOCATION (AS OF 12/31/19)


Last Statement Date:                          November 30, 2019

Beginning Account Value (On 11/30/19):    $   3,624,707.29
Ending Account Value (On 12/31/19):       $   3,417,457.43
Net Change:                               $    -207,249.86
For current rates, please visit etrade.com/rates




                                                                                                        100.00% - Stocks, Options & ETF (Long)
                                                                                            ACCOUNT VALUE SUMMARY
                                                                                                                               AS OF 12/31/19     AS OF 11/30/19         % CHAN GE


                                                                                               Cash & Equivalents             $        0.00      $ -100,000.00             100.00%
                                                                                               Margin Balance                 $   23,328.83      $ 109,646.99              -78.72%
                                                                                               Total Cash/Margin Debt         $   23,328.83      $    9,646.99             141.82%

                                                                                               Stocks, Options & ETF (Long)   $3,394,128.60      $3,615,060.30              -6.11%
                                                                                               Total Value of Securities      $3,394,128.60      $3,615,060.30              -6.11%

                                                                                               Net Account Value              $3,417,457.43      $3,624,707.29              -5.72%




                                                                                                                                                                      PAGE 3 OF 12
                                      Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 83 of 159




   Account Number:                 2252                                                      Statement Period : December 1, 2019 - December 31, 2019                             Account Type: INDIVIDUAL



    NET ACCOUNT VALUE BY MONTH END                                                                                                    ACCOUNT TRANSACTION SUMMARY
                                                                                                                                      DESCRIPTION                 THIS PERIOD          YEAR TO DATE

                                 250.26%                                                                                               Securities Purchased   $      -1,582.00     $     -10,469.78
$10,000,000
                                                                                                                                       Securities Sold        $     220,263.67     $   4,776,345.87
 $9,000,000
                                           -15.16% -1.59%
                                                                                                                                       Interest Received
 $8,000,000                                                                    10.08%
                                                                                                                                       Taxable                $          0.17      $        118.36
 $7,000,000                                                           16.57%

                                                            -29.80%
                                                                                        -19.25% -1.04%                                 Margin Interest        $          0.00      $         -15.71
 $6,000,000

 $5,000,000                                                                                              -23.40%

              -14.77%                                                                                              -18.25%
 $4,000,000                                                                                                                  -5.72%
                        -24.92%
 $3,000,000

 $2,000,000

 $1,000,000

        $0

              DEC-18    JAN-19    FEB-19 MAR-19 APR-19      MAY-19    JUN-19   JUL-19   AUG-19   SEP-19 OCT-19     NOV-19 DEC-19




    TOP 10 ACCOUNT HOLDINGS (AS OF 12/31/19)



                                             0.40% - OTHER




                                                                 99.60% - BLNK




                                                                                                                                                                                             PAGE 4 OF 12
                          Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 84 of 159




Account Number:          2252                          Statement Period : December 1, 2019 - December 31, 2019                                         Account Type: INDIVIDUAL




ACCOUNT HOLDINGS
CASH & CASH EQUIVALENTS (0.00% of Holdings)
DESCRIPTION                                                                                                                                      PORTFOLIO %           AMOUNT


CASH BALANCE
 Opening Balance                                                                                                                                                    -100,000.00
 Closing Balance                                                                                                                                  0.00                     0.00
TOTAL CASH & CASH EQUIVALENTS                                                                                                                     0.00%                   $0.00
TOTAL CASH & CASH EQUIVALENTS YTD INTEREST (CREDIT INTEREST ONLY)                                                                                                        $10.82

STOCKS, OPTIONS & EXCHANGE-TRADED FUNDS (100.00% of Holdings)
DESCRIPTION                     SYMBOL/      ACCT             QUANTITY                   PRICE            TOTAL MKT            PORTFOLIO          EST. ANNUAL      EST. ANNUAL
                                CUSIP        TYPE                                                             VALUE               (%)                  INCOME         YIELD (%)

BLINK CHARGING CO       BLNK                 Margin       1,817,500                     1.8600           3,380,550.00           99.60
COMMON STOCK
***CREDIT SUISSE AG     UGAZ                 Margin             20                     72.9300              1,458.60             0.04
VELOCITYSHS 3X LNG
NAT GAS ETN
LKD TO S&P GSCI NAT
GAS IDX
WTS CITIUS              CTXRW                Cash           60,600                      0.2000             12,120.00             0.36
PHARMACEUTICALS INC
WARRANT
EXP 08/08/2022
TOTAL STOCKS, OPTIONS & ETF                                                                             $3,394,128.60          100.00%

TOTAL PRICED PORTFOLIO HOLDINGS (ON 12/31/19)                                                           $3,417,457.43


TRANSACTION HISTORY
SECURITIES PURCHASED OR SOLD
TRADE      SETTLEMENT    DESCRIPTION            SYMBOL/                  TRANSACTION         QUANTITY                  PRICE                 AMOUNT                    AMOUNT
DATE          DATE                              CUSIP                    TYPE                                                              PURCHASED                     SOLD

11/27/19      12/02/19   BLINK CHARGING CO      BLNK                     Sold                -249                  1.9100                                               475.55
15:51                    COMMON STOCK
11/27/19      12/02/19   BLINK CHARGING CO      BLNK                     Sold              -4,744                  1.9000                                              9,012.85
15:51                    COMMON STOCK
11/27/19      12/02/19   BLINK CHARGING CO      BLNK                     Sold              -5,000                  1.8802                                              9,400.20
10:57                    COMMON STOCK
11/27/19      12/02/19   BLINK CHARGING CO      BLNK                     Sold                    -7                1.9200                                                 13.43
13:29                    COMMON STOCK


                                                                                                                                                                  PAGE 5 OF 12
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 85 of 159




Account Number:         2252                            Statement Period : December 1, 2019 - December 31, 2019                         Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION              SYMBOL/               TRANSACTION        QUANTITY                 PRICE     AMOUNT                     AMOUNT
DATE          DATE                               CUSIP                 TYPE                                                PURCHASED                      SOLD

11/29/19    12/03/19    BLINK CHARGING CO        BLNK                  Sold              -5,000                   1.8701                                9,349.70
12:58                   COMMON STOCK
12/02/19    12/04/19    BLINK CHARGING CO        BLNK                  Sold               -147                    1.8600                                 273.39
11:06                   COMMON STOCK
12/02/19    12/04/19    BLINK CHARGING CO        BLNK                  Sold               -282                    1.8050                                 508.96
15:20                   COMMON STOCK
12/02/19    12/04/19    BLINK CHARGING CO        BLNK                  Sold               -941                    1.8200                                1,712.47
11:40                   COMMON STOCK
12/02/19    12/04/19    BLINK CHARGING CO        BLNK                  Sold              -1,277                   1.8000                                2,298.40
15:20                   COMMON STOCK
12/02/19    12/04/19    BLINK CHARGING CO        BLNK                  Sold              -2,353                   1.8501                                4,352.91
11:06                   COMMON STOCK
12/03/19    12/05/19    BLINK CHARGING CO        BLNK                  Sold              -2,500                   1.8200                                4,549.60
09:30                   COMMON STOCK
12/03/19    12/05/19    BLINK CHARGING CO        BLNK                  Sold              -2,500                   1.8000                                4,499.60
12:16                   COMMON STOCK
12/04/19    12/06/19    BLINK CHARGING CO        BLNK                  Sold              -2,500                   1.8000                                4,499.60
09:30                   COMMON STOCK
12/04/19    12/06/19    BLINK CHARGING CO        BLNK                  Sold              -2,500                   1.8500                                4,624.60
11:16                   COMMON STOCK
12/05/19    12/09/19    BLINK CHARGING CO        BLNK                  Sold              -2,500                   1.8500                                4,624.60
09:30                   COMMON STOCK
12/05/19    12/09/19    BLINK CHARGING CO        BLNK                  Sold              -2,500                   1.9000                                4,749.60
09:59                   COMMON STOCK
12/06/19    12/10/19    BLINK CHARGING CO        BLNK                  Sold              -2,500                   1.9100                                4,774.60
09:30                   COMMON STOCK
12/06/19    12/10/19    BLINK CHARGING CO        BLNK                  Sold              -2,500                   1.9500                                4,874.59
10:15                   COMMON STOCK
12/06/19    12/10/19    BLINK CHARGING CO        BLNK                  Sold              -2,500                   2.0000                                4,999.59
14:33                   COMMON STOCK
12/06/19    12/10/19    BLINK CHARGING CO        BLNK                  Sold              -2,500                   2.0500                                5,124.59
14:34                   COMMON STOCK
12/09/19    12/11/19    BLINK CHARGING CO        BLNK                  Sold               -240                    2.2000                                  527.95
12:34                   COMMON STOCK
12/09/19    12/11/19    BLINK CHARGING CO        BLNK                  Sold              -2,500                   2.1000                                5,249.59
10:23                   COMMON STOCK
12/09/19    12/11/19    ***CREDIT SUISSE AG      UGAZ                  Bought              200                    7.9100     1,582.00
09:30                   VELOCITYSHARES 3X LONG
                        NATRL
                        GAS ETN LKD S&P GSCI
                        NTRL GAS
                        PROSPECTUS ON INITIAL
                        PURCHASE




                                                                                                                                                   PAGE 6 OF 12
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 86 of 159




Account Number:         2252                       Statement Period : December 1, 2019 - December 31, 2019                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/               TRANSACTION        QUANTITY                 PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                 TYPE                                                PURCHASED                     SOLD

12/11/19    12/13/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   2.1500                               5,374.58
09:30                   COMMON STOCK
12/11/19    12/13/19    BLINK CHARGING CO   BLNK                  Sold              -4,760                   2.1500                              10,233.21
09:30                   COMMON STOCK
12/12/19    12/16/19    BLINK CHARGING CO   BLNK                  Sold               -200                    2.1250                                424.97
13:06                   COMMON STOCK
12/12/19    12/16/19    BLINK CHARGING CO   BLNK                  Sold               -900                    2.1202                               1,908.03
13:06                   COMMON STOCK
12/12/19    12/16/19    BLINK CHARGING CO   BLNK                  Sold              -1,400                   2.1201                               2,967.90
13:06                   COMMON STOCK
12/12/19    12/16/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   2.1200                               5,299.59
15:25                   COMMON STOCK
12/13/19    12/17/19    BLINK CHARGING CO   BLNK                  Sold               -200                    2.1350                                426.97
14:42                   COMMON STOCK
12/13/19    12/17/19    BLINK CHARGING CO   BLNK                  Sold               -841                    2.1500                               1,808.01
10:03                   COMMON STOCK
12/13/19    12/17/19    BLINK CHARGING CO   BLNK                  Sold               -900                    2.1301                               1,916.94
14:42                   COMMON STOCK
12/13/19    12/17/19    BLINK CHARGING CO   BLNK                  Sold              -1,400                   2.1300                               2,981.76
14:43                   COMMON STOCK
12/13/19    12/17/19    BLINK CHARGING CO   BLNK                  Sold              -1,659                   2.1300                               3,533.39
15:28                   COMMON STOCK
12/16/19    12/18/19    BLINK CHARGING CO   BLNK                  Sold                -91                    2.1215                                 193.04
15:17                   COMMON STOCK
12/16/19    12/18/19    BLINK CHARGING CO   BLNK                  Sold               -120                    2.1201                                 254.39
15:17                   COMMON STOCK
12/16/19    12/18/19    BLINK CHARGING CO   BLNK                  Sold               -516                    2.1400                               1,104.15
11:42                   COMMON STOCK
12/16/19    12/18/19    BLINK CHARGING CO   BLNK                  Sold               -555                    2.1401                               1,187.66
11:28                   COMMON STOCK
12/16/19    12/18/19    BLINK CHARGING CO   BLNK                  Sold              -1,120                   2.1469                               2,404.35
11:20                   COMMON STOCK
12/16/19    12/18/19    BLINK CHARGING CO   BLNK                  Sold              -1,218                   2.1200                               2,581.96
15:17                   COMMON STOCK
12/16/19    12/18/19    BLINK CHARGING CO   BLNK                  Sold              -1,380                   2.1485                               2,964.70
11:20                   COMMON STOCK
12/17/19    12/19/19    BLINK CHARGING CO   BLNK                  Sold                -13                    2.1500                                  27.94
09:38                   COMMON STOCK
12/17/19    12/19/19    BLINK CHARGING CO   BLNK                  Sold               -587                    2.1219                               1,245.46
13:55                   COMMON STOCK
12/17/19    12/19/19    BLINK CHARGING CO   BLNK                  Sold               -734                    2.1200                               1,555.95
13:55                   COMMON STOCK




                                                                                                                                             PAGE 7 OF 12
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 87 of 159




Account Number:         2252                       Statement Period : December 1, 2019 - December 31, 2019                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/               TRANSACTION        QUANTITY                 PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                 TYPE                                                PURCHASED                     SOLD

12/17/19    12/19/19    BLINK CHARGING CO   BLNK                  Sold              -1,166                   2.1201                               2,471.84
13:55                   COMMON STOCK
12/17/19    12/19/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   2.1101                               5,274.84
11:20                   COMMON STOCK
12/18/19    12/20/19    BLINK CHARGING CO   BLNK                  Sold               -186                    2.0201                                375.71
15:32                   COMMON STOCK
12/18/19    12/20/19    BLINK CHARGING CO   BLNK                  Sold               -200                    2.0800                                415.97
13:04                   COMMON STOCK
12/18/19    12/20/19    BLINK CHARGING CO   BLNK                  Sold               -234                    2.1001                                491.37
10:11                   COMMON STOCK
12/18/19    12/20/19    BLINK CHARGING CO   BLNK                  Sold               -552                    2.0400                               1,125.98
15:04                   COMMON STOCK
12/18/19    12/20/19    BLINK CHARGING CO   BLNK                  Sold               -552                    2.0200                               1,114.94
15:35                   COMMON STOCK
12/18/19    12/20/19    BLINK CHARGING CO   BLNK                  Sold               -792                    2.0400                               1,615.55
15:06                   COMMON STOCK
12/18/19    12/20/19    BLINK CHARGING CO   BLNK                  Sold               -976                    2.1000                               2,049.43
10:19                   COMMON STOCK
12/18/19    12/20/19    BLINK CHARGING CO   BLNK                  Sold              -1,508                   2.0301                               3,061.14
15:06                   COMMON STOCK
12/19/19    12/23/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   2.0800                               5,199.59
10:01                   COMMON STOCK
12/19/19    12/23/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   2.1000                               5,249.59
11:32                   COMMON STOCK
12/20/19    12/24/19    BLINK CHARGING CO   BLNK                  Sold               -173                    2.1200                                 366.73
09:30                   COMMON STOCK
12/20/19    12/24/19    BLINK CHARGING CO   BLNK                  Sold              -1,196                   2.0900                               2,499.44
10:33                   COMMON STOCK
12/20/19    12/24/19    BLINK CHARGING CO   BLNK                  Sold              -2,327                   2.0700                               4,816.51
15:32                   COMMON STOCK
12/23/19    12/26/19    BLINK CHARGING CO   BLNK                  Sold               -922                    2.0301                               1,871.60
11:43                   COMMON STOCK
12/23/19    12/26/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   2.0300                               5,074.59
14:27                   COMMON STOCK
12/23/19    12/26/19    BLINK CHARGING CO   BLNK                  Sold              -2,882                   2.0300                               5,849.99
11:45                   COMMON STOCK
12/24/19    12/27/19    BLINK CHARGING CO   BLNK                  Sold               -967                    2.0300                               1,962.84
12:38                   COMMON STOCK
12/24/19    12/27/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   2.0300                               5,074.59
09:30                   COMMON STOCK
12/24/19    12/27/19    BLINK CHARGING CO   BLNK                  Sold              -2,500                   2.0400                               5,099.59
10:35                   COMMON STOCK




                                                                                                                                             PAGE 8 OF 12
                          Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 88 of 159




Account Number:          2252                             Statement Period : December 1, 2019 - December 31, 2019                           Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT    DESCRIPTION               SYMBOL/                TRANSACTION       QUANTITY                 PRICE       AMOUNT                     AMOUNT
DATE          DATE                                 CUSIP                  TYPE                                                 PURCHASED                      SOLD

12/26/19 12/30/19   BLINK CHARGING CO              BLNK                   Sold             -2,500                   2.0400                                  5,099.59
09:42               COMMON STOCK
12/26/19 12/30/19   BLINK CHARGING CO              BLNK                   Sold             -4,033                   2.0300                                  8,186.34
09:30               COMMON STOCK
12/27/19 12/31/19   BLINK CHARGING CO              BLNK                   Sold             -2,500                   2.0100                                  5,024.59
09:38               COMMON STOCK
TOTAL SECURITIES ACTIVITY                                                                                                       $1,582.00                $220,263.67
UNSETTLED TRADES
TRADE      SETTLEMENT    DESCRIPTION               SYMBOL/                TRANSACTION       QUANTITY                 PRICE       AMOUNT                     AMOUNT
DATE          DATE                                 CUSIP                  TYPE                                                 PURCHASED                      SOLD

12/30/19                 BLINK CHARGING CO         BLNK                   Sold             2,500                    1.9700                                  4,924.59
                         COMMON STOCK
12/30/19                 BLINK CHARGING CO         BLNK                   Sold             2,500                    2.0000                                  4,999.59
                         COMMON STOCK
12/31/19                 BLINK CHARGING CO         BLNK                   Sold                31                    1.9200                                     59.51
                         COMMON STOCK
DIVIDENDS & INTEREST ACTIVITY
DATE       TRANSACTION      DESCRIPTION                         SYMBOL/                                                          AMOUNT                    AMOUNT
           TYPE                                                 CUSIP                                                             DEBITED                  CREDITED

12/26/19 Interest           INTEREST ON CASH BALANCE            00099A109                                                                                       0.17
                            AT 0.009% 11/26 THRU 12/25
                            APY 0.0099%
TOTAL DIVIDENDS & INTEREST ACTIVITY                                                                                                                            $0.17
NET DIVIDENDS & INTEREST ACTIVITY                                                                                                                              $0.17
WITHDRAWALS & DEPOSITS
DATE       TRANSACTION      DESCRIPTION                                                                                      WITHDRAWALS                   DEPOSITS
           TYPE

12/02/19 Other              TRANSFER BAL FROM CASH                                                                                                        100,000.00

12/02/19 Other              TRANSFER BAL TO MARGIN                                                                             100,000.00

12/06/19 Transfer           ACH WITHDRAWL                                                                                       60,000.00
                            REFID:33918230482;
12/09/19 Other              TRANSFER BAL FROM CASH                                                                                                         60,000.00

12/09/19 Other              TRANSFER BAL TO MARGIN                                                                              60,000.00

12/13/19 Transfer           ACH WITHDRAWL                                                                                       50,000.00
                            REFID:34305421482;




                                                                                                                                                       PAGE 9 OF 12
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 89 of 159




Account Number:        2252                               Statement Period : December 1, 2019 - December 31, 2019                          Account Type: INDIVIDUAL


WITHDRAWALS & DEPOSITS (Continued)
DATE     TRANSACTION      DESCRIPTION                                                                                       WITHDRAWALS                   DEPOSITS
         TYPE

12/16/19 Other            TRANSFER BAL FROM CASH                                                                                                          50,000.00

12/16/19 Other            TRANSFER BAL TO MARGIN                                                                               50,000.00

12/20/19 Transfer         ACH WITHDRAWL                                                                                        55,000.00
                          REFID:34707563482;
12/23/19 Other            TRANSFER BAL FROM CASH                                                                                                          55,000.00

12/23/19 Other            TRANSFER BAL TO MARGIN                                                                               55,000.00

12/24/19 Fee              REORG FEE REVERSAL(22539T217)                                                                                                       38.00
                          REFID:19357100569973;
12/26/19 Other            TRANSFER BAL FROM CASH                                                                                   38.00

12/26/19 Other            TRANSFER BAL TO MARGIN                                                                                                              38.00

12/27/19 Transfer         ACH WITHDRAWL                                                                                        40,000.00
                          REFID:35045996482;
12/27/19 Other            TRANSFER BAL FROM CASH                                                                                    0.17

12/27/19 Other            TRANSFER BAL TO MARGIN                                                                                                               0.17

12/30/19 Other            TRANSFER BAL FROM CASH                                                                                                          40,000.00

12/30/19 Other            TRANSFER BAL TO MARGIN                                                                               40,000.00

NET WITHDRAWALS & DEPOSITS                                                                                                   $204,962.00
OTHER ACTIVITY
DATE     DESCRIPTION                             SYMBOL/                 TRANSACTION        QUANTITY                PRICE       AMOUNT                    AMOUNT
                                                 CUSIP                   TYPE                                                    DEBITED                  CREDITED

12/23/19 ***CREDIT SUISSE AG                     22539T217               Fee                                                       38.00
         VELOCITYSHARES 3X LONG NATRL
         GAS ETN LKD S&P GSCI NTRL GAS
         MANDATORY REORG FEE CHARGED
12/23/19 ***CREDIT SUISSE AG                     22539T217               Reverse Splt       -200
         VELOCITYSHARES 3X LONG NATRL
         GAS ETN LKD S&P GSCI NTRL GAS
         1:10 REVERSE SPLIT
         INTO 22539T183
12/23/19 ***CREDIT SUISSE AG                     UGAZ                    Reverse Splt         20
         VELOCITYSHS 3X LNG NAT GAS ETN
         LKD TO S&P GSCI NAT GAS IDX
         RESULT OF REVERSE SPLIT




                                                                                                                                                      PAGE 10 OF 12
                       Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 90 of 159




Account Number:       2252                    Statement Period : December 1, 2019 - December 31, 2019                      Account Type: INDIVIDUAL


OTHER ACTIVITY (Continued)
DATE    DESCRIPTION                     SYMBOL/              TRANSACTION        QUANTITY                PRICE   AMOUNT                    AMOUNT
                                        CUSIP                TYPE                                                DEBITED                  CREDITED

TOTAL OTHER ACTIVITY                                                                                              $38.00
NET OTHER ACTIVITY                                                                                                $38.00




                                                                                                                                      PAGE 11 OF 12
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 91 of 159




                      THIS PAGE INTENTIONALLY LEFT BLANK




                                                                                      PAGE 12 OF 12
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 92 of 159

                                                                                                PAGE 1 OF 10

    January 1, 2020 - January 31, 2020                     Customer Update:
    Account Number:            2252
    Account Type:         INDIVIDUAL




                                                                     JUSTIN KEENER
                                                                     3960 HOWARD HUGHES PKWY
                                                                     STE 500
                                                                     LAS VEGAS NV 89169-5988




    Account At A Glance


       $3,417,457.43              $3,222,693.37




          As of 12/31/19          As of 01/31/20

    Net Change:                                    $-194,764.06




     JUSTIN KEENER
     3960 HOWARD HUGHES PKWY                                  Use This Deposit Slip    Acct:         2252
     STE 500
     LAS VEGAS NV 89169-5988


                                                                                           Dollars        Cents
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 93 of 159




                                                                            PAGE 2 OF 10
                           Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 94 of 159




Account Number:         2252                                      Statement Period : January 1, 2020 - January 31, 2020                                      Account Type: INDIVIDUAL

Direct your service and investment questions to:                                             Customer Update:
RAYMOND HARRISION
Platinum Client Group
800-503-9260




ACCOUNT OVERVIEW                                                                             ASSET ALLOCATION (AS OF 01/31/20)


Last Statement Date:                          December 31, 2019

Beginning Account Value (On 12/31/19):    $   3,417,457.43
Ending Account Value (On 01/31/20):       $   3,222,693.37
Net Change:                               $    -194,764.06
For current rates, please visit etrade.com/rates




                                                                                                          100.00% - Stocks, Options & ETF (Long)
                                                                                             ACCOUNT VALUE SUMMARY
                                                                                                                                 AS OF 01/31/20     AS OF 12/31/19         % CHAN GE


                                                                                                Cash & Equivalents              $ -100,000.00      $        0.00                  --
                                                                                                Margin Balance                  $ 104,273.59       $   23,328.83             346.97%
                                                                                                Total Cash/Margin Debt          $    4,273.59      $   23,328.83              -81.68%

                                                                                                Stocks, Options & ETF (Long)    $3,218,419.78      $3,394,128.60              -5.18%
                                                                                                Total Value of Securities       $3,218,419.78      $3,394,128.60              -5.18%

                                                                                                Net Account Value               $3,222,693.37      $3,417,457.43              -5.70%




                                                                                                                                                                        PAGE 3 OF 10
                                      Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 95 of 159




   Account Number:                 2252                                                     Statement Period : January 1, 2020 - January 31, 2020                                Account Type: INDIVIDUAL



    NET ACCOUNT VALUE BY MONTH END                                                                                                    ACCOUNT TRANSACTION SUMMARY
                                                                                                                                      DESCRIPTION                 THIS PERIOD          YEAR TO DATE

                       250.26%                                                                                                         Securities Purchased   $      -2,063.70     $     -2,063.70
$10,000,000
                                                                                                                                       Securities Sold        $     268,008.31     $    268,008.31
 $9,000,000
                                 -15.16% -1.59%
                                                                                                                                       Interest Received
 $8,000,000                                                          10.08%
                                                                                                                                       Taxable                $          0.15      $         0.15
 $7,000,000                                                 16.57%

                                                                              -19.25% -1.04%
                                                  -29.80%
 $6,000,000

 $5,000,000                                                                                     -23.40%

                                                                                                          -18.25%
 $4,000,000                                                                                                         -5.72%
                                                                                                                             -5.70%
              -24.92%
 $3,000,000

 $2,000,000

 $1,000,000

        $0

              JAN-19    FEB-19   MAR-19 APR-19 MAY-19       JUN-19   JUL-19   AUG-19   SEP-19   OCT-19 NOV-19       DEC-19 JAN-20




    TOP 10 ACCOUNT HOLDINGS (AS OF 01/31/20)



                                          1.20% - OTHER




                                                                 98.80% - BLNK




                                                                                                                                                                                             PAGE 4 OF 10
                          Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 96 of 159




Account Number:          2252                          Statement Period : January 1, 2020 - January 31, 2020                                               Account Type: INDIVIDUAL




ACCOUNT HOLDINGS
CASH & CASH EQUIVALENTS (0.00% of Holdings)
DESCRIPTION                                                                                                                                          PORTFOLIO %           AMOUNT


CASH BALANCE
 Opening Balance                                                                                                                                                               0.00
 Closing Balance                                                                                                                                      0.00              -100,000.00
TOTAL CASH & CASH EQUIVALENTS                                                                                                                         0.00%            $-100,000.00
TOTAL CASH & CASH EQUIVALENTS YTD INTEREST (CREDIT INTEREST ONLY)                                                                                                             $0.15

STOCKS, OPTIONS & EXCHANGE-TRADED FUNDS (100.00% of Holdings)
DESCRIPTION                     SYMBOL/      ACCT             QUANTITY                   PRICE             TOTAL MKT               PORTFOLIO          EST. ANNUAL      EST. ANNUAL
                                CUSIP        TYPE                                                              VALUE                  (%)                  INCOME         YIELD (%)

BLINK CHARGING CO       BLNK                 Margin       1,682,500                     1.8900           3,179,925.00               98.80
COMMON STOCK
***CREDIT SUISSE AG     UGAZ                 Margin             50                     44.1500                  2,207.50             0.07
VELOCITYSHS 3X LNG
NAT GAS ETN
LKD TO S&P GSCI NAT
GAS IDX
WTS CITIUS              CTXRW                Cash           60,600                      0.5988                 36,287.28             1.13
PHARMACEUTICALS INC
WARRANT
EXP 08/08/2022
TOTAL STOCKS, OPTIONS & ETF                                                                              3,218,419.78              100.00%

TOTAL PRICED PORTFOLIO HOLDINGS (ON 01/31/20)                                                            3,222,693.37


TRANSACTION HISTORY
SECURITIES PURCHASED OR SOLD
TRADE      SETTLEMENT    DESCRIPTION            SYMBOL/                  TRANSACTION         QUANTITY                      PRICE                 AMOUNT                    AMOUNT
DATE          DATE                              CUSIP                    TYPE                                                                  PURCHASED                     SOLD

12/30/19      01/02/20   BLINK CHARGING CO      BLNK                     Sold              -2,500                     1.9700                                               4,924.59
10:00                    COMMON STOCK
12/30/19      01/02/20   BLINK CHARGING CO      BLNK                     Sold              -2,500                     2.0000                                               4,999.59
10:00                    COMMON STOCK
12/31/19      01/03/20   BLINK CHARGING CO      BLNK                     Sold                    -31                  1.9200                                                  59.51
10:05                    COMMON STOCK
01/02/20      01/06/20   BLINK CHARGING CO      BLNK                     Sold              -4,969                     1.8700                                               9,291.24
09:30                    COMMON STOCK


                                                                                                                                                                      PAGE 5 OF 10
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 97 of 159




Account Number:         2252                             Statement Period : January 1, 2020 - January 31, 2020                          Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION               SYMBOL/                TRANSACTION         QUANTITY              PRICE     AMOUNT                     AMOUNT
DATE          DATE                                CUSIP                  TYPE                                              PURCHASED                      SOLD

01/02/20    01/06/20    BLINK CHARGING CO         BLNK                   Sold              -5,000                1.9000                                 9,499.20
14:16                   COMMON STOCK
01/02/20    01/06/20    ***CREDIT SUISSE AG       UGAZ                   Bought                30                68.7900     2,063.70
10:15                   VELOCITYSHS 3X LNG NAT
                        GAS ETN
                        LKD TO S&P GSCI NAT GAS
                        IDX
                        PROSPECTUS ON INITIAL
                        PURCHASE
01/03/20    01/07/20    BLINK CHARGING CO         BLNK                   Sold              -2,500                1.9000                                 4,749.60
09:42                   COMMON STOCK
01/03/20    01/07/20    BLINK CHARGING CO         BLNK                   Sold              -2,500                 1.9500                                4,874.59
09:43                   COMMON STOCK
01/03/20    01/07/20    BLINK CHARGING CO         BLNK                   Sold              -2,500                 2.0000                                4,999.59
11:05                   COMMON STOCK
01/03/20    01/07/20    BLINK CHARGING CO         BLNK                   Sold              -2,500                 2.0500                                5,124.59
11:11                   COMMON STOCK
01/07/20    01/09/20    BLINK CHARGING CO         BLNK                   Sold                -399                 1.9200                                 766.01
14:53                   COMMON STOCK
01/07/20    01/09/20    BLINK CHARGING CO         BLNK                   Sold                -878                 1.9500                                1,711.96
10:00                   COMMON STOCK
01/07/20    01/09/20    BLINK CHARGING CO         BLNK                   Sold              -2,500                 1.9200                                4,799.60
09:30                   COMMON STOCK
01/08/20    01/10/20    BLINK CHARGING CO         BLNK                   Sold              -1,263                 1.9200                                2,424.75
10:14                   COMMON STOCK
01/08/20    01/10/20    BLINK CHARGING CO         BLNK                   Sold              -2,500                 1.9015                                4,753.35
12:06                   COMMON STOCK
01/08/20    01/10/20    BLINK CHARGING CO         BLNK                   Sold              -2,460                 1.9000                                4,673.61
13:47                   COMMON STOCK
01/09/20    01/13/20    BLINK CHARGING CO         BLNK                   Sold                -900                 1.8800                                1,691.85
15:42                   COMMON STOCK
01/09/20    01/13/20    BLINK CHARGING CO         BLNK                   Sold              -1,600                 1.9000                                3,039.74
09:38                   COMMON STOCK
01/09/20    01/13/20    BLINK CHARGING CO         BLNK                   Sold              -2,500                 1.8800                                4,699.60
14:42                   COMMON STOCK
01/10/20    01/14/20    BLINK CHARGING CO         BLNK                   Sold              -2,500                 1.9000                                4,749.60
09:56                   COMMON STOCK
01/10/20    01/14/20    BLINK CHARGING CO         BLNK                   Sold              -2,500                 1.9500                                4,874.59
10:42                   COMMON STOCK
01/13/20    01/15/20    BLINK CHARGING CO         BLNK                   Sold              -2,500                 1.9314                                4,828.10
13:20                   COMMON STOCK
01/13/20    01/15/20    BLINK CHARGING CO         BLNK                   Sold              -2,500                 1.9314                                4,828.10
15:33                   COMMON STOCK




                                                                                                                                                   PAGE 6 OF 10
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 98 of 159




Account Number:         2252                       Statement Period : January 1, 2020 - January 31, 2020                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY             PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                  TYPE                                             PURCHASED                     SOLD

01/13/20    01/15/20    BLINK CHARGING CO   BLNK                   Sold                 -46                1.9500                                  89.68
15:59                   COMMON STOCK
01/14/20    01/16/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.0000                               4,999.59
10:03                   COMMON STOCK
01/14/20    01/16/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.0500                               5,124.59
11:18                   COMMON STOCK
01/14/20    01/16/20    BLINK CHARGING CO   BLNK                   Sold              -2,454                1.9500                               4,784.91
09:35                   COMMON STOCK
01/15/20    01/17/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.0500                               5,124.59
09:30                   COMMON STOCK
01/15/20    01/17/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.1000                               5,249.59
10:32                   COMMON STOCK
01/16/20    01/21/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.1200                               5,299.59
14:48                   COMMON STOCK
01/17/20    01/22/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.0600                               5,149.59
14:40                   COMMON STOCK
01/21/20    01/23/20    BLINK CHARGING CO   BLNK                   Sold                  -3                2.0601                                   6.17
13:51                   COMMON STOCK
01/21/20    01/23/20    BLINK CHARGING CO   BLNK                   Sold                -517                2.1000                               1,085.61
15:58                   COMMON STOCK
01/21/20    01/23/20    BLINK CHARGING CO   BLNK                   Sold                -600                2.0506                               1,230.26
11:51                   COMMON STOCK
01/21/20    01/23/20    BLINK CHARGING CO   BLNK                   Sold              -1,900                2.0502                               3,895.06
11:51                   COMMON STOCK
01/21/20    01/23/20    BLINK CHARGING CO   BLNK                   Sold              -2,308                2.0615                               4,757.57
13:51                   COMMON STOCK
01/21/20    01/23/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.0500                               5,124.59
09:30                   COMMON STOCK
01/21/20    01/23/20    BLINK CHARGING CO   BLNK                   Sold                -189                2.0800                                 393.09
09:30                   COMMON STOCK
01/22/20    01/24/20    BLINK CHARGING CO   BLNK                   Sold                  -4                2.0617                                   8.24
15:54                   COMMON STOCK
01/22/20    01/24/20    BLINK CHARGING CO   BLNK                   Sold                -280                2.0750                                 580.95
12:25                   COMMON STOCK
01/22/20    01/24/20    BLINK CHARGING CO   BLNK                   Sold                -475                2.0750                                 985.54
15:31                   COMMON STOCK
01/22/20    01/24/20    BLINK CHARGING CO   BLNK                   Sold              -1,983                2.1000                               4,163.97
09:30                   COMMON STOCK
01/22/20    01/24/20    BLINK CHARGING CO   BLNK                   Sold              -2,025                2.0701                               4,191.62
15:31                   COMMON STOCK
01/22/20    01/24/20    BLINK CHARGING CO   BLNK                   Sold              -2,220                2.0701                               4,595.26
12:25                   COMMON STOCK




                                                                                                                                           PAGE 7 OF 10
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 99 of 159




Account Number:         2252                       Statement Period : January 1, 2020 - January 31, 2020                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY             PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                  TYPE                                             PURCHASED                     SOLD

01/22/20    01/24/20    BLINK CHARGING CO   BLNK                   Sold              -2,496                2.0601                               5,141.60
15:54                   COMMON STOCK
01/23/20    01/27/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.0700                               5,174.59
11:13                   COMMON STOCK
01/23/20    01/27/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.0900                               5,224.59
12:51                   COMMON STOCK
01/23/20    01/27/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                2.1300                               5,324.58
14:33                   COMMON STOCK
01/23/20    01/27/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                2.0501                              10,249.68
10:47                   COMMON STOCK
01/24/20    01/28/20    BLINK CHARGING CO   BLNK                   Sold                 -61                2.0500                                125.03
15:35                   COMMON STOCK
01/24/20    01/28/20    BLINK CHARGING CO   BLNK                   Sold              -3,639                2.0402                               7,423.70
15:59                   COMMON STOCK
01/24/20    01/28/20    BLINK CHARGING CO   BLNK                   Sold              -3,800                2.0400                               7,751.38
15:51                   COMMON STOCK
01/27/20    01/29/20    BLINK CHARGING CO   BLNK                   Sold                -118                1.9701                                232.45
10:10                   COMMON STOCK
01/27/20    01/29/20    BLINK CHARGING CO   BLNK                   Sold                -200                1.9550                                390.97
12:54                   COMMON STOCK
01/27/20    01/29/20    BLINK CHARGING CO   BLNK                   Sold                -568                1.9750                               1,121.70
10:10                   COMMON STOCK
01/27/20    01/29/20    BLINK CHARGING CO   BLNK                   Sold                -909                1.9600                               1,781.49
15:37                   COMMON STOCK
01/27/20    01/29/20    BLINK CHARGING CO   BLNK                   Sold              -1,359                1.9524                               2,653.09
15:15                   COMMON STOCK
01/27/20    01/29/20    BLINK CHARGING CO   BLNK                   Sold              -2,300                1.9501                               4,484.86
12:54                   COMMON STOCK
01/27/20    01/29/20    BLINK CHARGING CO   BLNK                   Sold              -2,955                1.9700                               5,820.87
10:21                   COMMON STOCK
01/28/20    01/30/20    BLINK CHARGING CO   BLNK                   Sold                 -50                1.9600                                  97.98
15:53                   COMMON STOCK
01/28/20    01/30/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                1.9600                               4,899.59
12:35                   COMMON STOCK
01/28/20    01/30/20    BLINK CHARGING CO   BLNK                   Sold              -4,091                1.9500                               7,976.79
09:30                   COMMON STOCK
01/28/20    01/30/20    BLINK CHARGING CO   BLNK                   Sold              -4,950                1.9500                               9,651.71
15:57                   COMMON STOCK
01/29/20    01/31/20    BLINK CHARGING CO   BLNK                   Sold                -500                1.9001                                 949.97
12:04                   COMMON STOCK
01/29/20    01/31/20    BLINK CHARGING CO   BLNK                   Sold                -600                1.9050                               1,142.90
12:04                   COMMON STOCK




                                                                                                                                           PAGE 8 OF 10
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 100 of 159




Account Number:         2252                       Statement Period : January 1, 2020 - January 31, 2020                         Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY             PRICE     AMOUNT                     AMOUNT
DATE          DATE                          CUSIP                  TYPE                                             PURCHASED                      SOLD

01/29/20 01/31/20   BLINK CHARGING CO       BLNK                   Sold              -1,400                1.9013                                2,661.59
12:04               COMMON STOCK
01/29/20 01/31/20   BLINK CHARGING CO       BLNK                   Sold              -2,500                1.9200                                4,799.60
12:52               COMMON STOCK
01/29/20 01/31/20   BLINK CHARGING CO       BLNK                   Sold              -2,500                1.9400                                4,849.59
13:30               COMMON STOCK
01/29/20 01/31/20   BLINK CHARGING CO       BLNK                   Sold              -2,500                1.9500                                4,874.59
13:56               COMMON STOCK
TOTAL SECURITIES ACTIVITY                                                                                            $2,063.70                $268,008.31
UNSETTLED TRADES
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY             PRICE     AMOUNT                     AMOUNT
DATE          DATE                          CUSIP                  TYPE                                             PURCHASED                      SOLD

01/30/20                BLINK CHARGING CO   BLNK                   Sold                 156                1.9500                                 304.17
                        COMMON STOCK
01/30/20                BLINK CHARGING CO   BLNK                   Sold                 530                1.9150                                1,014.86
                        COMMON STOCK
01/30/20                BLINK CHARGING CO   BLNK                   Sold               1,970                1.9125                                3,767.32
                        COMMON STOCK
01/30/20                BLINK CHARGING CO   BLNK                   Sold               2,344                1.9102                                4,477.13
                        COMMON STOCK
01/30/20                BLINK CHARGING CO   BLNK                   Sold               2,500                1.9400                                4,849.59
                        COMMON STOCK
01/30/20                BLINK CHARGING CO   BLNK                   Sold               2,500                1.9200                                4,799.60
                        COMMON STOCK
01/30/20                BLINK CHARGING CO   BLNK                   Sold                  89                1.9300                                 171.75
                        COMMON STOCK
01/31/20                BLINK CHARGING CO   BLNK                   Sold                 200                1.8701                                  373.99
                        COMMON STOCK
01/31/20                BLINK CHARGING CO   BLNK                   Sold               2,500                1.8900                                4,724.60
                        COMMON STOCK
01/31/20                BLINK CHARGING CO   BLNK                   Sold               2,500                1.9200                                4,799.60
                        COMMON STOCK
01/31/20                BLINK CHARGING CO   BLNK                   Sold               4,711                1.8736                                8,825.78
                        COMMON STOCK




                                                                                                                                            PAGE 9 OF 10
                       Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 101 of 159




Account Number:        2252                            Statement Period : January 1, 2020 - January 31, 2020                  Account Type: INDIVIDUAL


DIVIDENDS & INTEREST ACTIVITY
DATE     TRANSACTION      DESCRIPTION                         SYMBOL/                                              AMOUNT                    AMOUNT
         TYPE                                                 CUSIP                                                 DEBITED                  CREDITED

01/27/20 Interest         INTEREST ON CASH BALANCE            00099A109                                                                           0.15
                          AT 0.009% 12/26 THRU 01/25
                          APY 0.0099%
TOTAL DIVIDENDS & INTEREST ACTIVITY                                                                                                              $0.15
NET DIVIDENDS & INTEREST ACTIVITY                                                                                                                $0.15
WITHDRAWALS & DEPOSITS
DATE     TRANSACTION      DESCRIPTION                                                                          WITHDRAWALS                   DEPOSITS
         TYPE

01/03/20 Transfer         ACH WITHDRAWL                                                                           30,000.00
                          REFID:35441975482;
01/06/20 Other            TRANSFER BAL FROM CASH                                                                                             30,000.00

01/06/20 Other            TRANSFER BAL TO MARGIN                                                                  30,000.00

01/10/20 Transfer         ACH WITHDRAWL                                                                           55,000.00
                          REFID:35884923482;
01/13/20 Other            TRANSFER BAL FROM CASH                                                                                             55,000.00

01/13/20 Other            TRANSFER BAL TO MARGIN                                                                  55,000.00

01/17/20 Transfer         ACH WITHDRAWL                                                                           50,000.00
                          REFID:36288399482;
01/21/20 Other            TRANSFER BAL FROM CASH                                                                                             50,000.00

01/21/20 Other            TRANSFER BAL TO MARGIN                                                                  50,000.00

01/24/20 Transfer         ACH WITHDRAWL                                                                           50,000.00
                          REFID:36651739482;
01/27/20 Other            TRANSFER BAL FROM CASH                                                                                             50,000.00

01/27/20 Other            TRANSFER BAL TO MARGIN                                                                  50,000.00

01/28/20 Other            TRANSFER BAL FROM CASH                                                                       0.15

01/28/20 Other            TRANSFER BAL TO MARGIN                                                                                                  0.15

01/31/20 Transfer         ACH WITHDRAWL                                                                          100,000.00
                          REFID:37033420482;
NET WITHDRAWALS & DEPOSITS                                                                                      $285,000.00




                                                                                                                                         PAGE 10 OF 10
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 102 of 159

                                                                                                 PAGE 1 OF 20

     February 1, 2020 - February 29, 2020                   Customer Update:
     Account Number:            2252
     Account Type:         INDIVIDUAL




                                                                      JUSTIN KEENER
                                                                      3960 HOWARD HUGHES PKWY
                                                                      STE 500
                                                                      LAS VEGAS NV 89169-5988




     Account At A Glance


        $3,222,693.37
                                   $2,514,410.04




           As of 01/31/20          As of 02/29/20

     Net Change:                                    $-708,283.33




     JUSTIN KEENER
     3960 HOWARD HUGHES PKWY                                   Use This Deposit Slip    Acct:         2252
     STE 500
     LAS VEGAS NV 89169-5988


                                                                                            Dollars        Cents
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 103 of 159




                                                                             PAGE 2 OF 20
                          Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 104 of 159




Account Number:         2252                                     Statement Period : February 1, 2020 - February 29, 2020                                    Account Type: INDIVIDUAL

Direct your service and investment questions to:                                            Customer Update:
RAYMOND HARRISION
Platinum Client Group
800-503-9260




ACCOUNT OVERVIEW                                                                            ASSET ALLOCATION (AS OF 02/29/20)


Last Statement Date:                          January 31, 2020

Beginning Account Value (On 01/31/20):    $   3,222,693.37
Ending Account Value (On 02/29/20):       $   2,514,410.04
Net Change:                               $    -708,283.33
For current rates, please visit etrade.com/rates




                                                                                                         100.00% - Stocks, Options & ETF (Long)
                                                                                            ACCOUNT VALUE SUMMARY
                                                                                                                                AS OF 02/29/20     AS OF 01/31/20         % CHAN GE


                                                                                               Cash & Equivalents              $ -100,000.00      $ -100,000.00               0.00%
                                                                                               Margin Balance                  $ 843,888.04       $ 104,273.59              709.30%
                                                                                               Total Cash/Margin Debt          $ 743,888.04       $    4,273.59                 --

                                                                                               Stocks, Options & ETF (Long)    $1,770,522.00      $3,218,419.78             -44.99%
                                                                                               Total Value of Securities       $1,770,522.00      $3,218,419.78             -44.99%

                                                                                               Net Account Value               $2,514,410.04      $3,222,693.37             -21.98%




                                                                                                                                                                       PAGE 3 OF 20
                                    Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 105 of 159




   Account Number:                2252                                                       Statement Period : February 1, 2020 - February 29, 2020                                Account Type: INDIVIDUAL



    NET ACCOUNT VALUE BY MONTH END                                                                                                      ACCOUNT TRANSACTION SUMMARY
                                                                                                                                        DESCRIPTION                 THIS PERIOD           YEAR TO DATE

              250.26%                                                                                                                    Securities Purchased   $            0.00     $      -2,063.70
$10,000,000
                                                                                                                                         Securities Sold        $    2,414,577.78     $   2,682,586.09
 $9,000,000
                        -15.16% -1.59%
                                                                                                                                         Interest Received
 $8,000,000                                                 10.08%
                                                                                                                                         Taxable                $          36.67      $         36.82
 $7,000,000                                        16.57%

                                                                      -19.25% -1.04%
                                         -29.80%
 $6,000,000

 $5,000,000                                                                             -23.40%

                                                                                                  -18.25%
 $4,000,000                                                                                                 -5.72%
                                                                                                                     -5.70%

 $3,000,000                                                                                                                   -21.98%


 $2,000,000

 $1,000,000

        $0

              FEB-19    MAR-19   APR-19 MAY-19 JUN-19       JUL-19    AUG-19   SEP-19   OCT-19    NOV-19 DEC-19      JAN-20 FEB-20




    TOP 10 ACCOUNT HOLDINGS (AS OF 02/29/20)



                                          1.46% - OTHER




                                                                     98.54% - BLNK




                                                                                                                                                                                                PAGE 4 OF 20
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 106 of 159




Account Number:          2252                          Statement Period : February 1, 2020 - February 29, 2020                                          Account Type: INDIVIDUAL




ACCOUNT HOLDINGS
CASH & CASH EQUIVALENTS (0.00% of Holdings)
DESCRIPTION                                                                                                                                       PORTFOLIO %           AMOUNT


CASH BALANCE
 Opening Balance                                                                                                                                                     -100,000.00
 Closing Balance                                                                                                                                   0.00              -100,000.00
TOTAL CASH & CASH EQUIVALENTS                                                                                                                      0.00%            $-100,000.00
TOTAL CASH & CASH EQUIVALENTS YTD INTEREST (CREDIT INTEREST ONLY)                                                                                                         $36.82

STOCKS, OPTIONS & EXCHANGE-TRADED FUNDS (100.00% of Holdings)
DESCRIPTION                     SYMBOL/      ACCT            QUANTITY                   PRICE              TOTAL MKT            PORTFOLIO          EST. ANNUAL      EST. ANNUAL
                                CUSIP        TYPE                                                              VALUE               (%)                  INCOME         YIELD (%)

BLINK CHARGING CO       BLNK                 Margin       768,600                      2.2700            1,744,722.00            98.54
COMMON STOCK
***CREDIT SUISSE AG     UGAZ                 Margin            50                     31.2000                1,560.00             0.09
VELOCITYSHS 3X LNG
NAT GAS ETN
LKD TO S&P GSCI NAT
GAS IDX
WTS CITIUS              CTXRW                Cash          60,600                      0.4000               24,240.00             1.37
PHARMACEUTICALS INC
WARRANT
EXP 08/08/2022
TOTAL STOCKS, OPTIONS & ETF                                                                             $1,770,522.00           100.00%

TOTAL PRICED PORTFOLIO HOLDINGS (ON 02/29/20)                                                           $2,514,410.04


TRANSACTION HISTORY
SECURITIES PURCHASED OR SOLD
TRADE      SETTLEMENT    DESCRIPTION            SYMBOL/                 TRANSACTION         QUANTITY                    PRICE                 AMOUNT                    AMOUNT
DATE          DATE                              CUSIP                   TYPE                                                                PURCHASED                     SOLD

01/30/20      02/03/20   BLINK CHARGING CO      BLNK                    Sold                -156                   1.9500                                                304.17
09:30                    COMMON STOCK
01/30/20      02/03/20   BLINK CHARGING CO      BLNK                    Sold                -530                   1.9150                                               1,014.86
14:38                    COMMON STOCK
01/30/20      02/03/20   BLINK CHARGING CO      BLNK                    Sold              -1,970                   1.9125                                               3,767.32
14:38                    COMMON STOCK
01/30/20      02/03/20   BLINK CHARGING CO      BLNK                    Sold              -2,344                   1.9102                                               4,477.13
15:37                    COMMON STOCK


                                                                                                                                                                   PAGE 5 OF 20
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 107 of 159




Account Number:         2252                       Statement Period : February 1, 2020 - February 29, 2020                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY               PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                  TYPE                                               PURCHASED                     SOLD

01/30/20    02/03/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  1.9400                               4,849.59
09:30                   COMMON STOCK
01/30/20    02/03/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  1.9200                               4,799.60
14:29                   COMMON STOCK
01/30/20    02/03/20    BLINK CHARGING CO   BLNK                   Sold                 -89                  1.9300                                171.75
15:59                   COMMON STOCK
01/31/20    02/04/20    BLINK CHARGING CO   BLNK                   Sold                -200                  1.8701                                373.99
15:55                   COMMON STOCK
01/31/20    02/04/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  1.8900                               4,724.60
15:56                   COMMON STOCK
01/31/20    02/04/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  1.9200                               4,799.60
10:00                   COMMON STOCK
01/31/20    02/04/20    BLINK CHARGING CO   BLNK                   Sold              -4,711                  1.8736                               8,825.78
15:55                   COMMON STOCK
02/03/20    02/05/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  1.9300                               4,824.60
10:40                   COMMON STOCK
02/03/20    02/05/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  1.8900                               4,724.60
10:00                   COMMON STOCK
02/03/20    02/05/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  1.9000                               4,749.60
09:53                   COMMON STOCK
02/03/20    02/05/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  1.9400                               4,849.59
14:14                   COMMON STOCK
02/03/20    02/05/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.0000                               4,999.59
14:14                   COMMON STOCK
02/03/20    02/05/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.0500                               5,124.59
14:14                   COMMON STOCK
02/03/20    02/05/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.1000                               5,249.59
14:22                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.3500                              11,749.15
11:03                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.5200                              12,599.13
12:24                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.4800                              12,399.14
12:36                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold                -495                  2.4100                               1,192.86
12:46                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold                -550                  2.4201                               1,330.96
13:30                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold                -700                  2.4110                               1,687.58
12:46                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold                -800                  2.3409                               1,872.58
11:06                   COMMON STOCK




                                                                                                                                             PAGE 6 OF 20
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 108 of 159




Account Number:         2252                       Statement Period : February 1, 2020 - February 29, 2020                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY               PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                  TYPE                                               PURCHASED                     SOLD

02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -1,100                  2.5500                               2,804.81
14:31                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -1,445                  2.5701                               3,713.54
12:19                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -1,545                  2.5000                               3,862.24
12:36                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.1500                               5,374.58
09:43                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.2000                               5,499.58
09:43                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.2500                               5,624.58
09:44                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -3,455                  2.5001                               8,637.26
12:35                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -3,555                  2.5700                               9,135.74
12:20                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -3,805                  2.4036                               9,145.06
12:46                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -4,172                  2.4200                              10,095.53
13:37                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -4,200                  2.3401                               9,827.71
11:06                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.3500                              11,749.15
10:57                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.3400                              11,699.15
11:03                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.3500                              11,749.15
11:07                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.3800                              11,899.15
11:10                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.4000                              11,999.15
11:04                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.3900                              11,949.15
11:18                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.4500                              12,249.14
11:50                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.5000                              12,499.14
12:02                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.6000                              12,999.13
12:10                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.5500                              12,749.13
12:14                   COMMON STOCK




                                                                                                                                             PAGE 7 OF 20
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 109 of 159




Account Number:         2252                       Statement Period : February 1, 2020 - February 29, 2020                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY               PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                  TYPE                                               PURCHASED                     SOLD

02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.5500                              12,749.13
12:19                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.5000                              12,499.14
12:24                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.4000                              11,999.15
12:49                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.4100                              12,049.15
12:50                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.3000                              11,499.16
09:58                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.4000                              11,999.15
13:28                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.3300                              11,649.15
10:58                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold             -10,000                  2.3300                              23,298.32
10:59                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold             -15,000                  2.3200                              34,797.48
11:00                   COMMON STOCK
02/04/20    02/06/20    BLINK CHARGING CO   BLNK                   Sold                -278                  2.5700                                714.41
12:29                   COMMON STOCK
02/05/20    02/07/20    BLINK CHARGING CO   BLNK                   Sold                -142                  2.2350                                317.34
13:23                   COMMON STOCK
02/05/20    02/07/20    BLINK CHARGING CO   BLNK                   Sold              -1,769                  2.3500                               4,156.85
15:59                   COMMON STOCK
02/05/20    02/07/20    BLINK CHARGING CO   BLNK                   Sold              -2,358                  2.2300                               5,257.95
13:23                   COMMON STOCK
02/05/20    02/07/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.2215                               5,553.33
15:04                   COMMON STOCK
02/05/20    02/07/20    BLINK CHARGING CO   BLNK                   Sold              -3,900                  2.2000                               8,579.36
14:39                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -4,726                  2.9000                              13,704.55
14:00                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.8500                              14,249.10
13:58                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.6200                              13,099.12
15:46                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,157                  3.1000                              15,985.75
13:48                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -6,500                  2.6500                              17,223.87
15:55                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -7,000                  2.7700                              19,388.76
15:04                   COMMON STOCK




                                                                                                                                             PAGE 8 OF 20
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 110 of 159




Account Number:         2252                       Statement Period : February 1, 2020 - February 29, 2020                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY               PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                  TYPE                                               PURCHASED                     SOLD

02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -8,000                  2.7200                              21,758.59
14:58                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold             -10,000                  3.0000                              29,998.18
13:47                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold                 -81                  2.4200                                196.00
09:30                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold                -100                  3.3900                                338.98
13:45                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold                -100                  3.2550                                325.48
13:46                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold                -100                  2.5701                                256.99
11:12                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold                -105                  3.2501                                341.24
13:47                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold                -200                  2.8801                                575.98
14:00                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold                -300                  2.8901                                866.97
14:00                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold                -360                  3.4000                               1,223.93
13:45                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold                -361                  2.3700                                855.51
09:30                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold                -400                  2.9101                               1,163.96
13:55                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold                -442                  3.2500                               1,436.42
13:45                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold                -500                  3.2350                               1,617.40
13:45                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold                -601                  3.3250                               1,998.21
13:45                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold                -700                  3.2600                               2,281.87
13:46                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold                -700                  2.8201                               1,973.94
14:18                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold                -701                  3.2500                               2,278.12
13:46                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -1,000                  3.0600                               3,059.81
13:51                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -1,100                  2.5600                               2,815.81
11:13                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -1,200                  2.5002                               3,000.03
12:39                   COMMON STOCK




                                                                                                                                             PAGE 9 OF 20
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 111 of 159




Account Number:         2252                       Statement Period : February 1, 2020 - February 29, 2020                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY               PRICE     AMOUNT                   AMOUNT
DATE          DATE                          CUSIP                  TYPE                                               PURCHASED                    SOLD

02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -1,450                  3.0700                               4,451.23
13:51                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -2,419                  2.4000                               5,805.18
09:30                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -2,428                  2.5101                               6,094.10
12:38                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.3500                               5,874.57
09:30                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -2,699                  3.2400                               8,744.25
13:46                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -2,870                  2.3500                               6,744.02
09:30                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -2,951                  3.3700                               9,944.31
13:45                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -3,000                  2.8900                               8,669.46
14:00                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -3,137                  2.5000                               7,841.96
13:34                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -3,163                  2.5001                               7,907.27
12:39                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -3,488                  3.3000                              11,509.74
13:45                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -3,900                  2.5601                               9,983.72
11:13                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -4,600                  2.9100                              13,385.17
13:55                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.4400                              12,199.14
12:51                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.4500                              12,249.14
12:50                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.5500                              12,749.13
13:35                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.9000                              14,499.09
13:36                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.9500                              14,749.09
13:36                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  3.0000                              14,999.08
13:37                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  3.0302                              15,150.08
13:48                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.8400                              14,199.10
13:59                   COMMON STOCK




                                                                                                                                             PAGE 10 OF 20
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 112 of 159




Account Number:         2252                       Statement Period : February 1, 2020 - February 29, 2020                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY               PRICE     AMOUNT                   AMOUNT
DATE          DATE                          CUSIP                  TYPE                                               PURCHASED                    SOLD

02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.7500                              13,749.11
14:04                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.7500                              13,749.11
10:15                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.7500                              13,749.11
15:02                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.5800                              12,899.13
11:22                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.6000                              12,999.13
11:09                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.6500                              13,249.12
11:26                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,072                  2.5000                              12,679.13
12:38                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,800                  3.2402                              18,792.08
13:46                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -6,000                  2.8083                              16,848.74
14:06                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -6,000                  2.7500                              16,498.94
14:09                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -6,000                  2.5800                              15,478.96
14:38                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -6,500                  2.8800                              18,718.84
14:00                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -6,500                  2.6500                              17,223.87
14:46                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -6,500                  2.8000                              18,198.85
15:05                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -6,800                  2.8200                              19,174.79
14:19                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -7,000                  2.7700                              19,388.76
14:04                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -7,000                  2.7700                              19,388.76
14:15                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -7,000                  2.6000                              18,198.79
14:40                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -7,500                  3.0500                              22,873.63
13:50                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -7,500                  2.9300                              21,973.65
13:54                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -7,500                  2.6500                              19,873.69
14:43                   COMMON STOCK




                                                                                                                                             PAGE 11 OF 20
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 113 of 159




Account Number:         2252                       Statement Period : February 1, 2020 - February 29, 2020                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY               PRICE     AMOUNT                   AMOUNT
DATE          DATE                          CUSIP                  TYPE                                               PURCHASED                    SOLD

02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -7,500                  2.8000                              20,998.67
15:17                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -8,000                  2.8000                              22,398.58
14:15                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -9,000                  2.8000                              25,198.40
14:05                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -9,000                  2.7500                              24,748.41
14:11                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -9,000                  2.7200                              24,478.42
15:12                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -9,058                  3.2400                              29,346.23
13:45                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -9,900                  2.5700                              25,441.29
11:12                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold             -10,000                  3.0100                              30,098.18
13:50                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold             -10,000                  3.0500                              30,498.17
13:50                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold             -10,000                  2.9000                              28,998.20
13:56                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold             -10,000                  2.7500                              27,498.24
15:09                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.4500                              12,249.14
09:37                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.8500                              14,249.10
13:36                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.9200                              14,599.09
13:55                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -7,500                  2.7000                              20,248.69
14:55                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -7,500                  2.7500                              20,623.68
15:14                   COMMON STOCK
02/06/20    02/10/20    BLINK CHARGING CO   BLNK                   Sold              -8,500                  2.6800                              22,778.51
15:55                   COMMON STOCK
02/07/20    02/11/20    BLINK CHARGING CO   BLNK                   Sold                 -11                  2.5400                                  27.93
15:05                   COMMON STOCK
02/07/20    02/11/20    BLINK CHARGING CO   BLNK                   Sold                 -11                  2.6441                                  29.08
12:54                   COMMON STOCK
02/07/20    02/11/20    BLINK CHARGING CO   BLNK                   Sold                -300                  2.5650                                769.44
15:17                   COMMON STOCK
02/07/20    02/11/20    BLINK CHARGING CO   BLNK                   Sold                -421                  2.6541                               1,117.30
12:54                   COMMON STOCK




                                                                                                                                             PAGE 12 OF 20
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 114 of 159




Account Number:         2252                       Statement Period : February 1, 2020 - February 29, 2020                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY               PRICE     AMOUNT                   AMOUNT
DATE          DATE                          CUSIP                  TYPE                                               PURCHASED                    SOLD

02/07/20    02/11/20    BLINK CHARGING CO   BLNK                   Sold                -508                  2.5527                               1,296.68
15:18                   COMMON STOCK
02/07/20    02/11/20    BLINK CHARGING CO   BLNK                   Sold                -728                  2.5728                               1,872.87
15:49                   COMMON STOCK
02/07/20    02/11/20    BLINK CHARGING CO   BLNK                   Sold              -1,153                  2.5600                               2,951.47
15:46                   COMMON STOCK
02/07/20    02/11/20    BLINK CHARGING CO   BLNK                   Sold              -1,400                  2.5700                               3,597.75
15:49                   COMMON STOCK
02/07/20    02/11/20    BLINK CHARGING CO   BLNK                   Sold              -1,419                  2.5622                               3,635.51
15:17                   COMMON STOCK
02/07/20    02/11/20    BLINK CHARGING CO   BLNK                   Sold              -1,800                  2.6100                               4,697.69
15:54                   COMMON STOCK
02/07/20    02/11/20    BLINK CHARGING CO   BLNK                   Sold              -3,181                  2.6400                               8,397.28
12:55                   COMMON STOCK
02/07/20    02/11/20    BLINK CHARGING CO   BLNK                   Sold              -4,492                  2.5500                              11,453.83
15:19                   COMMON STOCK
02/07/20    02/11/20    BLINK CHARGING CO   BLNK                   Sold              -4,989                  2.5300                              12,621.31
15:05                   COMMON STOCK
02/07/20    02/11/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.6000                              12,999.13
13:09                   COMMON STOCK
02/07/20    02/11/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.5500                              12,749.13
15:08                   COMMON STOCK
02/07/20    02/11/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.6000                              12,999.13
14:48                   COMMON STOCK
02/07/20    02/11/20    BLINK CHARGING CO   BLNK                   Sold              -6,262                  2.6115                              16,352.12
15:54                   COMMON STOCK
02/07/20    02/11/20    BLINK CHARGING CO   BLNK                   Sold             -20,000                  2.5800                              51,596.55
14:04                   COMMON STOCK
02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold                 -21                  2.4000                                  50.39
15:52                   COMMON STOCK
02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.4000                              11,999.15
15:36                   COMMON STOCK
02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold                -220                  2.3100                                508.15
13:07                   COMMON STOCK
02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold                -367                  2.3801                                873.44
13:59                   COMMON STOCK
02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold              -1,358                  2.5200                               3,421.92
11:23                   COMMON STOCK
02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold              -2,133                  2.3700                               5,054.85
13:59                   COMMON STOCK
02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold              -2,280                  2.3000                               5,243.62
13:07                   COMMON STOCK




                                                                                                                                             PAGE 13 OF 20
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 115 of 159




Account Number:         2252                       Statement Period : February 1, 2020 - February 29, 2020                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY               PRICE     AMOUNT                   AMOUNT
DATE          DATE                          CUSIP                  TYPE                                               PURCHASED                    SOLD

02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.4700                               6,174.57
11:42                   COMMON STOCK
02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.4300                               6,074.57
12:24                   COMMON STOCK
02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.4001                               5,999.82
12:41                   COMMON STOCK
02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.3032                               5,757.58
13:06                   COMMON STOCK
02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.3500                               5,874.57
13:22                   COMMON STOCK
02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.3500                               5,874.57
14:19                   COMMON STOCK
02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.3800                               5,949.57
14:02                   COMMON STOCK
02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold              -3,500                  2.3409                               8,192.56
14:18                   COMMON STOCK
02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold              -4,387                  2.5900                              11,361.57
09:30                   COMMON STOCK
02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.4200                              12,099.14
12:11                   COMMON STOCK
02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.3100                              11,549.16
13:11                   COMMON STOCK
02/10/20    02/12/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.3300                               5,824.57
13:16                   COMMON STOCK
02/11/20    02/13/20    BLINK CHARGING CO   BLNK                   Sold                -613                  2.3000                               1,409.80
12:37                   COMMON STOCK
02/11/20    02/13/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.4500                               6,124.57
09:30                   COMMON STOCK
02/11/20    02/13/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.4500                               6,124.57
09:30                   COMMON STOCK
02/12/20    02/14/20    BLINK CHARGING CO   BLNK                   Sold              -1,887                  2.3000                               4,339.79
09:30                   COMMON STOCK
02/12/20    02/14/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.3500                               5,874.57
13:20                   COMMON STOCK
02/12/20    02/14/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.3500                               5,874.57
10:21                   COMMON STOCK
02/13/20    02/18/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.3600                               5,899.56
09:30                   COMMON STOCK
02/13/20    02/18/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.4000                               5,999.56
09:52                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold                -200                  2.6701                                533.98
13:22                   COMMON STOCK




                                                                                                                                             PAGE 14 OF 20
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 116 of 159




Account Number:         2252                       Statement Period : February 1, 2020 - February 29, 2020                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY               PRICE     AMOUNT                   AMOUNT
DATE          DATE                          CUSIP                  TYPE                                               PURCHASED                    SOLD

02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold                -400                  2.6500                               1,059.92
13:22                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold                -700                  2.6675                               1,867.12
13:22                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.5500                               6,374.55
09:30                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.5500                               6,374.55
09:30                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.5500                               6,374.55
09:30                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.6000                               6,499.55
09:30                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold              -2,621                  2.5500                               6,683.09
09:30                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold              -3,700                  2.6600                               9,841.34
13:22                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold              -4,000                  2.6500                              10,599.28
13:24                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold              -4,000                  2.7000                              10,799.28
14:42                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.7000                              13,499.10
15:57                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.7500                              13,749.09
10:46                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.8500                              14,249.08
10:50                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.7000                              13,499.10
15:43                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold              -6,000                  3.0000                              17,998.89
10:52                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold              -6,500                  2.9000                              18,848.81
10:52                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold              -8,000                  3.0500                              24,398.51
10:53                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.5500                               6,374.55
09:30                   COMMON STOCK
02/14/20    02/19/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.6700                              13,349.10
15:37                   COMMON STOCK
02/21/20    02/25/20    BLINK CHARGING CO   BLNK                   Sold                -100                  2.9601                                295.99
11:38                   COMMON STOCK
02/21/20    02/25/20    BLINK CHARGING CO   BLNK                   Sold              -4,900                  2.9600                              14,503.09
11:38                   COMMON STOCK




                                                                                                                                             PAGE 15 OF 20
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 117 of 159




Account Number:         2252                       Statement Period : February 1, 2020 - February 29, 2020                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY               PRICE     AMOUNT                   AMOUNT
DATE          DATE                          CUSIP                  TYPE                                               PURCHASED                    SOLD

02/21/20    02/25/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.9600                              14,799.07
14:57                   COMMON STOCK
02/21/20    02/25/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.9900                              14,949.06
11:32                   COMMON STOCK
02/21/20    02/25/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  2.9200                              14,599.07
11:54                   COMMON STOCK
02/21/20    02/25/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  3.0000                              14,999.06
15:48                   COMMON STOCK
02/25/20    02/27/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.9500                               7,374.53
11:27                   COMMON STOCK
02/25/20    02/27/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  3.0300                               7,574.53
09:56                   COMMON STOCK
02/25/20    02/27/20    BLINK CHARGING CO   BLNK                   Sold                  -2                  3.0000                                   5.99
12:44                   COMMON STOCK
02/25/20    02/27/20    BLINK CHARGING CO   BLNK                   Sold                 -60                  2.9100                                174.58
15:46                   COMMON STOCK
02/25/20    02/27/20    BLINK CHARGING CO   BLNK                   Sold                -120                  3.0700                                368.38
10:13                   COMMON STOCK
02/25/20    02/27/20    BLINK CHARGING CO   BLNK                   Sold                -200                  2.9601                                591.98
12:33                   COMMON STOCK
02/25/20    02/27/20    BLINK CHARGING CO   BLNK                   Sold                -200                  2.9701                                593.98
12:20                   COMMON STOCK
02/25/20    02/27/20    BLINK CHARGING CO   BLNK                   Sold                -801                  3.0500                               2,442.89
10:15                   COMMON STOCK
02/25/20    02/27/20    BLINK CHARGING CO   BLNK                   Sold              -2,300                  2.9600                               6,807.57
12:33                   COMMON STOCK
02/25/20    02/27/20    BLINK CHARGING CO   BLNK                   Sold              -2,453                  2.9700                               7,284.95
12:59                   COMMON STOCK
02/25/20    02/27/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.9600                               7,399.53
11:44                   COMMON STOCK
02/25/20    02/27/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  3.0100                               7,524.53
09:55                   COMMON STOCK
02/25/20    02/27/20    BLINK CHARGING CO   BLNK                   Sold              -2,500                  2.9800                               7,449.53
12:38                   COMMON STOCK
02/25/20    02/27/20    BLINK CHARGING CO   BLNK                   Sold              -3,500                  2.9500                              10,324.35
14:59                   COMMON STOCK
02/25/20    02/27/20    BLINK CHARGING CO   BLNK                   Sold              -4,800                  2.9700                              14,255.11
12:20                   COMMON STOCK
02/25/20    02/27/20    BLINK CHARGING CO   BLNK                   Sold              -5,000                  3.0000                              14,999.06
09:53                   COMMON STOCK
02/26/20    02/28/20    BLINK CHARGING CO   BLNK                   Sold                -103                  2.7200                                280.14
11:33                   COMMON STOCK




                                                                                                                                             PAGE 16 OF 20
                       Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 118 of 159




Account Number:        2252                             Statement Period : February 1, 2020 - February 29, 2020                         Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE     SETTLEMENT   DESCRIPTION               SYMBOL/                 TRANSACTION        QUANTITY               PRICE     AMOUNT                    AMOUNT
DATE         DATE                                CUSIP                   TYPE                                              PURCHASED                     SOLD

02/26/20 02/28/20   BLINK CHARGING CO            BLNK                    Sold               -200                  2.5700                                 513.96
12:24               COMMON STOCK
02/26/20 02/28/20   BLINK CHARGING CO            BLNK                    Sold               -400                  2.6000                                1,039.92
13:07               COMMON STOCK
02/26/20 02/28/20   BLINK CHARGING CO            BLNK                    Sold               -500                  2.7100                                1,354.91
11:34               COMMON STOCK
02/26/20 02/28/20   BLINK CHARGING CO            BLNK                    Sold               -600                  2.5550                                1,532.89
14:45               COMMON STOCK
02/26/20 02/28/20   BLINK CHARGING CO            BLNK                    Sold               -600                  2.8000                                1,679.89
10:17               COMMON STOCK
02/26/20 02/28/20   BLINK CHARGING CO            BLNK                    Sold               -622                  2.5663                                1,596.13
12:24               COMMON STOCK
02/26/20 02/28/20   BLINK CHARGING CO            BLNK                    Sold               -712                  2.7225                                1,938.29
11:33               COMMON STOCK
02/26/20 02/28/20   BLINK CHARGING CO            BLNK                    Sold             -4,178                  2.5600                               10,694.94
12:24               COMMON STOCK
02/26/20 02/28/20   BLINK CHARGING CO            BLNK                    Sold             -4,185                  2.5400                               10,629.16
13:44               COMMON STOCK
02/26/20 02/28/20   BLINK CHARGING CO            BLNK                    Sold             -5,000                  2.7201                               13,599.59
11:32               COMMON STOCK
02/26/20 02/28/20   BLINK CHARGING CO            BLNK                    Sold             -5,000                  2.5800                               12,899.11
12:25               COMMON STOCK
02/26/20 02/28/20   BLINK CHARGING CO            BLNK                    Sold             -5,400                  2.6000                               14,039.04
12:39               COMMON STOCK
02/26/20 02/28/20   BLINK CHARGING CO            BLNK                    Sold             -6,464                  2.5500                               16,482.06
14:45               COMMON STOCK
02/26/20 02/28/20   BLINK CHARGING CO            BLNK                    Sold             -6,500                  2.7000                               17,548.84
11:34               COMMON STOCK
TOTAL SECURITIES ACTIVITY                                                                                                                          $2,414,577.78
DIVIDENDS & INTEREST ACTIVITY
DATE     TRANSACTION      DESCRIPTION                          SYMBOL/                                                       AMOUNT                    AMOUNT
         TYPE                                                  CUSIP                                                          DEBITED                  CREDITED

02/26/20 Interest         INTEREST ON CASH BALANCE             00099A109                                                                                   36.67
                          AT 0.069% 01/26 THRU 02/25
                          APY 0.0699%
TOTAL DIVIDENDS & INTEREST ACTIVITY                                                                                                                      $36.67
NET DIVIDENDS & INTEREST ACTIVITY                                                                                                                        $36.67




                                                                                                                                                   PAGE 17 OF 20
                       Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 119 of 159




Account Number:        2252                        Statement Period : February 1, 2020 - February 29, 2020                  Account Type: INDIVIDUAL


WITHDRAWALS & DEPOSITS
DATE     TRANSACTION      DESCRIPTION                                                                        WITHDRAWALS                   DEPOSITS
         TYPE

02/03/20 Other            TRANSFER BAL FROM CASH                                                                                          100,000.00

02/03/20 Other            TRANSFER BAL TO MARGIN                                                               100,000.00

02/05/20 Transfer         ACH WITHDRAWL                                                                         75,000.00
                          REFID:37340017482;
02/06/20 Transfer         ACH WITHDRAWL                                                                        100,000.00
                          REFID:37416342482;
02/06/20 Other            TRANSFER BAL FROM CASH                                                                                           75,000.00

02/06/20 Other            TRANSFER BAL TO MARGIN                                                                75,000.00

02/07/20 Transfer         ACH WITHDRAWL                                                                        100,000.00
                          REFID:37488671482;
02/07/20 Other            TRANSFER BAL FROM CASH                                                                                          100,000.00

02/07/20 Other            TRANSFER BAL TO MARGIN                                                               100,000.00

02/10/20 Transfer         ACH WITHDRAWL                                                                        100,000.00
                          REFID:37626354482;
02/10/20 Other            TRANSFER BAL FROM CASH                                                                                          100,000.00

02/10/20 Other            TRANSFER BAL TO MARGIN                                                               100,000.00

02/11/20 Transfer         ACH WITHDRAWL                                                                        100,000.00
                          REFID:37707026482;
02/11/20 Other            TRANSFER BAL FROM CASH                                                                                          100,000.00

02/11/20 Other            TRANSFER BAL TO MARGIN                                                               100,000.00

02/12/20 Transfer         ACH WITHDRAWL                                                                        100,000.00
                          REFID:37770069482;
02/12/20 Other            TRANSFER BAL FROM CASH                                                                                          100,000.00

02/12/20 Other            TRANSFER BAL TO MARGIN                                                               100,000.00

02/13/20 Transfer         ACH WITHDRAWL                                                                        100,000.00
                          REFID:37836854482;
02/13/20 Other            TRANSFER BAL FROM CASH                                                                                          100,000.00

02/13/20 Other            TRANSFER BAL TO MARGIN                                                               100,000.00

02/14/20 Transfer         ACH WITHDRAWL                                                                        100,000.00
                          REFID:37908687482;




                                                                                                                                       PAGE 18 OF 20
                       Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 120 of 159




Account Number:        2252                        Statement Period : February 1, 2020 - February 29, 2020                  Account Type: INDIVIDUAL


WITHDRAWALS & DEPOSITS (Continued)
DATE     TRANSACTION      DESCRIPTION                                                                        WITHDRAWALS                   DEPOSITS
         TYPE

02/14/20 Other            TRANSFER BAL FROM CASH                                                                                          100,000.00

02/14/20 Other            TRANSFER BAL TO MARGIN                                                               100,000.00

02/18/20 Transfer         ACH WITHDRAWL                                                                        100,000.00
                          REFID:38065930482;
02/18/20 Other            TRANSFER BAL FROM CASH                                                                                          100,000.00

02/18/20 Other            TRANSFER BAL TO MARGIN                                                               100,000.00

02/19/20 Transfer         ACH WITHDRAWL                                                                        100,000.00
                          REFID:38169891482;
02/19/20 Other            TRANSFER BAL FROM CASH                                                                                          100,000.00

02/19/20 Other            TRANSFER BAL TO MARGIN                                                               100,000.00

02/20/20 Transfer         ACH WITHDRAWL                                                                        100,000.00
                          REFID:38232601482;
02/20/20 Other            TRANSFER BAL FROM CASH                                                                                          100,000.00

02/20/20 Other            TRANSFER BAL TO MARGIN                                                               100,000.00

02/21/20 Transfer         ACH WITHDRAWL                                                                        100,000.00
                          REFID:38320412482;
02/21/20 Other            TRANSFER BAL FROM CASH                                                                                          100,000.00

02/21/20 Other            TRANSFER BAL TO MARGIN                                                               100,000.00

02/24/20 Transfer         ACH WITHDRAWL                                                                        100,000.00
                          REFID:38451958482;
02/24/20 Other            TRANSFER BAL FROM CASH                                                                                          100,000.00

02/24/20 Other            TRANSFER BAL TO MARGIN                                                               100,000.00

02/25/20 Transfer         ACH WITHDRAWL                                                                        100,000.00
                          REFID:38553552482;
02/25/20 Other            TRANSFER BAL FROM CASH                                                                                          100,000.00

02/25/20 Other            TRANSFER BAL TO MARGIN                                                               100,000.00

02/26/20 Transfer         ACH WITHDRAWL                                                                        100,000.00
                          REFID:38632019482;
02/26/20 Other            TRANSFER BAL FROM CASH                                                                                          100,000.00




                                                                                                                                       PAGE 19 OF 20
                       Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 121 of 159




Account Number:        2252                        Statement Period : February 1, 2020 - February 29, 2020                   Account Type: INDIVIDUAL


WITHDRAWALS & DEPOSITS (Continued)
DATE     TRANSACTION      DESCRIPTION                                                                        WITHDRAWALS                    DEPOSITS
         TYPE

02/26/20 Other            TRANSFER BAL TO MARGIN                                                               100,000.00

02/27/20 Transfer         ACH WITHDRAWL                                                                        100,000.00
                          REFID:38718803482;
02/27/20 Other            TRANSFER BAL FROM CASH                                                                                            99,963.33

02/27/20 Other            TRANSFER BAL TO MARGIN                                                                99,963.33

02/28/20 Transfer         ACH WITHDRAWL                                                                        100,000.00
                          REFID:38828661482;
02/28/20 Other            TRANSFER BAL FROM CASH                                                                                           100,000.00

02/28/20 Other            TRANSFER BAL TO MARGIN                                                               100,000.00

NET WITHDRAWALS & DEPOSITS                                                                                   $1,675,000.00




                                                                                                                                        PAGE 20 OF 20
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 122 of 159

                                                                                              PAGE 1 OF 12

     March 1, 2020 - March 31, 2020                      Customer Update:
     Account Number:            2252
     Account Type:        INDIVIDUAL




                                                                   JUSTIN KEENER
                                                                   3960 HOWARD HUGHES PKWY
                                                                   STE 500
                                                                   LAS VEGAS NV 89169-5988




     Account At A Glance


                                $2,717,062.42
        $2,514,410.04




          As of 02/29/20         As of 03/31/20

     Net Change:                                  $202,652.38




     JUSTIN KEENER
     3960 HOWARD HUGHES PKWY                                Use This Deposit Slip    Acct:         2252
     STE 500
     LAS VEGAS NV 89169-5988


                                                                                         Dollars        Cents
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 123 of 159




                                                                             PAGE 2 OF 12
                          Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 124 of 159




Account Number:         2252                                      Statement Period : March 1, 2020 - March 31, 2020                                         Account Type: INDIVIDUAL

Direct your service and investment questions to:                                             Customer Update:
RAYMOND HARRISION
Platinum Client Group
800-503-9260




ACCOUNT OVERVIEW                                                                             ASSET ALLOCATION (AS OF 03/31/20)


Last Statement Date:                          February 29, 2020

Beginning Account Value (On 02/29/20):    $   2,514,410.04
Ending Account Value (On 03/31/20):       $   2,717,062.42
Net Change:                               $     202,652.38
For current rates, please visit etrade.com/rates




                                                                                                         100.00% - Stocks, Options & ETF (Long)
                                                                                             ACCOUNT VALUE SUMMARY
                                                                                                                                AS OF 03/31/20     AS OF 02/29/20         % CHAN GE


                                                                                               Cash & Equivalents              $       0.00       $ -100,000.00             100.00%
                                                                                               Margin Balance                  $ 888,713.81       $ 843,888.04                5.31%
                                                                                               Total Cash/Margin Debt          $ 888,713.81       $ 743,888.04               19.47%

                                                                                               Stocks, Options & ETF (Long)    $1,828,348.61      $1,770,522.00               3.27%
                                                                                               Total Value of Securities       $1,828,348.61      $1,770,522.00               3.27%

                                                                                               Net Account Value               $2,717,062.42      $2,514,410.04               8.06%




                                                                                                                                                                       PAGE 3 OF 12
                                     Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 125 of 159




   Account Number:                 2252                                                       Statement Period : March 1, 2020 - March 31, 2020                                    Account Type: INDIVIDUAL



    NET ACCOUNT VALUE BY MONTH END                                                                                                     ACCOUNT TRANSACTION SUMMARY
                                                                                                                                       DESCRIPTION                 THIS PERIOD           YEAR TO DATE

                                                                                                                                        Securities Purchased   $     -680,998.55     $    -683,062.25
$10,000,000
                                                                                                                                        Securities Sold        $      175,821.85     $   2,858,407.94
 $9,000,000
              -15.16% -1.59%
                                                                                                                                        Interest Received
 $8,000,000                                         10.08%
                                                                                                                                        Taxable                $           2.47      $         39.29
 $7,000,000                                16.57%

                                                             -19.25% -1.04%
                                 -29.80%
 $6,000,000

 $5,000,000                                                                    -23.40%

                                                                                         -18.25%
 $4,000,000                                                                                        -5.72%
                                                                                                            -5.70%
                                                                                                                               8.06%
 $3,000,000                                                                                                          -21.98%


 $2,000,000

 $1,000,000

        $0

              MAR-19    APR-19    MAY-19 JUN-19 JUL-19       AUG-19   SEP-19   OCT-19    NOV-19    DEC-19 JAN-20     FEB-20 MAR-20




    TOP 10 ACCOUNT HOLDINGS (AS OF 03/31/20)



                                        1.13% - OTHER
                                     5.92% - USO
                                 6.47% - BNO


                         8.50% - SPXS



                       11.97% - SQQQ


                                                                                        66.00% - BLNK




                                                                                                                                                                                               PAGE 4 OF 12
                    Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 126 of 159




Account Number:     2252                             Statement Period : March 1, 2020 - March 31, 2020                                 Account Type: INDIVIDUAL




ACCOUNT HOLDINGS
CASH & CASH EQUIVALENTS (0.00% of Holdings)
DESCRIPTION                                                                                                                         PORTFOLIO %          AMOUNT


CASH BALANCE
 Opening Balance                                                                                                                                      -100,000.00
 Closing Balance                                                                                                                     0.00                    0.00
TOTAL CASH & CASH EQUIVALENTS                                                                                                        0.00%                  $0.00
TOTAL CASH & CASH EQUIVALENTS YTD INTEREST (CREDIT INTEREST ONLY)                                                                                          $39.29

STOCKS, OPTIONS & EXCHANGE-TRADED FUNDS (100.00% of Holdings)
DESCRIPTION                SYMBOL/          ACCT          QUANTITY                  PRICE                 TOTAL MKT     PORTFOLIO    EST. ANNUAL     EST. ANNUAL
                           CUSIP            TYPE                                                              VALUE        (%)            INCOME        YIELD (%)

BLINK CHARGING CO       BLNK                Margin      697,557                    1.7300                1,206,773.61    66.00
COMMON STOCK
***CREDIT SUISSE AG     UGAZ                Margin         100                    25.0800                   2,508.00      0.14
VELOCITYSHS 3X LNG
NAT GAS ETN
LKD TO S&P GSCI NAT
GAS IDX
DIREXION SHARES ETF     SPXS                Margin        9,750                   15.9400                 155,415.00      8.50           1,833.00          1.18%
TRUST
DIREXION DAILY S&P 500
BEAR
3X SHARES
PROSHARES TR            SQQQ                Margin       11,250                   19.4600                 218,925.00     11.97           6,773.00          3.09%
PROSHARES ULTRAPRO
SHORT QQQ
UNITED STATES OIL FUND USO                  Margin       25,700                    4.2100                 108,197.00      5.92
LP
UNITS ETF
UNITED STS BRENT OIL FD BNO                 Margin       15,000                    7.8900                 118,350.00      6.47
LP
UNIT
WTS CITIUS              CTXRW               Cash         60,600                    0.3000                  18,180.00      0.99
PHARMACEUTICALS INC
WARRANT
EXP 08/08/2022
TOTAL STOCKS, OPTIONS & ETF                                                                          $1,828,348.61      100.00%         $8,606.00          0.47%

TOTAL PRICED PORTFOLIO HOLDINGS (ON 03/31/20)                                                        $2,717,062.42




                                                                                                                                                    PAGE 5 OF 12
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 127 of 159




Account Number:         2252                       Statement Period : March 1, 2020 - March 31, 2020                                   Account Type: INDIVIDUAL


TOTAL ESTIMATED ACCOUNT HOLDINGS ANNUAL INCOME                                                         $8,606.00


TRANSACTION HISTORY
SECURITIES PURCHASED OR SOLD
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/               TRANSACTION         QUANTITY                     PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                 TYPE                                                     PURCHASED                     SOLD

03/03/20    03/05/20    BLINK CHARGING CO   BLNK                  Sold               -3,000                   2.4700                                   7,409.47
10:45                   COMMON STOCK
03/03/20    03/05/20    BLINK CHARGING CO   BLNK                  Sold               -4,000                   2.4500                                   9,799.30
10:27                   COMMON STOCK
03/03/20    03/05/20    BLINK CHARGING CO   BLNK                  Sold               -5,000                   2.4000                                  11,999.13
14:45                   COMMON STOCK
03/03/20    03/05/20    BLINK CHARGING CO   BLNK                  Sold               -5,000                   2.4300                                  12,149.13
13:39                   COMMON STOCK
03/03/20    03/05/20    BLINK CHARGING CO   BLNK                  Sold               -5,000                   2.4500                                  12,249.12
12:05                   COMMON STOCK
03/05/20    03/09/20    BLINK CHARGING CO   BLNK                  Sold                -399                    2.4600                                    981.46
13:20                   COMMON STOCK
03/05/20    03/09/20    BLINK CHARGING CO   BLNK                  Sold                -700                    2.5100                                   1,756.88
12:10                   COMMON STOCK
03/05/20    03/09/20    BLINK CHARGING CO   BLNK                  Sold               -1,030                   2.5101                                   2,585.22
12:10                   COMMON STOCK
03/05/20    03/09/20    BLINK CHARGING CO   BLNK                  Sold               -3,270                   2.4800                                   8,109.03
13:23                   COMMON STOCK
03/05/20    03/09/20    BLINK CHARGING CO   BLNK                  Sold               -4,601                   2.5000                                  11,501.69
12:10                   COMMON STOCK
03/06/20    03/10/20    BLINK CHARGING CO   BLNK                  Sold               -2,500                   2.4900                                   6,224.56
15:31                   COMMON STOCK
03/06/20    03/10/20    BLINK CHARGING CO   BLNK                  Sold               -5,000                   2.5600                                  12,799.11
11:47                   COMMON STOCK
03/06/20    03/10/20    BLINK CHARGING CO   BLNK                  Sold                -267                    2.4801                                    662.14
13:43                   COMMON STOCK
03/06/20    03/10/20    BLINK CHARGING CO   BLNK                  Sold                -400                    2.5600                                   1,023.92
11:45                   COMMON STOCK
03/06/20    03/10/20    BLINK CHARGING CO   BLNK                  Sold                -769                    2.5500                                   1,960.81
13:40                   COMMON STOCK
03/06/20    03/10/20    BLINK CHARGING CO   BLNK                  Sold               -2,233                   2.4800                                   5,537.44
13:44                   COMMON STOCK
03/06/20    03/10/20    BLINK CHARGING CO   BLNK                  Sold               -2,500                   2.4500                                   6,124.56
15:12                   COMMON STOCK
03/06/20    03/10/20    BLINK CHARGING CO   BLNK                  Sold               -2,500                   2.4500                                   6,124.56
13:40                   COMMON STOCK
03/06/20    03/10/20    BLINK CHARGING CO   BLNK                  Sold               -2,500                   2.5000                                   6,249.56
13:40                   COMMON STOCK




                                                                                                                                                  PAGE 6 OF 12
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 128 of 159




Account Number:         2252                             Statement Period : March 1, 2020 - March 31, 2020                          Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION               SYMBOL/               TRANSACTION         QUANTITY           PRICE     AMOUNT                     AMOUNT
DATE          DATE                                CUSIP                 TYPE                                           PURCHASED                      SOLD

03/06/20    03/10/20    BLINK CHARGING CO         BLNK                  Sold               -4,600             2.5529                               11,742.53
11:45                   COMMON STOCK
03/06/20    03/10/20    BLINK CHARGING CO         BLNK                  Sold               -5,000             2.4700                               12,349.12
15:14                   COMMON STOCK
03/06/20    03/10/20    BLINK CHARGING CO         BLNK                  Sold               -5,000             2.4800                               12,399.12
12:20                   COMMON STOCK
03/06/20    03/10/20    BLINK CHARGING CO         BLNK                  Sold                -774              2.5000                                1,934.86
15:57                   COMMON STOCK
03/06/20    03/10/20    BLINK CHARGING CO         BLNK                  Sold               -5,000             2.4300                               12,149.13
15:09                   COMMON STOCK
03/09/20    03/11/20    UNITED STATES OIL FUND    USO                   Bought             4,000              6.5000    26,000.00
14:44                   LP
                        UNITS ETF
                        PROSPECTUS ON INITIAL
                        PURCHASE
03/09/20    03/11/20    UNITED STATES OIL FUND    USO                   Bought             3,600              6.5200    23,472.00
14:33                   LP
                        UNITS ETF
                        PROSPECTUS ON INITIAL
                        PURCHASE
03/09/20    03/11/20    UNITED STS BRENT OIL FD   BNO                   Bought             2,100             11.6000    24,360.00
14:59                   LP
                        UNIT
                        PROSPECTUS ON INITIAL
                        PURCHASE
03/09/20    03/11/20    UNITED STS BRENT OIL FD   BNO                   Bought             2,200             11.6300    25,586.00
14:59                   LP
                        UNIT
                        PROSPECTUS ON INITIAL
                        PURCHASE
03/12/20    03/16/20    UNITED STATES OIL FUND    USO                   Bought             7,600             6.5250     49,590.00
15:58                   LP
                        UNITS ETF
                        PROSPECTUS ON INITIAL
                        PURCHASE
03/12/20    03/16/20    UNITED STS BRENT OIL FD   BNO                   Bought             4,700             10.6050    49,843.50
15:58                   LP
                        UNIT
                        PROSPECTUS ON INITIAL
                        PURCHASE




                                                                                                                                               PAGE 7 OF 12
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 129 of 159




Account Number:         2252                             Statement Period : March 1, 2020 - March 31, 2020                          Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION               SYMBOL/               TRANSACTION         QUANTITY           PRICE     AMOUNT                     AMOUNT
DATE          DATE                                CUSIP                 TYPE                                           PURCHASED                      SOLD

03/18/20    03/20/20    ***CREDIT SUISSE AG       UGAZ                  Bought                50             24.1500     1,207.50
13:11                   VELOCITYSHS 3X LNG NAT
                        GAS ETN
                        LKD TO S&P GSCI NAT GAS
                        IDX
                        PROSPECTUS ON INITIAL
                        PURCHASE
03/18/20    03/20/20    UNITED STATES OIL FUND    USO                   Bought             5,000              4.6500    23,250.00
13:16                   LP
                        UNITS ETF
                        PROSPECTUS ON INITIAL
                        PURCHASE
03/18/20    03/20/20    UNITED STATES OIL FUND    USO                   Bought             5,500              4.7500    26,125.00
13:11                   LP
                        UNITS ETF
                        PROSPECTUS ON INITIAL
                        PURCHASE
03/18/20    03/20/20    UNITED STS BRENT OIL FD   BNO                   Bought             1,700              8.3200    14,144.00
14:06                   LP
                        UNIT
                        PROSPECTUS ON INITIAL
                        PURCHASE
03/18/20    03/20/20    UNITED STS BRENT OIL FD   BNO                   Bought             3,000              8.3000    24,900.00
13:13                   LP
                        UNIT
                        PROSPECTUS ON INITIAL
                        PURCHASE
03/18/20    03/20/20    UNITED STS BRENT OIL FD   BNO                   Bought             1,300             8.3000     10,790.00
13:55                   LP
                        UNIT
                        PROSPECTUS ON INITIAL
                        PURCHASE
03/26/20    03/30/20    DIREXION SHARES ETF       SPXS                  Bought               500             15.4600     7,730.00
15:57                   TRUST
                        DIREXION DAILY S&P 500
                        BEAR
                        3X SHARES
                        PROSPECTUS ON INITIAL
                        PURCHASE




                                                                                                                                               PAGE 8 OF 12
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 130 of 159




Account Number:         2252                        Statement Period : March 1, 2020 - March 31, 2020                           Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION          SYMBOL/               TRANSACTION         QUANTITY           PRICE     AMOUNT                      AMOUNT
DATE          DATE                           CUSIP                 TYPE                                           PURCHASED                       SOLD

03/26/20    03/30/20DIREXION SHARES ETF      SPXS                  Bought             6,000             15.4700     92,820.00
15:57               TRUST
                    DIREXION DAILY S&P 500
                    BEAR
                    3X SHARES
                    PROSPECTUS ON INITIAL
                    PURCHASE
03/26/20 03/30/20   PROSHARES TR             SQQQ                  Bought             7,500             19.4000    145,500.00
15:55               PROSHARES ULTRAPRO
                    SHORT QQQ
                    PROSPECTUS ON INITIAL
                    PURCHASE
03/27/20 03/31/20   DIREXION SHARES ETF      SPXS                  Bought             3,250             16.9682     55,146.65
15:57               TRUST
                    DIREXION DAILY S&P 500
                    BEAR
                    3X SHARES
                    PROSPECTUS ON INITIAL
                    PURCHASE
03/27/20 03/31/20   PROSHARES TR             SQQQ                  Bought               300             21.4800      6,444.00
15:57               PROSHARES ULTRAPRO
                    SHORT QQQ
                    PROSPECTUS ON INITIAL
                    PURCHASE
03/27/20 03/31/20   PROSHARES TR             SQQQ                  Bought             1,275             21.4759     27,381.77
15:57               PROSHARES ULTRAPRO
                    SHORT QQQ
                    PROSPECTUS ON INITIAL
                    PURCHASE
03/27/20 03/31/20   PROSHARES TR             SQQQ                  Bought             2,175             21.4750     46,708.13
15:57               PROSHARES ULTRAPRO
                    SHORT QQQ
                    PROSPECTUS ON INITIAL
                    PURCHASE
TOTAL SECURITIES ACTIVITY                                                                                         $680,998.55                $175,821.85




                                                                                                                                           PAGE 9 OF 12
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 131 of 159




Account Number:          2252                             Statement Period : March 1, 2020 - March 31, 2020                          Account Type: INDIVIDUAL


UNSETTLED TRADES
TRADE      SETTLEMENT    DESCRIPTION               SYMBOL/                TRANSACTION        QUANTITY           PRICE     AMOUNT                    AMOUNT
DATE          DATE                                 CUSIP                  TYPE                                          PURCHASED                     SOLD

03/30/20                 DIREXION SHARES ETF       SPXS                   Bought            7,450             15.3000   113,985.00
                         TRUST
                         DIREXION DAILY S&P 500
                         BEAR
                         3X SHARES
                         PROSPECTUS ON INITIAL
                         PURCHASE
03/31/20                 DIREXION SHARES ETF       SPXS                   Bought            7,800             15.8099   123,317.22
                         TRUST
                         DIREXION DAILY S&P 500
                         BEAR
                         3X SHARES
                         PROSPECTUS ON INITIAL
                         PURCHASE
03/30/20                 PROSHARES TR              SQQQ                   Bought            5,800             19.0433   110,451.14
                         PROSHARES ULTRAPRO
                         SHORT QQQ
                         PROSPECTUS ON INITIAL
                         PURCHASE
03/31/20                 PROSHARES TR              SQQQ                   Bought            6,450             19.4150   125,226.75
                         PROSHARES ULTRAPRO
                         SHORT QQQ
                         PROSPECTUS ON INITIAL
                         PURCHASE
03/30/20                 UNITED STATES OIL FUND    USO                    Sold             25,700              4.2000                              107,934.55
                         LP
                         UNITS ETF
03/30/20                 UNITED STS BRENT OIL FD   BNO                    Sold             15,000              7.9700                              119,545.56
                         LP
                         UNIT
DIVIDENDS & INTEREST ACTIVITY
DATE       TRANSACTION      DESCRIPTION                         SYMBOL/                                                   AMOUNT                    AMOUNT
           TYPE                                                 CUSIP                                                      DEBITED                  CREDITED

03/26/20 Interest           INTEREST ON CASH BALANCE            00099A109                                                                                2.47
                            AT 0.009% 02/26 THRU 03/25
                            APY 0.0099%
TOTAL DIVIDENDS & INTEREST ACTIVITY                                                                                                                     $2.47
NET DIVIDENDS & INTEREST ACTIVITY                                                                                                                       $2.47




                                                                                                                                                PAGE 10 OF 12
                       Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 132 of 159




Account Number:        2252                               Statement Period : March 1, 2020 - March 31, 2020                  Account Type: INDIVIDUAL


WITHDRAWALS & DEPOSITS
DATE     TRANSACTION      DESCRIPTION                                                                         WITHDRAWALS                   DEPOSITS
         TYPE

03/02/20 Transfer         ACH WITHDRAWL                                                                         100,000.00
                          REFID:39042390482;
03/02/20 Other            TRANSFER BAL FROM CASH                                                                                           100,000.00

03/02/20 Other            TRANSFER BAL TO MARGIN                                                                100,000.00

03/03/20 Transfer         ACH WITHDRAWL                                                                         100,000.00
                          REFID:39147112482;
03/03/20 Other            TRANSFER BAL FROM CASH                                                                                           100,000.00

03/03/20 Other            TRANSFER BAL TO MARGIN                                                                100,000.00

03/04/20 Transfer         ACH WITHDRAWL                                                                         100,000.00
                          REFID:39219526482;
03/04/20 Other            TRANSFER BAL FROM CASH                                                                                           100,000.00

03/04/20 Other            TRANSFER BAL TO MARGIN                                                                100,000.00

03/05/20 Transfer         ACH WITHDRAWL                                                                         100,000.00
                          REFID:39299748482;
03/05/20 Other            TRANSFER BAL FROM CASH                                                                                           100,000.00

03/05/20 Other            TRANSFER BAL TO MARGIN                                                                100,000.00

03/06/20 Transfer         ACH WITHDRAWL                                                                         100,000.00
                          REFID:39404717482;
03/06/20 Other            TRANSFER BAL FROM CASH                                                                                           100,000.00

03/06/20 Other            TRANSFER BAL TO MARGIN                                                                100,000.00

03/09/20 Transfer         ACH WITHDRAWL                                                                         100,000.00
                          REFID:39559129482;
03/09/20 Other            TRANSFER BAL FROM CASH                                                                                           100,000.00

03/09/20 Other            TRANSFER BAL TO MARGIN                                                                100,000.00

03/10/20 Other            TRANSFER BAL FROM CASH                                                                                           100,000.00

03/10/20 Other            TRANSFER BAL TO MARGIN                                                                100,000.00

03/27/20 Other            TRANSFER BAL FROM CASH                                                                     2.47

03/27/20 Wire             INWIRE-20200327I1B7032R005956                                                                                  1,250,000.00
                          REFID:20200327I1B7032R005956;




                                                                                                                                        PAGE 11 OF 12
                       Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 133 of 159




Account Number:        2252                        Statement Period : March 1, 2020 - March 31, 2020                   Account Type: INDIVIDUAL


WITHDRAWALS & DEPOSITS (Continued)
DATE     TRANSACTION      DESCRIPTION                                                                  WITHDRAWALS                    DEPOSITS
         TYPE

03/27/20 Other            TRANSFER BAL TO MARGIN                                                                                           2.47

03/30/20 Other            TRANSFER BAL FROM CASH                                                        1,250,000.00

03/30/20 Other            TRANSFER BAL TO MARGIN                                                                                   1,250,000.00

NET WITHDRAWALS & DEPOSITS                                                                                                          $650,000.00




                                                                                                                                  PAGE 12 OF 12
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 134 of 159

                                                                                                PAGE 1 OF 14

     June 1, 2020 - June 30, 2020                          Customer Update:
     Account Number:            2252
     Account Type:         INDIVIDUAL




                                                                     JUSTIN KEENER
                                                                     3960 HOWARD HUGHES PKWY
                                                                     STE 500
                                                                     LAS VEGAS NV 89169-5988




     Account At A Glance


                                 $4,814,209.76



        $2,258,580.92




           As of 05/31/20        As of 06/30/20

     Net Change:                                  $2,555,628.84




     JUSTIN KEENER
     3960 HOWARD HUGHES PKWY                                  Use This Deposit Slip    Acct:         2252
     STE 500
     LAS VEGAS NV 89169-5988


                                                                                           Dollars        Cents
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 135 of 159




                                                                             PAGE 2 OF 14
                          Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 136 of 159




Account Number:         2252                                 Statement Period : June 1, 2020 - June 30, 2020                                            Account Type: INDIVIDUAL

Direct your service and investment questions to:                                        Customer Update:
RAYMOND HARRISION
Platinum Client Group
800-503-9260




ACCOUNT OVERVIEW                                                                        ASSET ALLOCATION (AS OF 06/30/20)


Last Statement Date:                          May 31, 2020

Beginning Account Value (On 05/31/20):    $   2,258,580.92
Ending Account Value (On 06/30/20):       $   4,814,209.76
Net Change:                               $   2,555,628.84
For current rates, please visit etrade.com/rates




                                                                                                     100.00% - Stocks, Options & ETF (Long)
                                                                                        ACCOUNT VALUE SUMMARY
                                                                                                                            AS OF 06/30/20     AS OF 05/31/20         % CHAN GE


                                                                                           Margin Balance                  $   89,466.76      $ 483,136.59              -81.48%
                                                                                           Total Cash/Margin Debt          $   89,466.76      $ 483,136.59              -81.48%

                                                                                           Stocks, Options & ETF (Long)    $4,724,743.00      $1,775,444.33             166.12%
                                                                                           Total Value of Securities       $4,724,743.00      $1,775,444.33             166.12%

                                                                                           Net Account Value               $4,814,209.76      $2,258,580.92             113.15%




                                                                                                                                                                   PAGE 3 OF 14
                                   Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 137 of 159




  Account Number:                2252                                                           Statement Period : June 1, 2020 - June 30, 2020                                  Account Type: INDIVIDUAL



   NET ACCOUNT VALUE BY MONTH END                                                                                                    ACCOUNT TRANSACTION SUMMARY
                                                                                                                                     DESCRIPTION                 THIS PERIOD           YEAR TO DATE

                                                                                                                                      Securities Purchased   $     -212,215.07     $ -3,160,115.77
$8,000,000            10.08%                                                                                                          Securities Sold        $      618,542.80     $ 5,336,201.69
$7,200,000   16.57%
                                                                                                                                      Interest Received
$6,400,000                     -19.25% -1.04%
                                                                                                                                      Taxable                $           2.44      $        52.01
$5,600,000
                                                                                                                           113.15%
$4,800,000                                      -23.40%


$4,000,000                                                -18.25%
                                                                    -5.72%
                                                                              -5.70%
$3,200,000                                                                                        8.06%
                                                                                       -21.98%            -12.78% -4.69%
$2,400,000

$1,600,000

 $800,000

       $0

             JUN-19   JUL-19   AUG-19 SEP-19 OCT-19   NOV-19        DEC-19   JAN-20    FEB-20    MAR-20 APR-20   MAY-20 JUN-20




   TOP 10 ACCOUNT HOLDINGS (AS OF 06/30/20)



                                     0.53% - OTHER
                                 4.64% - SQQQ
                               5.57% - FMCI
                          5.70% - SPXS




                                                                             83.55% - BLNK




                                                                                                                                                                                            PAGE 4 OF 14
                    Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 138 of 159




Account Number:     2252                             Statement Period : June 1, 2020 - June 30, 2020                                  Account Type: INDIVIDUAL




ACCOUNT HOLDINGS
CASH & CASH EQUIVALENTS (0.00% of Holdings)
DESCRIPTION                                                                                                                        PORTFOLIO %          AMOUNT

TOTAL CASH & CASH EQUIVALENTS YTD INTEREST (CREDIT INTEREST ONLY)                                                                                         $52.01
STOCKS, OPTIONS & EXCHANGE-TRADED FUNDS (100.00% of Holdings)
DESCRIPTION                SYMBOL/          ACCT           QUANTITY                 PRICE                TOTAL MKT     PORTFOLIO    EST. ANNUAL     EST. ANNUAL
                           CUSIP            TYPE                                                             VALUE        (%)            INCOME        YIELD (%)

BLINK CHARGING CO       BLNK                Margin      695,000                    5.6800               3,947,600.00    83.55
COMMON STOCK
***CREDIT SUISSE AG     UGAZ                Margin          100                   10.1800                  1,018.00      0.02
VELOCITYSHS 3X LNG
NAT GAS ETN
LKD TO S&P GSCI NAT
GAS IDX
DIREXION SHARES ETF     SPXS                Margin       34,500                    7.8100                269,445.00      5.70           3,899.00          1.45%
TRUST
DIREXION DAILY S&P 500
BEAR
3X SHARES
FORUM MERGER II         FMCI                Margin       16,000                   16.4500                263,200.00      5.57
CORPORATION
CLASS A COMMON STOCK
PROSHARES TR            SQQQ                Margin       29,000                    7.5600                219,240.00      4.64          10,382.00          4.74%
PROSHARES ULTRAPRO
SHORT QQQ
WTS CITIUS              CTXRW               Cash         60,600                    0.4000                 24,240.00      0.51
PHARMACEUTICALS INC
WARRANT
EXP 08/08/2022
TOTAL STOCKS, OPTIONS & ETF                                                                            $4,724,743.00   100.00%        $14,281.00          0.30%

TOTAL PRICED PORTFOLIO HOLDINGS (ON 06/30/20)                                                          $4,814,209.76

TOTAL ESTIMATED ACCOUNT HOLDINGS ANNUAL INCOME                                                           $14,281.00




                                                                                                                                                   PAGE 5 OF 14
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 139 of 159




Account Number:         2252                           Statement Period : June 1, 2020 - June 30, 2020                        Account Type: INDIVIDUAL


TRANSACTION HISTORY
SECURITIES PURCHASED OR SOLD
TRADE      SETTLEMENT   DESCRIPTION             SYMBOL/                TRANSACTION         QUANTITY       PRICE     AMOUNT                    AMOUNT
DATE          DATE                              CUSIP                  TYPE                                       PURCHASED                     SOLD

06/08/20    06/10/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -5,000          7.3500                              36,748.58
15:17                   COMMON SHARES
06/08/20    06/10/20    WRAP TECHNOLOGIES INC   WRTC                   Sold                 -60          7.3000                                437.98
13:46                   COMMON SHARES
06/08/20    06/10/20    WRAP TECHNOLOGIES INC   WRTC                   Sold                 -79          7.2800                                575.09
13:49                   COMMON SHARES
06/08/20    06/10/20    WRAP TECHNOLOGIES INC   WRTC                   Sold                -100          7.2550                                725.47
14:44                   COMMON SHARES
06/08/20    06/10/20    WRAP TECHNOLOGIES INC   WRTC                   Sold                -302          7.4500                               2,249.81
15:30                   COMMON SHARES
06/08/20    06/10/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -1,200          7.2600                               8,711.66
13:49                   COMMON SHARES
06/08/20    06/10/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -2,440          7.3063                              17,826.68
13:46                   COMMON SHARES
06/08/20    06/10/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -2,500          7.3000                              18,249.29
13:48                   COMMON SHARES
06/08/20    06/10/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -3,500          7.4000                              25,899.00
15:27                   COMMON SHARES
06/08/20    06/10/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -3,721          7.2500                              26,976.21
13:49                   COMMON SHARES
06/08/20    06/10/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -4,900          7.2500                              35,523.63
14:44                   COMMON SHARES
06/08/20    06/10/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -5,000          7.3000                              36,498.59
15:01                   COMMON SHARES
06/08/20    06/10/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -5,000          7.3500                              36,748.58
13:59                   COMMON SHARES
06/08/20    06/10/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -4,000          7.3300                              29,318.87
13:58                   COMMON SHARES
06/09/20    06/11/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -2,500          7.0500                              17,624.31
12:33                   COMMON SHARES
06/09/20    06/11/20    WRAP TECHNOLOGIES INC   WRTC                   Sold                -200          7.0150                               1,402.94
15:13                   COMMON SHARES
06/09/20    06/11/20    WRAP TECHNOLOGIES INC   WRTC                   Sold                -749          6.8700                               5,145.42
15:59                   COMMON SHARES
06/09/20    06/11/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -1,771          6.8600                              12,148.58
15:59                   COMMON SHARES
06/09/20    06/11/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -2,300          7.0000                              16,099.37
15:13                   COMMON SHARES
06/09/20    06/11/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -2,480          6.8500                              16,987.32
15:59                   COMMON SHARES




                                                                                                                                         PAGE 6 OF 14
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 140 of 159




Account Number:         2252                           Statement Period : June 1, 2020 - June 30, 2020                          Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION             SYMBOL/                TRANSACTION         QUANTITY        PRICE     AMOUNT                     AMOUNT
DATE          DATE                              CUSIP                  TYPE                                        PURCHASED                      SOLD

06/09/20    06/11/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -5,000          7.8000                                38,998.53
10:24                   COMMON SHARES
06/09/20    06/11/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -5,000          7.5000                                37,498.57
09:30                   COMMON SHARES
06/09/20    06/11/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -5,000          7.7500                                38,748.54
09:59                   COMMON SHARES
06/09/20    06/11/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -5,000          7.7000                                38,498.54
09:59                   COMMON SHARES
06/09/20    06/11/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -5,000          7.6000                                37,998.56
09:30                   COMMON SHARES
06/09/20    06/11/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -5,000          6.8500                                34,248.64
15:59                   COMMON SHARES
06/09/20    06/11/20    WRAP TECHNOLOGIES INC   WRTC                   Sold              -5,198          7.5000                                38,983.51
09:30                   COMMON SHARES
06/12/20    06/16/20    FORUM MERGER II         FMCI                   Bought                50          12.6600      633.00
10:06                   CORPORATION
                        CLASS A COMMON STOCK
                        OTHER REPURCHASE
                        TRANSACTIONS
06/12/20    06/16/20    FORUM MERGER II         FMCI                   Bought                50          12.6800      634.00
10:06                   CORPORATION
                        CLASS A COMMON STOCK
                        OTHER REPURCHASE
                        TRANSACTIONS
06/12/20    06/16/20    FORUM MERGER II         FMCI                   Bought               100          12.6999     1,269.99
10:06                   CORPORATION
                        CLASS A COMMON STOCK
                        OTHER REPURCHASE
                        TRANSACTIONS
06/12/20    06/16/20    FORUM MERGER II         FMCI                   Bought               150          12.6700     1,900.50
10:06                   CORPORATION
                        CLASS A COMMON STOCK
                        OTHER REPURCHASE
                        TRANSACTIONS
06/12/20    06/16/20    FORUM MERGER II         FMCI                   Bought               162          12.7400     2,063.88
10:06                   CORPORATION
                        CLASS A COMMON STOCK
                        OTHER REPURCHASE
                        TRANSACTIONS




                                                                                                                                           PAGE 7 OF 14
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 141 of 159




Account Number:         2252                       Statement Period : June 1, 2020 - June 30, 2020                           Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY        PRICE     AMOUNT                      AMOUNT
DATE          DATE                          CUSIP                  TYPE                                        PURCHASED                       SOLD

06/12/20    06/16/20FORUM MERGER II         FMCI                   Bought               650          12.7000      8,255.00
10:06               CORPORATION
                    CLASS A COMMON STOCK
                    OTHER REPURCHASE
                    TRANSACTIONS
06/12/20 06/16/20   FORUM MERGER II         FMCI                   Bought             1,338          12.7500     17,059.50
10:06               CORPORATION
                    CLASS A COMMON STOCK
                    OTHER REPURCHASE
                    TRANSACTIONS
06/12/20 06/16/20   FORUM MERGER II         FMCI                   Bought             5,500          12.8000     70,400.00
10:06               CORPORATION
                    CLASS A COMMON STOCK
                    OTHER REPURCHASE
                    TRANSACTIONS
06/12/20 06/16/20   FORUM MERGER II         FMCI                   Bought             8,000          13.7499    109,999.20
13:00               CORPORATION
                    CLASS A COMMON STOCK
                    OTHER REPURCHASE
                    TRANSACTIONS
06/22/20 06/24/20   BLINK CHARGING CO       BLNK                   Sold              -2,557          3.0000                                  7,670.53
13:27               COMMON STOCK
TOTAL SECURITIES ACTIVITY                                                                                      $212,215.07                $618,542.80
UNSETTLED TRADES
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY        PRICE     AMOUNT                      AMOUNT
DATE          DATE                          CUSIP                  TYPE                                        PURCHASED                       SOLD

06/29/20                BLINK CHARGING CO   BLNK                   Sold               9,000          4.1800                                 37,618.09
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold                  83           3.9100                                  324.51
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold                 100           4.0600                                  405.98
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold                 100           3.9800                                  397.98
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold                 500           4.0700                                 2,034.89
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold                 500           4.1475                                 2,073.64
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold               1,157           3.9001                                 4,512.18
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold               1,500           4.0100                                 6,014.68
                        COMMON STOCK




                                                                                                                                        PAGE 8 OF 14
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 142 of 159




Account Number:         2252                       Statement Period : June 1, 2020 - June 30, 2020                        Account Type: INDIVIDUAL


UNSETTLED TRADES (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY       PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                  TYPE                                       PURCHASED                     SOLD

06/29/20                BLINK CHARGING CO   BLNK                   Sold               2,646          4.0500                              10,715.75
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold               2,800          3.9700                              11,115.42
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold               3,700          3.9500                              14,614.23
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold               4,500          4.0000                              17,999.06
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold               4,760          3.9000                              18,563.01
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold               5,000          3.9500                              19,748.96
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold               5,400          3.9600                              21,382.88
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold               5,500          4.0100                              22,053.86
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold               5,500          3.8700                              21,283.87
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold               6,000          4.1000                              24,598.74
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold               6,500          3.8500                              25,023.67
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold               7,000          3.9500                              27,648.55
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold               7,500          4.1400                              31,048.42
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold               7,500          3.9000                              29,248.46
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold               8,500          3.9500                              33,573.24
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold               9,500          3.9000                              37,048.05
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold               9,900          3.9200                              38,805.96
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              10,000          3.8700                              38,697.95
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              10,000          3.9200                              39,197.94
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              10,000          3.9800                              39,797.93
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              10,000          3.9000                              38,997.94
                        COMMON STOCK




                                                                                                                                     PAGE 9 OF 14
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 143 of 159




Account Number:         2252                       Statement Period : June 1, 2020 - June 30, 2020                        Account Type: INDIVIDUAL


UNSETTLED TRADES (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION         QUANTITY       PRICE     AMOUNT                   AMOUNT
DATE          DATE                          CUSIP                  TYPE                                       PURCHASED                    SOLD

06/29/20                BLINK CHARGING CO   BLNK                   Sold              10,000          4.1000                              40,997.90
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              11,000          3.9600                              43,557.72
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              11,000          4.1000                              45,097.69
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              11,628          4.0800                              47,439.81
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              13,000          3.9000                              50,697.32
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              14,000          3.8600                              54,037.13
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              14,872          4.0600                              60,377.21
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              15,000          3.9700                              59,546.89
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              15,000          3.9000                              58,496.91
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              15,000          4.0000                              59,996.88
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              15,000          4.0200                              60,296.87
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              17,000          3.8000                              64,596.55
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              18,000          4.0500                              72,896.24
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              19,000          3.8800                              73,716.11
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              23,500          4.0000                              93,995.12
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              24,000          4.0300                              96,715.00
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              25,000          3.9700                              99,244.82
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              26,000          4.0200                             104,514.60
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              26,000          4.0000                             103,994.61
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              28,000          4.0000                             111,994.19
                        COMMON STOCK
06/29/20                BLINK CHARGING CO   BLNK                   Sold              30,000          4.0000                             119,993.77
                        COMMON STOCK




                                                                                                                                     PAGE 10 OF 14
                         Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 144 of 159




Account Number:          2252                             Statement Period : June 1, 2020 - June 30, 2020                         Account Type: INDIVIDUAL


UNSETTLED TRADES (Continued)
TRADE      SETTLEMENT    DESCRIPTION               SYMBOL/                 TRANSACTION        QUANTITY       PRICE     AMOUNT                    AMOUNT
DATE          DATE                                 CUSIP                   TYPE                                      PURCHASED                     SOLD

06/29/20                 BLINK CHARGING CO         BLNK                    Sold             40,000          4.0200                              160,791.68
                         COMMON STOCK
06/29/20                 BLINK CHARGING CO         BLNK                    Sold              7,000          4.0500                               28,348.54
                         COMMON STOCK
06/29/20                 BLINK CHARGING CO         BLNK                    Sold              9,500          4.0500                               38,473.01
                         COMMON STOCK
06/30/20                 BLINK CHARGING CO         BLNK                    Sold                100          5.7200                                 571.97
                         COMMON STOCK
06/30/20                 BLINK CHARGING CO         BLNK                    Sold                150          5.8500                                 877.46
                         COMMON STOCK
06/30/20                 BLINK CHARGING CO         BLNK                    Sold              1,300          5.7100                                7,422.68
                         COMMON STOCK
06/30/20                 BLINK CHARGING CO         BLNK                    Sold              2,273          5.5100                               12,523.68
                         COMMON STOCK
06/30/20                 BLINK CHARGING CO         BLNK                    Sold              2,393          5.5300                               13,232.71
                         COMMON STOCK
06/30/20                 BLINK CHARGING CO         BLNK                    Sold              5,900          5.5002                               32,449.76
                         COMMON STOCK
06/30/20                 BLINK CHARGING CO         BLNK                    Sold              8,600          5.7000                               49,017.89
                         COMMON STOCK
06/30/20                 BLINK CHARGING CO         BLNK                    Sold              9,850          5.6500                               55,650.10
                         COMMON STOCK
06/30/20                 BLINK CHARGING CO         BLNK                    Sold             12,000          5.6000                               67,197.08
                         COMMON STOCK
06/30/20                 BLINK CHARGING CO         BLNK                    Sold             13,000          5.5500                               72,146.85
                         COMMON STOCK
06/30/20                 BLINK CHARGING CO         BLNK                    Sold             14,434          5.5000                               79,383.52
                         COMMON STOCK
06/30/20                 BLINK CHARGING CO         BLNK                    Sold             15,000          5.9000                               88,496.25
                         COMMON STOCK
06/30/20                 BLINK CHARGING CO         BLNK                    Sold             16,354          5.6000                               91,578.42
                         COMMON STOCK
DIVIDENDS & INTEREST ACTIVITY
DATE       TRANSACTION      DESCRIPTION                          SYMBOL/                                               AMOUNT                    AMOUNT
           TYPE                                                  CUSIP                                                  DEBITED                  CREDITED

06/26/20 Interest           INTEREST ON CASH BALANCE             00099A109                                                                            2.44
                            AT 0.009% 05/26 THRU 06/25
                            APY 0.0099%
TOTAL DIVIDENDS & INTEREST ACTIVITY                                                                                                                  $2.44
NET DIVIDENDS & INTEREST ACTIVITY                                                                                                                    $2.44




                                                                                                                                             PAGE 11 OF 14
                       Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 145 of 159




Account Number:        2252                        Statement Period : June 1, 2020 - June 30, 2020                  Account Type: INDIVIDUAL


WITHDRAWALS & DEPOSITS
DATE     TRANSACTION      DESCRIPTION                                                                WITHDRAWALS                   DEPOSITS
         TYPE

06/02/20 Transfer         ACH WITHDRAWL                                                                100,000.00
                          REFID:46671539482;
06/03/20 Transfer         ACH WITHDRAWL                                                                100,000.00
                          REFID:46708018482;
06/03/20 Other            TRANSFER BAL FROM CASH                                                                                  100,000.00

06/03/20 Other            TRANSFER BAL TO MARGIN                                                       100,000.00

06/04/20 Transfer         ACH WITHDRAWL                                                                100,000.00
                          REFID:46809277482;
06/04/20 Other            TRANSFER BAL FROM CASH                                                                                  100,000.00

06/04/20 Other            TRANSFER BAL TO MARGIN                                                       100,000.00

06/05/20 Other            TRANSFER BAL FROM CASH                                                                                  100,000.00

06/05/20 Other            TRANSFER BAL TO MARGIN                                                       100,000.00

06/10/20 Transfer         ACH WITHDRAWL                                                                100,000.00
                          REFID:47390213482;
06/11/20 Transfer         ACH WITHDRAWL                                                                100,000.00
                          REFID:47461664482;
06/11/20 Other            TRANSFER BAL FROM CASH                                                       176,489.44

06/11/20 Other            TRANSFER BAL TO MARGIN                                                                                  176,489.44

06/12/20 Transfer         ACH WITHDRAWL                                                                100,000.00
                          REFID:47584795482;
06/12/20 Other            TRANSFER BAL FROM CASH                                                       234,382.83

06/12/20 Other            TRANSFER BAL TO MARGIN                                                                                  234,382.83

06/15/20 Transfer         ACH WITHDRAWL                                                                100,000.00
                          REFID:47726689482;
06/15/20 Other            TRANSFER BAL FROM CASH                                                                                  100,000.00

06/15/20 Other            TRANSFER BAL TO MARGIN                                                       100,000.00

06/16/20 Transfer         ACH WITHDRAWL                                                                100,000.00
                          REFID:47862082482;
06/16/20 Other            TRANSFER BAL FROM CASH                                                                                  100,000.00

06/16/20 Other            TRANSFER BAL TO MARGIN                                                       100,000.00




                                                                                                                               PAGE 12 OF 14
                       Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 146 of 159




Account Number:        2252                           Statement Period : June 1, 2020 - June 30, 2020                          Account Type: INDIVIDUAL


WITHDRAWALS & DEPOSITS (Continued)
DATE     TRANSACTION      DESCRIPTION                                                                           WITHDRAWALS                   DEPOSITS
         TYPE

06/17/20 Other            TRANSFER BAL FROM CASH                                                                                             100,000.00

06/17/20 Other            TRANSFER BAL TO MARGIN                                                                  100,000.00

06/29/20 Other            TRANSFER BAL FROM CASH                                                                        2.44

06/29/20 Other            TRANSFER BAL TO MARGIN                                                                                                   2.44

NET WITHDRAWALS & DEPOSITS                                                                                       $800,000.00
OTHER ACTIVITY
DATE     DESCRIPTION                           SYMBOL/                TRANSACTION         QUANTITY      PRICE       AMOUNT                    AMOUNT
                                               CUSIP                  TYPE                                           DEBITED                  CREDITED

06/05/20 WRAP TECHNOLOGIES INC                 WRTC                   Adjustment        83,000
         COMMON SHARES
         SHARES RECEIVED
06/09/20 WRAP TECHNOLOGIES INC                 WRTC                   Journal          -45,198
         COMMON SHARES
         SYSTEMATIC JOURNAL
06/09/20 WRAP TECHNOLOGIES INC                 WRTC                   Journal           45,198
         COMMON SHARES
         SYSTEMATIC JOURNAL
06/10/20 WRAP TECHNOLOGIES INC                 WRTC                   Journal           45,198
         COMMON SHARES
         TFR FROM TYPE 2
06/10/20 WRAP TECHNOLOGIES INC                 WRTC                   Journal          -45,198
         COMMON SHARES
         TFR TO TYPE 1




                                                                                                                                          PAGE 13 OF 14
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 147 of 159




                       THIS PAGE INTENTIONALLY LEFT BLANK




                                                                                       PAGE 14 OF 14
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 148 of 159

                                                                                                  PAGE 1 OF 12

     July 1, 2020 - July 31, 2020                            Customer Update:
     Account Number:              2252
     Account Type:           INDIVIDUAL




                                                                       JUSTIN KEENER
                                                                       3960 HOWARD HUGHES PKWY
                                                                       STE 500
                                                                       LAS VEGAS NV 89169-5988




     Account At A Glance


                                   $9,194,274.31


        $4,814,209.76




           As of 06/30/20          As of 07/31/20

     Net Change:                                    $4,380,064.55




     JUSTIN KEENER
     3960 HOWARD HUGHES PKWY                                    Use This Deposit Slip    Acct:         2252
     STE 500
     LAS VEGAS NV 89169-5988


                                                                                             Dollars        Cents
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 149 of 159




                                                                             PAGE 2 OF 12
                          Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 150 of 159




Account Number:         2252                                  Statement Period : July 1, 2020 - July 31, 2020                                             Account Type: INDIVIDUAL

Direct your service and investment questions to:                                          Customer Update:
RAYMOND HARRISION
Platinum Client Group
800-503-9260




ACCOUNT OVERVIEW                                                                          ASSET ALLOCATION (AS OF 07/31/20)


Last Statement Date:                          June 30, 2020

Beginning Account Value (On 06/30/20):    $   4,814,209.76
Ending Account Value (On 07/31/20):       $   9,194,274.31
Net Change:                               $   4,380,064.55
For current rates, please visit etrade.com/rates




                                                                                                       100.00% - Stocks, Options & ETF (Long)
                                                                                          ACCOUNT VALUE SUMMARY
                                                                                                                              AS OF 07/31/20     AS OF 06/30/20         % CHAN GE


                                                                                             Margin Balance                  $8,129,222.97      $   89,466.76           8,986.31%
                                                                                             Total Cash/Margin Debt          $8,129,222.97      $   89,466.76           8,986.31%

                                                                                             Stocks, Options & ETF (Long)    $1,065,051.34      $4,724,743.00             -77.46%
                                                                                             Total Value of Securities       $1,065,051.34      $4,724,743.00             -77.46%

                                                                                             Net Account Value               $9,194,274.31      $4,814,209.76              90.98%




                                                                                                                                                                     PAGE 3 OF 12
                                   Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 151 of 159




   Account Number:               2252                                                       Statement Period : July 1, 2020 - July 31, 2020                                     Account Type: INDIVIDUAL



    NET ACCOUNT VALUE BY MONTH END                                                                                                  ACCOUNT TRANSACTION SUMMARY
                                                                                                                                    DESCRIPTION                 THIS PERIOD           YEAR TO DATE

                                                                                                                                     Securities Purchased   $            0.00     $ -3,160,115.77
$10,000,000                                                                                                                90.98%
                                                                                                                                     Securities Sold        $    3,439,714.91     $ 8,775,916.60
 $9,000,000
                                                                                                                                     Interest Received
 $8,000,000   10.08%
                                                                                                                                     Taxable                $          41.30      $        93.31
 $7,000,000
                       -19.25% -1.04%
 $6,000,000
                                                                                                                 113.15%
 $5,000,000                             -23.40%

                                                  -18.25%
 $4,000,000                                                 -5.72%
                                                                     -5.70%
                                                                                        8.06%
 $3,000,000                                                                   -21.98%           -12.78% -4.69%

 $2,000,000

 $1,000,000

        $0

              JUL-19   AUG-19   SEP-19 OCT-19 NOV-19    DEC-19       JAN-20   FEB-20   MAR-20   APR-20 MAY-20    JUN-20 JUL-20




    TOP 10 ACCOUNT HOLDINGS (AS OF 07/31/20)



                                     0.09% - OTHER
                                2.10% - CTXRW
                           16.15% - SQQQ

                                                                                       38.46% - WRTC




                       21.12% - SPXS




                                                                22.08% - FMCI




                                                                                                                                                                                           PAGE 4 OF 12
                    Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 152 of 159




Account Number:     2252                             Statement Period : July 1, 2020 - July 31, 2020                                  Account Type: INDIVIDUAL




ACCOUNT HOLDINGS
CASH & CASH EQUIVALENTS (0.00% of Holdings)
DESCRIPTION                                                                                                                        PORTFOLIO %          AMOUNT

TOTAL CASH & CASH EQUIVALENTS YTD INTEREST (CREDIT INTEREST ONLY)                                                                                         $93.31
STOCKS, OPTIONS & EXCHANGE-TRADED FUNDS (100.00% of Holdings)
DESCRIPTION                SYMBOL/          ACCT           QUANTITY                  PRICE               TOTAL MKT     PORTFOLIO    EST. ANNUAL     EST. ANNUAL
                           CUSIP            TYPE                                                             VALUE        (%)            INCOME        YIELD (%)

BLINK CHARGING CO       BLNK                Margin                                 11.0500                     0.00      0.00
COMMON STOCK
***CREDIT SUISSE AG     UGAZF               Margin          100                     9.4600                   946.00      0.09
VELOCITYSHS 3X LNG
NAT GAS ETN
LKD TO S&P GSCI NAT
GAS IDX
DIREXION SHARES ETF     SPXS                Margin       34,500                     6.5200               224,940.00     21.12           3,899.00          1.73%
TRUST
DIREXION DAILY S&P 500
BEAR
3X SHARES
FORUM MERGER II         FMCI                Margin       16,000                    14.7000               235,200.00     22.08
CORPORATION
CLASS A COMMON STOCK
PROSHARES TR            SQQQ                Margin       29,000                     5.9300               171,970.00     16.15          10,382.00          6.04%
PROSHARES ULTRAPRO
SHORT QQQ
WRAP TECHNOLOGIES INC WRTC                  Margin       41,800                     9.8000               409,640.00     38.46
COMMON SHARES
WTS CITIUS              CTXRW               Cash         60,600                     0.3689                22,355.34      2.10
PHARMACEUTICALS INC
WARRANT
EXP 08/08/2022
TOTAL STOCKS, OPTIONS & ETF                                                                            $1,065,051.34   100.00%        $14,281.00          1.34%

TOTAL PRICED PORTFOLIO HOLDINGS (ON 07/31/20)                                                          $9,194,274.31

TOTAL ESTIMATED ACCOUNT HOLDINGS ANNUAL INCOME                                                           $14,281.00




                                                                                                                                                   PAGE 5 OF 12
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 153 of 159




Account Number:         2252                       Statement Period : July 1, 2020 - July 31, 2020                        Account Type: INDIVIDUAL


TRANSACTION HISTORY
SECURITIES PURCHASED OR SOLD
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION          QUANTITY      PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                  TYPE                                       PURCHASED                     SOLD

06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -9,000         4.1800                              37,618.09
10:50                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold                  -83         3.9100                                324.51
11:16                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold                 -100         4.0600                                405.98
12:51                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold                 -100         3.9800                                397.98
11:50                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold                 -500         4.0700                               2,034.89
12:49                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold                 -500         4.1475                               2,073.64
10:42                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -1,157         3.9001                               4,512.18
11:16                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -1,500         4.0100                               6,014.68
13:02                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -2,646         4.0500                              10,715.75
12:51                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -2,800         3.9700                              11,115.42
11:50                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -3,700         3.9500                              14,614.23
11:50                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -4,500         4.0000                              17,999.06
10:44                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -4,760         3.9000                              18,563.01
11:16                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -5,000         3.9500                              19,748.96
10:45                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -5,400         3.9600                              21,382.88
11:50                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -5,500         4.0100                              22,053.86
10:48                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -5,500         3.8700                              21,283.87
11:15                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -6,000         4.1000                              24,598.74
10:50                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -6,500         3.8500                              25,023.67
11:15                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -7,000         3.9500                              27,648.55
12:47                   COMMON STOCK




                                                                                                                                     PAGE 6 OF 12
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 154 of 159




Account Number:         2252                       Statement Period : July 1, 2020 - July 31, 2020                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION          QUANTITY      PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                  TYPE                                       PURCHASED                     SOLD

06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -7,500         4.1400                              31,048.42
10:42                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -7,500         3.9000                              29,248.46
11:10                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -8,500         3.9500                              33,573.24
11:20                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -9,500         3.9000                              37,048.05
11:16                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -9,900         3.9200                              38,805.96
11:19                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -10,000         3.8700                              38,697.95
11:26                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -10,000         3.9200                              39,197.94
11:43                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -10,000         3.9800                              39,797.93
11:45                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -10,000         3.9000                              38,997.94
12:20                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -10,000         4.1000                              40,997.90
11:03                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -11,000         3.9600                              43,557.72
12:47                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -11,000         4.1000                              45,097.69
12:49                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -11,628         4.0800                              47,439.81
12:49                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -13,000         3.9000                              50,697.32
11:55                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -14,000         3.8600                              54,037.13
11:35                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -14,872         4.0600                              60,377.21
12:49                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -15,000         3.9700                              59,546.89
13:09                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -15,000         3.9000                              58,496.91
11:43                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -15,000         4.0000                              59,996.88
11:45                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -15,000         4.0200                              60,296.87
15:52                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -17,000         3.8000                              64,596.55
11:32                   COMMON STOCK




                                                                                                                                     PAGE 7 OF 12
                        Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 155 of 159




Account Number:         2252                       Statement Period : July 1, 2020 - July 31, 2020                        Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE      SETTLEMENT   DESCRIPTION         SYMBOL/                TRANSACTION          QUANTITY      PRICE     AMOUNT                    AMOUNT
DATE          DATE                          CUSIP                  TYPE                                       PURCHASED                     SOLD

06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -18,000         4.0500                              72,896.24
12:48                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -19,000         3.8800                              73,716.11
11:28                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -23,500         4.0000                              93,995.12
13:02                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -24,000         4.0300                              96,715.00
12:48                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -25,000         3.9700                              99,244.82
11:45                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -26,000         4.0200                             104,514.60
11:45                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -26,000         4.0000                             103,994.61
12:47                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -28,000         4.0000                             111,994.19
15:51                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -30,000         4.0000                             119,993.77
11:50                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold              -40,000         4.0200                             160,791.68
12:48                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -7,000         4.0500                              28,348.54
10:50                   COMMON STOCK
06/29/20    07/01/20    BLINK CHARGING CO   BLNK                   Sold               -9,500         4.0500                              38,473.01
11:45                   COMMON STOCK
06/30/20    07/02/20    BLINK CHARGING CO   BLNK                   Sold                 -100         5.7200                                571.97
09:38                   COMMON STOCK
06/30/20    07/02/20    BLINK CHARGING CO   BLNK                   Sold                 -150         5.8500                                877.46
09:30                   COMMON STOCK
06/30/20    07/02/20    BLINK CHARGING CO   BLNK                   Sold               -1,300         5.7100                               7,422.68
09:38                   COMMON STOCK
06/30/20    07/02/20    BLINK CHARGING CO   BLNK                   Sold               -2,273         5.5100                              12,523.68
09:40                   COMMON STOCK
06/30/20    07/02/20    BLINK CHARGING CO   BLNK                   Sold               -2,393         5.5300                              13,232.71
09:40                   COMMON STOCK
06/30/20    07/02/20    BLINK CHARGING CO   BLNK                   Sold               -5,900         5.5002                              32,449.76
09:40                   COMMON STOCK
06/30/20    07/02/20    BLINK CHARGING CO   BLNK                   Sold               -8,600         5.7000                              49,017.89
09:38                   COMMON STOCK
06/30/20    07/02/20    BLINK CHARGING CO   BLNK                   Sold               -9,850         5.6500                              55,650.10
09:30                   COMMON STOCK
06/30/20    07/02/20    BLINK CHARGING CO   BLNK                   Sold              -12,000         5.6000                              67,197.08
09:46                   COMMON STOCK




                                                                                                                                     PAGE 8 OF 12
                     Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 156 of 159




Account Number:      2252                          Statement Period : July 1, 2020 - July 31, 2020                         Account Type: INDIVIDUAL


SECURITIES PURCHASED OR SOLD (Continued)
TRADE   SETTLEMENT   DESCRIPTION            SYMBOL/                TRANSACTION          QUANTITY       PRICE     AMOUNT                    AMOUNT
DATE       DATE                             CUSIP                  TYPE                                        PURCHASED                     SOLD

06/30/20 07/02/20   BLINK CHARGING CO       BLNK                   Sold              -13,000         5.5500                               72,146.85
09:45               COMMON STOCK
06/30/20 07/02/20   BLINK CHARGING CO       BLNK                   Sold              -14,434         5.5000                               79,383.52
09:40               COMMON STOCK
06/30/20 07/02/20   BLINK CHARGING CO       BLNK                   Sold              -15,000         5.9000                               88,496.25
09:30               COMMON STOCK
06/30/20 07/02/20   BLINK CHARGING CO       BLNK                   Sold              -16,354         5.6000                               91,578.42
09:33               COMMON STOCK
07/10/20 07/14/20   WRAP TECHNOLOGIES INC   WRTC                   Sold               -2,500         11.9500                              29,874.03
12:09               COMMON SHARES
07/10/20 07/14/20   WRAP TECHNOLOGIES INC   WRTC                   Sold                 -122         12.0600                               1,471.27
14:49               COMMON SHARES
07/10/20 07/14/20   WRAP TECHNOLOGIES INC   WRTC                   Sold                 -471         12.0701                               5,684.83
14:49               COMMON SHARES
07/10/20 07/14/20   WRAP TECHNOLOGIES INC   WRTC                   Sold               -1,867         12.0700                              22,533.97
10:15               COMMON SHARES
07/10/20 07/14/20   WRAP TECHNOLOGIES INC   WRTC                   Sold               -1,907         12.0500                              22,978.61
14:49               COMMON SHARES
07/10/20 07/14/20   WRAP TECHNOLOGIES INC   WRTC                   Sold               -2,500         12.0500                              30,124.03
13:57               COMMON SHARES
07/10/20 07/14/20   WRAP TECHNOLOGIES INC   WRTC                   Sold               -2,500         12.1300                              30,324.02
10:27               COMMON SHARES
07/10/20 07/14/20   WRAP TECHNOLOGIES INC   WRTC                   Sold               -2,500         11.9500                              29,874.03
12:51               COMMON SHARES
07/10/20 07/14/20   WRAP TECHNOLOGIES INC   WRTC                   Sold               -2,500         12.1000                              30,249.03
15:35               COMMON SHARES
07/10/20 07/14/20   WRAP TECHNOLOGIES INC   WRTC                   Sold               -2,500         12.1200                              30,299.03
15:36               COMMON SHARES
07/10/20 07/14/20   WRAP TECHNOLOGIES INC   WRTC                   Sold               -3,000         12.1500                              36,448.83
15:06               COMMON SHARES
07/10/20 07/14/20   WRAP TECHNOLOGIES INC   WRTC                   Sold               -3,000         12.0000                              35,998.84
13:31               COMMON SHARES
07/10/20 07/14/20   WRAP TECHNOLOGIES INC   WRTC                   Sold               -4,000         12.1000                              48,398.45
14:02               COMMON SHARES
07/10/20 07/14/20   WRAP TECHNOLOGIES INC   WRTC                   Sold               -4,000         12.0500                              48,198.45
14:38               COMMON SHARES
07/10/20 07/14/20   WRAP TECHNOLOGIES INC   WRTC                   Sold               -5,000         12.0000                              59,998.07
12:59               COMMON SHARES
07/10/20 07/14/20   WRAP TECHNOLOGIES INC   WRTC                   Sold               -3,500         12.1000                              42,348.64
14:51               COMMON SHARES
TOTAL SECURITIES ACTIVITY                                                                                                             $3,439,714.91




                                                                                                                                      PAGE 9 OF 12
                       Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 157 of 159




Account Number:        2252                            Statement Period : July 1, 2020 - July 31, 2020                  Account Type: INDIVIDUAL


DIVIDENDS & INTEREST ACTIVITY
DATE     TRANSACTION      DESCRIPTION                         SYMBOL/                                        AMOUNT                    AMOUNT
         TYPE                                                 CUSIP                                           DEBITED                  CREDITED

07/27/20 Interest         INTEREST ON CASH BALANCE            00099A109                                                                    41.30
                          AT 0.009% 06/26 THRU 07/25
                          APY 0.0099%
TOTAL DIVIDENDS & INTEREST ACTIVITY                                                                                                      $41.30
NET DIVIDENDS & INTEREST ACTIVITY                                                                                                        $41.30
WITHDRAWALS & DEPOSITS
DATE     TRANSACTION      DESCRIPTION                                                                    WITHDRAWALS                   DEPOSITS
         TYPE

07/01/20 Transfer         ACH WITHDRAWL                                                                    100,000.00
                          REFID:48959476482;
07/02/20 Transfer         ACH WITHDRAWL                                                                    100,000.00
                          REFID:49063024482;
07/02/20 Other            TRANSFER BAL FROM CASH                                                                                      100,000.00

07/02/20 Other            TRANSFER BAL TO MARGIN                                                           100,000.00

07/06/20 Transfer         ACH WITHDRAWL                                                                    100,000.00
                          REFID:49255260482;
07/06/20 Other            TRANSFER BAL FROM CASH                                                                                      100,000.00

07/06/20 Other            TRANSFER BAL TO MARGIN                                                           100,000.00

07/07/20 Transfer         ACH WITHDRAWL                                                                    100,000.00
                          REFID:49380636482;
07/07/20 Other            TRANSFER BAL FROM CASH                                                                                      100,000.00

07/07/20 Other            TRANSFER BAL TO MARGIN                                                           100,000.00

07/08/20 Transfer         ACH WITHDRAWL                                                                    100,000.00
                          REFID:49462906482;
07/08/20 Other            TRANSFER BAL FROM CASH                                                                                      100,000.00

07/08/20 Other            TRANSFER BAL TO MARGIN                                                           100,000.00

07/09/20 Transfer         ACH WITHDRAWL                                                                    100,000.00
                          REFID:49548133482;
07/09/20 Other            TRANSFER BAL FROM CASH                                                                                      100,000.00

07/09/20 Other            TRANSFER BAL TO MARGIN                                                           100,000.00




                                                                                                                                   PAGE 10 OF 12
                       Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 158 of 159




Account Number:        2252                               Statement Period : July 1, 2020 - July 31, 2020                           Account Type: INDIVIDUAL


WITHDRAWALS & DEPOSITS (Continued)
DATE     TRANSACTION      DESCRIPTION                                                                               WITHDRAWALS                    DEPOSITS
         TYPE

07/10/20 Wire             INWIRE-20200710I1B7032R009938                                                                                         4,000,000.00
                          REFID:20200710I1B7032R009938;
07/10/20 Other            TRANSFER BAL FROM CASH                                                                                                  100,000.00

07/10/20 Other            TRANSFER BAL TO MARGIN                                                                      100,000.00

07/13/20 Other            TRANSFER BAL FROM CASH                                                                     4,000,000.00

07/13/20 Wire             INWIRE-20200713I1B7032R013670                                                                                         1,200,000.00
                          REFID:20200713I1B7032R013670;
07/13/20 Other            TRANSFER BAL TO MARGIN                                                                                                4,000,000.00

07/14/20 Other            TRANSFER BAL FROM CASH                                                                     1,200,000.00

07/14/20 Other            TRANSFER BAL TO MARGIN                                                                                                1,200,000.00

07/15/20 Other            TRANSFER BAL FROM CASH                                                                      504,804.13

07/15/20 Other            TRANSFER BAL TO MARGIN                                                                                                  504,804.13

07/28/20 Other            TRANSFER BAL FROM CASH                                                                           41.30

07/28/20 Other            TRANSFER BAL TO MARGIN                                                                                                       41.30

NET WITHDRAWALS & DEPOSITS                                                                                                                     $4,600,000.00
OTHER ACTIVITY
DATE     DESCRIPTION                             SYMBOL/                  TRANSACTION          QUANTITY     PRICE       AMOUNT                     AMOUNT
                                                 CUSIP                    TYPE                                           DEBITED                   CREDITED

07/08/20 WRAP TECHNOLOGIES INC                   WRTC                     Adjustment         83,667
         COMMON SHARES
         SHARES RECEIVED
07/10/20 WRAP TECHNOLOGIES INC                   WRTC                     Journal           -83,667
         COMMON SHARES
         SYSTEMATIC JOURNAL
07/10/20 WRAP TECHNOLOGIES INC                   WRTC                     Journal            83,667
         COMMON SHARES
         SYSTEMATIC JOURNAL
07/13/20 WRAP TECHNOLOGIES INC                   WRTC                     Journal            41,867
         COMMON SHARES
         TFR FROM TYPE 2
07/13/20 WRAP TECHNOLOGIES INC                   WRTC                     Journal           -41,867
         COMMON SHARES
         TFR TO TYPE 1




                                                                                                                                               PAGE 11 OF 12
Case 1:20-cv-21254-BB Document 101 Entered on FLSD Docket 09/07/2021 Page 159 of 159




                       THIS PAGE INTENTIONALLY LEFT BLANK




                                                                                       PAGE 12 OF 12
